

Exhibit 10.69

--------------------------------------------------------------------------------



SENIOR SECURED TERM LOAN AGREEMENT
dated as of
June 8, 2016
BY AND AMONG
WASHINGTON PRIME GROUP, L.P.,
and
WTM GLIMCHER, LLC,
and
THE HUNTINGTON NATIONAL BANK,
AS ADMINISTRATIVE AGENT,
and
THE HUNTINGTON NATIONAL BANK,
PNC BANK, NATIONAL ASSOCIATION and
U.S. BANK NATIONAL ASSOCIATION


AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS


and


PNC BANK, NATIONAL ASSOCIATION and
U.S. BANK NATIONAL ASSOCIATION


AS CO-SYNDICATION AGENTS


and


THE SEVERAL LENDERS FROM TIME TO TIME
PARTIES HERETO,
AS LENDERS



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
Page


ARTICLE I DEFINITIONS
..........................................................................................................................
1


1.1
 
Certain Defined Terms
...............................................................................................................
1


1.2
 
Computation of Time Periods
....................................................................................................
26


1.3
 
Accounting Terms
......................................................................................................................
27


1.4
 
Other Terms
................................................................................................................................
27


ARTICLE II AMOUNTS AND TERMS OF LOANS
..................................................................................
27


2.1
 
Loans
..........................................................................................................................................
27


2.2
 
Co-Borrowers
.............................................................................................................................
28


2.3
 
Use of Proceeds of Loans
...........................................................................................................
29


2.4
 
Maturity Date
..............................................................................................................................
30


2.5
 
Extension Options
......................................................................................................................
30


2.6
 
[Reserved]
...................................................................................................................................
32


2.7
 
Authorized Agents
......................................................................................................................
32


ARTICLE III [RESERVED]
.........................................................................................................................
33


ARTICLE IV PAYMENTS AND PREPAYMENTS
.....................................................................................
33


4.1
 
Prepayments
...............................................................................................................................
33


4.2
 
Payments
....................................................................................................................................
33


4.3
 
Promise to Repay; Evidence of Indebtedness
............................................................................
36


ARTICLE V INTEREST AND FEES
...........................................................................................................
37


5.1
 
Interest on the Loans and other Obligations
...............................................................................
37


5.2
 
Special Provisions Governing Eurodollar Rate Loans
...............................................................
39


ARTICLE VI CONDITIONS TO LOANS
....................................................................................................
41


6.1
 
Conditions Precedent to the Loans
.............................................................................................
42


ARTICLE VII REPRESENTATIONS AND WARRANTIES
.......................................................................
43


7.1
 
Representations and Warranties of the Borrowers
......................................................................
43


ARTICLE VIII REPORTING COVENANTS
..............................................................................................
51


8.1
 
Borrowers' Accounting Practices
................................................................................................
51


8.2
 
Financial Reports
........................................................................................................................
51


8.3
 
Events of Default
........................................................................................................................
54


8.4
 
Lawsuits
......................................................................................................................................
55


8.5
 
ERISA Notices
............................................................................................................................
55


8.6
 
Environmental Notices
...............................................................................................................
56


8.7
 
Labor Matters
.............................................................................................................................
57


8.8
 
Notices of Asset Sales and/or Acquisitions
................................................................................
57


8.9
 
Tenant Notifications
...................................................................................................................
57


8.10
 
Other Reports
..............................................................................................................................
57


8.11
 
Other Information
.......................................................................................................................
58


ARTICLE IX AFFIRMATIVE COVENANTS
.............................................................................................
58


9.1
 
Existence, Etc.
............................................................................................................................
58








--------------------------------------------------------------------------------




9.2
 
Powers; Conduct of Business
.....................................................................................................
58


9.3
 
Compliance with Laws, Etc.
.......................................................................................................
58


9.4
 
Payment of Taxes and Claims
....................................................................................................
58


9.5
 
Insurance
.....................................................................................................................................
59


9.6
 
Inspection of Property; Books and Records; Discussions
..........................................................
59


9.7
 
ERISA Compliance
....................................................................................................................
59


9.8
 
Maintenance of Property
.............................................................................................................
59


Company Status
.............................................................................................................................................
60


Ownership of Projects, Minority Holdings and Property
..............................................................................
60


ARTICLE X NEGATIVE COVENANTS
.....................................................................................................
60


10.1
 
Indebtedness
...............................................................................................................................
60


10.2
 
Sales of Assets
............................................................................................................................
61


10.3
 
Liens
...........................................................................................................................................
62


10.4
 
Investments
.................................................................................................................................
62


10.5
 
Conduct of Business
...................................................................................................................
63


10.6
 
Transactions with Partners and Affiliates
...................................................................................
63


10.7
 
Restriction on Fundamental Changes
.........................................................................................
63


10.8
 
Use of Proceeds; Margin Regulations; Securities, Sanctions and Anti-Corruption
Laws ..........
63


10.9
 
ERISA
.........................................................................................................................................
63


10.10
 
Organizational Documents
.........................................................................................................
64


10.11
 
Fiscal Year
..................................................................................................................................
64


10.12
 
Other Financial Covenants
.........................................................................................................
64


10.13
 
Pro Forma Adjustments
..............................................................................................................
65


ARTICLE XI EVENTS OF DEFAULT; RIGHTS AND REMEDIES
..........................................................
66


11.1
 
Events of Default
........................................................................................................................
66


11.2
 
Rights and Remedies
..................................................................................................................
70


ARTICLE XII THE AGENTS
.......................................................................................................................
71


12.1
 
Appointment
...............................................................................................................................
71


12.2
 
Nature of Duties
.........................................................................................................................
71


12.3
 
Right to Request Instructions
.....................................................................................................
73


12.4
 
Reliance
......................................................................................................................................
73


12.5
 
Indemnification
..........................................................................................................................
73


12.6
 
Agents Individually
....................................................................................................................
73


12.7
 
Successor Agents
........................................................................................................................
74


12.8
 
Relations Among the Lenders
....................................................................................................
74


12.9
 
Sub-Agents
.................................................................................................................................
74


12.10
 
Independent Credit Decisions
.....................................................................................................
75


ARTICLE XIII YIELD PROTECTION
........................................................................................................
75


13.1
 
Taxes
...........................................................................................................................................
75


13.2
 
Increased Capital
........................................................................................................................
78


13.3
 
Changes; Legal Restrictions
.......................................................................................................
79


13.4
 
Replacement of Certain Lenders
................................................................................................
80


13.5
 
No Duplication
...........................................................................................................................
81








--------------------------------------------------------------------------------




ARTICLE XIV MISCELLANEOUS
............................................................................................................
81


14.1
 
Assignments and Participations
..................................................................................................
81


14.2
 
Expenses
.....................................................................................................................................
84


14.3
 
Indemnity
....................................................................................................................................
85


14.4
 
Change in Accounting Principles
...............................................................................................
85


14.5
 
Setoff
..........................................................................................................................................
86


14.6
 
Ratable Sharing
..........................................................................................................................
86


14.7
 
Amendments and Waivers
..........................................................................................................
86


14.8
 
Notices
........................................................................................................................................
88


14.9
 
Survival of Warranties and Agreements
.....................................................................................
90


14.10
 
Failure or Indulgence Not Waiver; Remedies Cumulative
.........................................................
90


14.11
 
Marshalling; Payments Set Aside
...............................................................................................
91


14.12
 
Severability
.................................................................................................................................
91


14.13
 
Headings
.....................................................................................................................................
91


14.14
 
Governing Law
...........................................................................................................................
91


14.15
 
Limitation of Liability
................................................................................................................
91


14.16
 
Successors and Assigns
..............................................................................................................
91


14.17
 
Certain Consents and Waivers of the Borrowers
........................................................................
91


14.18
 
Counterparts; Effectiveness; Inconsistencies; Electronic Execution
..........................................
93


14.19
 
Limitation on Agreements
..........................................................................................................
93


14.20
 
Confidentiality
............................................................................................................................
94


14.21
 
Disclaimers
.................................................................................................................................
94


14.22
 
[Reserved]
.................................................................................................................................
95


14.23
 
Interest Rate Limitation
..............................................................................................................
95


14.24
 
USA Patriot Act
..........................................................................................................................
95


14.25
 
[Reserved]
.................................................................................................................................
95


14.26
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
..................................................
95


14.27
 
Judgment Currency
.....................................................................................................................
95


14.28
 
[Reserved]
.................................................................................................................................
96


14.29
 
Entire Agreement
........................................................................................................................
96












--------------------------------------------------------------------------------





LIST OF EXHIBITS AND SCHEDULES


Exhibit A
--
Form of Assignment and Acceptance
Exhibit B
--
Form of Note
Exhibit C
--
Form of Notice of Borrowing
Exhibit D
--
Form of Notice of Conversion/Continuation
Exhibit E
--
List of Closing documents
Exhibit F
--
Form of Officer's Certificate to Accompany Reports
Exhibit G
--
Sample Calculations of Financial Covenants
Exhibit H
--
Form of Collateral Assignment of Membership Interests
Exhibit I
--
Form of Environmental Indemnity Agreement
Exhibit J
--
[Reserved]
Exhibit K
--
[Reserved]
Exhibit L
--
[Reserved]
Exhibit M
--
[Reserved]
Exhibit N
--
Form of U.S. Tax Compliance Certificates
Exhibit O
--
[Reserved]
 
 
 
Schedule 1.1
--
Allocations
Schedule 1.1.4
--
Permitted Securities Options
Schedule 1.1.5
--
Certain Agreements Restricting Liens
Schedule 7.1-A
--
Schedule of Organizational Documents
Schedule 7.1-C
--
Corporate Structure; Outstanding Capital Stock and Partnership Interests;
Partnership Agreement
Schedule 7.1-H
--
Indebtedness for Borrowed Money; Contingent Obligations
Schedule 7.1-I
--
Pending Actions
Schedule 7.1-P
--
Existing Environmental Matters
Schedule 7.1-Q
--
ERISA Matters
Schedule 7.1-T
--
Insurance Policies





-i-









--------------------------------------------------------------------------------





SENIOR SECURED TERM LOAN AGREEMENT
This Senior Secured Term Loan Agreement, dated as of June 8, 2016 (as amended,
supplemented or modified from time to time, the “Agreement”), is entered into
among WASHINGTON PRIME GROUP, L.P., a limited partnership organized under the
laws of the state of Indiana, (the "Operating Partnership"), WTM GLIMCHER, LLC,
a limited liability company organized under the laws of the State of Delaware
(the "Mall Owner") (together, and jointly and severally, the Operating
Partnership and the Mall Owner, the "Borrowers"), THE HUNTINGTON NATIONAL BANK,
a national banking association, not individually, but as "Administrative Agent",
and the several banks, financial institutions and other institutions from time
to time parties hereto as Lenders, whether by execution of this Agreement or an
Assignment and Acceptance, the institutions from time to time a party hereto as
Co-Agents, whether by execution of this Agreement or an Assignment and
Acceptance, the other financial institutions listed on the cover page of this
Agreement as "Joint Lead Arrangers", as joint lead arrangers and joint
bookrunners, and the financial institutions listed on the cover page of this
Agreement as "Co-Syndication Agents", as Co-Syndication Agents (collectively,
the “Lenders”).
R E C I T A L S
WHEREAS, the Borrowers, the Administrative Agent and the Lenders wish to enter
into this Agreement to set forth the terms of the term loan facility to be made
available to the Borrowers;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE 1

DEFINITIONS
1.1    Certain Defined Terms. The following terms used in this Agreement shall
have the following meanings, applicable both to the singular and the plural
forms of the terms defined:
“Administrative Agent” is The Huntington National Bank and each successor
Administrative Agent appointed pursuant to the terms of Article XII of this
Agreement.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.





--------------------------------------------------------------------------------




“Affiliate”, as applied to any Person, means any other Person that directly or
indirectly controls, is controlled by, or is under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote fifteen percent (15.0%) or more of the equity Securities
having voting power for the election of directors of such Person or otherwise to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting equity Securities or by contract or
otherwise. In no event shall any Lender be deemed to be an Affiliate of the
Borrowers.
“Agent” means The Huntington National Bank in its capacity as Administrative
Agent, each Co-Agent, and each successor agent appointed pursuant to the terms
of Article XII of this Agreement.
“Agent Party” has the meaning assigned to it in Section 14.8(d).
“Agreement” is defined in the preamble hereto.
“Annual Compliance Certificate” is defined in Section 8.2(b).
“Annual EBITDA” means, with respect to any Project or Minority Holding, as of
the first day of each fiscal quarter for the immediately preceding consecutive
four fiscal quarters, an amount equal to (i) total revenues relating to such
Project or Minority Holding for such period, less (ii) total operating expenses
relating to such Project or Minority Holding for such period (it being
understood that the foregoing calculation shall exclude non-cash charges as
determined in accordance with GAAP). Each of the foregoing amounts shall be
determined by reference to the Operating Partnership's Statement of Operations
for the applicable periods. An example of the foregoing calculation is set forth
on Exhibit G hereto.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to each of the Borrowers or their Subsidiaries from time
to time concerning or relating to bribery or corruption.
“Applicable Lending Office” means, with respect to a particular Lender, (i) its
Eurodollar Lending Office in respect of provisions relating to Eurodollar Rate
Loans and (ii) its Domestic Lending Office in respect of provisions relating to
Base Rate Loans.


-2-



--------------------------------------------------------------------------------




“Applicable Margin” means from and after the Closing Date, with respect to each
Loan, the respective percentages per annum determined, at any time, based on the
range into which the Operating Partnership's Credit Rating then falls, in
accordance with the tables below (such tables, the “Ratings Based Pricing
Grids”). A change (if any) in the Applicable Margin shall be effective
immediately as of the date on which any of the rating agencies announces a
change in the Operating Partnership's Credit Rating or the date on which the
Operating Partnership no longer has a Credit Rating from one of the rating
agencies or the date on which the Operating Partnership's Credit Rating from a
rating agency that had not provided a Credit Rating for the Operating
Partnership on the day immediately preceding such date, whichever is applicable.
Range of Operating Partnership's
Credit Rating (S&P/Moody’s/Fitch Ratings)
Applicable Margin for
Eurodollar Rate Loans
(% per annum)
Applicable Margin for Base
Rate Loans
(% per annum)
A-/A3 or higher
1.350%
0.350%
BBB+/Baa1
1.400%
0.400%
BBB/Baa2
1.500%
0.500%
BBB-/Baa3
1.750%
0.750%
below BBB-/Baa3 or unrated
2.300%
1.300%
 
 
 

If at any time the Operating Partnership has two (2) Credit Ratings, the
Applicable Margin shall be the rate per annum applicable to the highest Credit
Rating; provided that if the highest Credit Rating and the lowest Credit Rating
are more than one ratings category apart, the Applicable Margin shall be the
rate per annum applicable to Credit Rating that is one ratings category below
the highest Credit Rating. If at any time the Operating Partnership has three
(3) Credit Ratings, and such Credit Ratings are split, then: (A) if the
difference between the highest and the lowest such Credit Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Margin
shall be the rate per annum that would be applicable if the highest of the
Credit Ratings were used; and (B) if the difference between such Credit Ratings
is two ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P or Fitch) or
more, the Applicable Margin shall be the rate per annum that would be applicable
if the average of the two (2) highest Credit Ratings were used, provided that if
such average is not a recognized rating category, then the Applicable Margin
shall be the rate per annum that would be applicable if the second highest
Credit Rating of the three were used. If at any time the Operating Partnership
has only one Credit Rating (and such Credit Rating is from Moody’s or S&P), the
Applicable Margin shall be the rate per annum applicable to such Credit Rating.
If the Operating Partnership does not have a Credit Rating from either Moody’s
or S&P, the Applicable Margin shall be the rate per annum applicable to a Credit
Rating of “below BBB-/Baa3 or unrated” in the tables above.


-3-



--------------------------------------------------------------------------------




“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit A attached hereto and made a part hereof (with blanks
appropriately completed) delivered to the Administrative Agent in connection
with an assignment of a Lender’s interest under this Agreement in accordance
with the provisions of Section 14.1.
“Authorized Financial Officer” means a chief executive officer, chief financial
officer, chief accounting officer, treasurer or other qualified senior officer
acceptable to the Administrative Agent.
”Bankruptcy Code" is defined in Section 2.2.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Base Eurocurrency Rate” means, with respect to any Borrowing of Eurodollar Rate
Loans in Dollars and for any applicable Interest Period, the London interbank
offered rate or comparable successor rate approved by the Administrative Agent
for Dollars for a period equal in length to such Interest Period as published on
the applicable Bloomberg screen page (or, in the event such rate does not appear
on such Bloomberg page, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (the “LIBOR Screen Rate”)) as of the
Specified Time on the Quotation Day for such Interest Period; provided that if
such rate is less than zero, such rate shall be deemed zero for purposes of this
Agreement.


-4-



--------------------------------------------------------------------------------




“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the highest of:
(i)    the rate of interest announced publicly by the Administrative Agent from
time to time, as the Administrative Agent’s prime rate;
(ii)    the sum of (A) one-half of one percent (0.50%) per annum plus (B) the
Federal Funds Rate in effect from time to time during such period; and
(iii)    the sum of (A) the one month Base Eurocurrency Rate in effect on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) (the “Daily LIBOR Rate”) plus (B) one percent (1%) per annum.
“Base Rate Loan” means (i) a Loan denominated in Dollars which bears interest at
a rate determined by reference to the Base Rate and the Applicable Margin as
provided in Section 5.1(a) or (ii) an overdue amount which was a Base Rate Loan
immediately before it became due.
"Borrowers" means, together, the Operating Partnership and the Mall Owner, on a
joint and several basis.
“Borrowing” means a borrowing consisting of Loans of the same type made,
continued or converted on the same day.
“Business Activity Report” means (i) an Indiana Business Activity Report from
the Indiana Department of Revenue, Compliance Division, (ii) a Notice of
Business Activities Report from the State of New Jersey Division of Taxation,
(iii) a Minnesota Business Activity Report from the Minnesota Department of
Revenue, or (iv) a similar report to those referred to in clauses (i) through
(iii) hereof with respect to any jurisdiction where the failure to file such
report would have a Material Adverse Effect or a Mall Owner Material Adverse
Effect.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurodollar Rate Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
general business in London.
“Capitalization Rate” means (a) 7.25% per annum for malls and other Properties
and (b) 6.75% per annum for strip centers.


-5-



--------------------------------------------------------------------------------




“Capitalization Value” means the sum of (i) Mall EBITDA capitalized at the
applicable Capitalization Rate, and (ii) Strip Center EBITDA capitalized at the
applicable Capitalization Rate, and (iii) Cash and Cash Equivalents, and (iv)
Construction Asset Cost, and undeveloped land, valued, in accordance with GAAP,
at the lower of cost and market value, and (vi) the Operating Partnership's
economic interest in mortgage notes, valued, in accordance with GAAP, at the
lower of cost and market value, provided, however, that any mortgage notes that
are more than sixty (60) days past due, shall not be included in this clause
(vi), and (vii) Investments in publicly traded Securities, valued at Operating
Partnership's book value determined in accordance with GAAP, and (viii)
Investments in non-publicly traded Securities, valued at Operating Partnership's
book value determined in accordance with GAAP, provided, however, that in no
event shall (x) the aggregate value of such Investments in non-publicly traded
Securities included in Capitalization Value exceed ten percent (10%) of
Capitalization Value in the aggregate, (y) the aggregate value attributable to
undeveloped land included in Capitalization Value exceed five percent (5%) of
Capitalization Value in the aggregate or (z) the aggregate value attributed to
undeveloped land, non-retail Properties, mortgage notes, Construction Asset Cost
and Limited Minority Holdings included in Capitalization Value exceed thirty
percent (30%) of Capitalization Value in the aggregate.
“Capital Lease” means any lease of any property (whether real, personal or
mixed) by a Person as lessee which, in conformity with GAAP, is accounted for as
a capital lease on the balance sheet of that Person.
“Capital Stock” means, with respect to any Person, any capital stock of such
Person (if a corporation), and all equivalent ownership interests in such Person
(other than a corporation), regardless of class or designation, and all
warrants, options, purchase rights, conversion or exchange rights, voting
rights, calls or claims of any character with respect thereto.
“Cash and Cash Equivalents” means (i) cash, (ii) marketable direct obligations
issued or unconditionally guaranteed by the United States government and backed
by the full faith and credit of the United States government; and (iii) domestic
and Eurodollar certificates of deposit and time deposits, bankers’ acceptances
and certificates of deposit issued by any commercial bank organized under the
laws of the United States, any state thereof, or the District of Columbia, any
foreign bank, or its branches or agencies, which, at the time of acquisition,
are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s; provided that
the maturities of such Cash and Cash Equivalents shall not exceed one year.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., any amendments thereto, any
successor statutes, and any regulations or guidance having the force of law
promulgated thereunder.


-6-



--------------------------------------------------------------------------------




“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 13.2, by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, promulgated, implemented or issued by
the applicable Governmental Authority or other body, agency or authority having
jurisdiction; provided, however, that if the applicable Lender shall have
implemented changes prior to the date hereof in response to any such requests,
rules, guidelines or directives, then the same shall not be deemed to be a
Change in Law with respect to such Lender.
“Charges” is defined in Section 14.23.
“Claim” means any claim or demand, by any Person, of whatsoever kind or nature
for any alleged Liabilities and Costs, whether based in contract, tort, implied
or express warranty, strict liability, criminal or civil statute, Permit,
ordinance or regulation, common law or otherwise.
“Closing Date” means June 8, 2016.
"Co-Agents" means the Administrative Agent, the Lead Arrangers and the
Co-Syndication Agents.
"Co-Syndication Agents" means the financial institutions listed on the cover
page to this Agreement as "Co-Syndication Agents".
"Collateral Assignment of Membership Interest" means that certain Collateral
Assignment of Membership Interest dated the date hereof, in the form attached
hereto as Exhibit H, made by the Sole Member in favor of the Agent for the
benefit of the Lenders, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.


-7-



--------------------------------------------------------------------------------




“Combined Debt Service” means, for any period, the sum of (i) regularly
scheduled payments of principal and interest (net of amounts payable to the
Consolidated Businesses in regard thereto under interest rate hedges) of the
Consolidated Businesses paid and/or accrued during such period and (ii) the
portion of the regularly scheduled payments of principal and interest of
Minority Holdings allocable to the Operating Partnership in accordance with
GAAP, paid during such period, in each case including participating interest
expense and excluding balloon payments of principal and extraordinary interest
payments and net of amortization of deferred costs associated with new
financings or refinancings of existing Indebtedness.
“Combined EBITDA” means the sum of (i) 100% of the Annual EBITDA from the
General Partner and the Operating Partnership, and the Operating Partnership's
pro rata share of the Annual EBITDA from the other Consolidated Businesses; and
(ii) the portion of the Annual EBITDA of the Minority Holdings allocable to the
Operating Partnership in accordance with GAAP; and (iii) 100% of the actual
Annual EBITDA from third party property and asset management; provided, however
that the Operating Partnership's share of the Annual EBITDA from unaffiliated
third party property and asset management shall in no event constitute in excess
of five percent (5%) of Combined EBITDA; provided, however, that for purposes of
determining Capitalization Value and Unencumbered Capitalization Value (but for
no other purposes hereunder), Annual EBITDA of less than zero with respect to
any individual Property shall be disregarded. Combined EBITDA shall exclude the
effect of non-recurring extraordinary items or asset sales or write-ups or
forgiveness of indebtedness (both gains and losses) and impairment charges, and
costs and expenses incurred during such period with respect to acquisitions or
mergers consummated during such period. Combined EBITDA also shall exclude
dividends, distributions and other payments from Securities. For purposes of
newly opened Projects the costs of which are no longer capitalized as
construction in progress, the Annual EBITDA shall be based upon twelve-month
projections, until such time as actual performance data for a twelve-month
period is available.
“Combined Equity Value” means Capitalization Value minus Total Adjusted
Outstanding Indebtedness.
“Commission” means the Securities and Exchange Commission and any Person
succeeding to the functions thereof.
“Commitments” means the Term Commitments.
“Communications” is defined in Section 14.8(d).
“Company” means WP Glimcher Inc., an Indiana corporation.
“Compliance Certificate” is defined in Section 8.2(b).


-8-



--------------------------------------------------------------------------------




“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means consolidated, in accordance with GAAP.
“Consolidated Businesses” means the General Partner, the Borrowers and each of
their wholly-owned Subsidiaries.
“Construction Asset Cost” means, with respect to Property on which construction
or redevelopment of Improvements has commenced but has not yet been completed
(as such completion shall be evidenced by such Property being opened for
business to the general public), the aggregate sums expended on the construction
or redevelopment of such Improvements (including land acquisition costs).
“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, radioactive materials, asbestos (in any form or condition),
polychlorinated biphenyls (PCBs), or any constituent of any such substance or
waste, and includes, but is not limited to, these terms as defined in federal,
state or local laws or regulations; provided, however, that “Contaminant” shall
not include the foregoing items to the extent (i) the same exists on the
applicable Property in negligible amounts and are stored and used in accordance
with all Environmental, Health or Safety Requirements of Law or (ii) are used in
connection with a tire or battery retail store provided the same are stored,
sold and used in accordance with all Environmental, Health or Safety
Requirements of Law.


-9-



--------------------------------------------------------------------------------




“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements in accordance
with GAAP, guaranteeing partially or in whole any non-recourse Indebtedness,
lease, dividend or other obligation, exclusive of contractual indemnities
(including, without limitation, any indemnity or price-adjustment provision
relating to the purchase or sale of securities or other assets) and guarantees
of non-monetary obligations (other than guarantees of completion and
environmental indemnities given in conjunction with a mortgage financing) which
have not yet been called on or quantified, of such Person or of any other
Person. The amount of any Contingent Obligation described in clause (ii) shall
be deemed to be (a) with respect to a guaranty of interest or interest and
principal, or operating income guaranty, the sum of all payments required to be
made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the interest rate applicable to such Indebtedness, through (i) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (ii) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the applicable Borrower required to be
delivered pursuant hereto. Notwithstanding anything contained herein to the
contrary, guarantees of completion, standard “bad boy” recourse guarantees and
environmental indemnities shall not be deemed to be Contingent Obligations
unless and until a claim for payment has been made thereunder, at which time any
such guaranty of completion, standard “bad boy” recourse guaranty or
environmental indemnity shall be deemed to be a Contingent Obligation in an
amount equal to any such claim. Subject to the preceding sentence, (i) in the
case of a joint and several guaranty given by such Person and another Person
(but only to the extent such guaranty is recourse, directly or indirectly to the
applicable Borrower), the amount of the guaranty shall be deemed to be 100%
thereof unless and only to the extent that (X) such other Person has delivered
Cash or Cash Equivalents to secure all or any part of such Person’s guaranteed
obligations or (Y) such other Person holds an Investment Grade Credit Rating
from either Moody’s or S&P, in which case the amount of the guaranty shall be
deemed to be equal to such Person’s pro rata share thereof, as reasonably
determined by Borrower, and (ii) in the case of a guaranty, (whether or not
joint and several) of an obligation otherwise constituting Indebtedness of such
Person, the amount of such guaranty shall be deemed to be only that amount in
excess of the amount of the obligation constituting Indebtedness of such Person.
Notwithstanding anything contained herein to the contrary, “Contingent
Obligations” shall not be deemed to include guarantees of loan commitments or of
construction loans to the extent the same have not been drawn.


-10-



--------------------------------------------------------------------------------




“Contractual Obligation”, as applied to any Person, means any provision of any
Securities issued by that Person or any indenture, mortgage, deed of trust,
security agreement, pledge agreement, guaranty, contract, undertaking, agreement
or instrument to which that Person is a party or by which it or any of its
properties is bound, or to which it or any of its properties is subject.
“Credit Extension” is defined in Section 5.2(e)(iv).
“Credit Party” means the Administrative Agent or any other Lender.
“Credit Rating” means the publicly announced senior unsecured credit rating (or,
prior to the availability of a senior unsecured credit rating, the corporate
credit rating) of a Person given by Moody’s, S&P or Fitch.
“Cure Loans” is defined in Section 4.2(b)(iv)(C).
“Customary Non-Recourse Carve-Outs” means fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements.
“Customary Permitted Liens” means
(i)    Liens (other than Environmental Liens and Liens in favor of the PBGC)
with respect to the payment of taxes, assessments or governmental charges in all
cases which are not yet due or which are being contested in good faith by
appropriate proceedings in accordance with Section 9.4 and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP;
(ii)    For any Property other than the Mall, statutory Liens of landlords
against any Property of the Borrowers or any of their Subsidiaries and Liens
against any Property of the Borrowers or any of their Subsidiaries in favor of
suppliers, mechanics, carriers, materialmen, warehousemen or workmen and other
Liens against any Property of the Borrowers or any of their Subsidiaries imposed
by law created in the ordinary course of business for amounts which, if not
resolved in favor of the Borrowers or such Subsidiary, could not result in a
Material Adverse Effect;


-11-



--------------------------------------------------------------------------------




(iii)    For the Mall, statutory Liens of landlords against the Mall and Liens
against the Mall in favor of suppliers, mechanics, carriers, materialmen,
warehousemen or workmen and other Liens against the Mall imposed by law created
in the ordinary course of business which secure payment of obligations not more
than 90 days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books, and there is no risk of loss, forfeiture, or sale of any interest in the
Mall Property during the pending of such proceeding;
(iv)    Liens (other than any Lien in favor of the PBGC) incurred or deposits
made in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other types of social security benefits
or to secure the performance of bids, tenders, sales, contracts (other than for
the repayment of borrowed money), surety, appeal and performance bonds; provided
that (A) all such Liens do not in the aggregate materially detract from the
value of the Operating Partnership or such Subsidiary’s assets or Property or
materially impair the use thereof in the operation of their respective
businesses, and (B) all Liens of attachment or judgment and Liens securing bonds
to stay judgments or in connection with appeals do not secure at any time an
aggregate amount of recourse Indebtedness exceeding $25,000,000;
(v)    Liens incurred or deposits made in the ordinary course of business in
connection with the operation and ownership of the Mall; provided that (A) all
such Liens do not in the aggregate materially detract from the value of the Mall
Owner or materially impair the business or operations of the Mall, and (B) all
Liens of attachment or judgment and Liens securing bonds to stay judgments or in
connection with appeals do not secure at any time an aggregate amount of
recourse Indebtedness exceeding $4,000,000; and
(vi)    Liens against any Property of the Borrowers or any Subsidiary of the
Borrowers arising with respect to zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar charges or encumbrances on the use of Real Property which do
not interfere with the ordinary conduct of the business of the Borrowers or any
of their Subsidiaries to the extent it could not result in a Material Adverse
Effect or a Mall Owner Material Adverse Effect.
“Daily LIBOR Rate” is defined in the definition of “Base Rate”.
"Debt Yield" means the quotient (expressed as a percentage) obtained by dividing
(a) the Project Net Operating Income by (b) the then outstanding Term Loans.


-12-



--------------------------------------------------------------------------------




“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, or, in the case of clause (ii) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith dispute with the amount of such payment (specifically identified),
(b) has notified the Borrowers or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent or the Borrowers acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance reasonably satisfactory to it and the Administrative Agent, or (d) has
become the subject of a Bankruptcy Event; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of an equity
interest in that Lender of any direct or indirect Parent thereof by a
Governmental Authority.
“Designee Lender” is defined in Section 13.4.
“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.
“Dollars” and “$” mean the lawful money of the United States.
“Domestic Lending Office” means, with respect to any Lender, such Lender’s
office, located in the United States, specified as the “Domestic Lending Office”
under its name on the signature pages hereof or on the Assignment and Acceptance
by which it became a Lender or such other United States office of such Lender as
it may from time to time specify by written notice to the Borrowers and the
Administrative Agent.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.


-13-



--------------------------------------------------------------------------------




“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security measures.
“Eligible Assignee” means (i) a Lender (other than a Defaulting Lender) and its
Affiliates and Approved Funds (other than an Approved Fund qualifying as such by
virtue of its relationship with a Defaulting Lender); (ii) a commercial bank
having total assets in excess of $2,500,000,000; (iii) the central bank of any
country which is a member of the Organization for Economic Cooperation and
Development; or (iv) a finance company or other financial institution reasonably
acceptable to the Administrative Agent, which is regularly engaged in making,
purchasing or investing in loans and having total assets in excess of
$300,000,000 or is otherwise reasonably acceptable to the Administrative Agent;
provided that an Ineligible Institution shall not be an Eligible Assignee.
“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to any federal, state or local law, ordinance,
rule, regulation, Permit, license or other binding determination of any
Governmental Authority relating to, imposing liability or standards concerning,
or otherwise addressing the environment, health and/or safety, including, but
not limited to the Clean Air Act, the Clean Water Act, CERCLA, RCRA, any
so-called “Superfund” or “Superlien” law, the Toxic Substances Control Act and
OSHA, and public health codes, each as from time to time in effect.
“Environmental Indemnity” means that certain Environmental Indemnity Agreement
executed by Borrowers in favor of Administrative Agent and for the benefit of
the Lenders dated as of the date hereof, in the form attached hereto as Exhibit
I, as the same may be amended, supplemented, modified or restated from time to
time.
“Environmental Lien” means a Lien in favor of any Governmental Authority for any
(i) liabilities under any Environmental, Health or Safety Requirement of Law, or
(ii) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.
“Environmental Property Transfer Act” means any applicable Requirement of Law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the transfer, sale, lease or closure of any Property or deed or
title for any Property for environmental reasons, including, but not limited to,
any so-called “Environmental Cleanup Responsibility Act” or “Responsible
Property Transfer Act”.


-14-



--------------------------------------------------------------------------------




“Equipment” means equipment used in connection with the maintenance of Projects
and Properties.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
shares or interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§
1000 et seq., any amendments thereto, any successor statutes, and any
regulations or guidance having the force of law promulgated thereunder.
“ERISA Affiliate” means (i) any corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as either of the Borrowers; (ii) a partnership or other
trade or business (whether or not incorporated) which is under common control
(within the meaning of Section 414(c) of the Internal Revenue Code) with either
of the Borrowers; and (iii) a member of the same affiliated service group
(within the meaning of Section 414(m) of the Internal Revenue Code) as either of
the Borrowers, any corporation described in clause (i) above or any partnership
or trade or business described in clause (ii) above.
“ERISA Termination Event” means (i) a Reportable Event with respect to any Plan;
(ii) the withdrawal of either of the Borrowers or any ERISA Affiliate from a
Plan during a plan year in which either of the Borrowers or such ERISA Affiliate
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or the
cessation of operations which results in the termination of employment of 20% of
Plan participants who are employees of either of the Borrowers or any ERISA
Affiliate; (iii) the imposition of an obligation on either of the Borrowers or
any ERISA Affiliate under Section 4041 of ERISA to provide affected parties
written notice of intent to terminate a Plan in a distress termination described
in Section 4041(c) of ERISA; (iv) the institution by the PBGC of proceedings to
terminate a Plan; (v) any event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; or (vi) the partial or complete withdrawal of
either of the Borrowers or any ERISA Affiliate from a Multiemployer Plan.
“Eurodollar Affiliate” means, with respect to each Lender, the Affiliate of such
Lender (if any) set forth below such Lender’s name under the heading “Eurodollar
Affiliate” on the signature pages hereof or on the Assignment and Acceptance by
which it became a Lender or such Affiliate of a Lender as it may from time to
time specify by written notice to the Borrowers and the Administrative Agent.
“Eurodollar Interest Period” is defined in Section 5.2(b)(i).


-15-



--------------------------------------------------------------------------------




“Eurodollar Interest Rate Determination Date” is defined in Section 5.2(c).
“Eurodollar Lending Office” means, with respect to any Lender, such Lender’s
office (if any) specified as the “Eurodollar Lending Office” under its name on
the signature pages hereof or on the Assignment and Acceptance by which it
became a Lender or such other office or offices of such Lender as it may from
time to time specify by written notice to the Borrowers and the Administrative
Agent.
“Eurodollar Rate” means, with respect to any Eurodollar Interest Period
applicable to a Eurodollar Rate Loan, an interest rate per annum obtained by
dividing (i) the Base Eurocurrency Rate applicable to that Eurodollar Interest
Period by (ii) a percentage equal to 100% minus the Eurodollar Reserve
Percentage in effect on the relevant Eurodollar Interest Rate Determination
Date.
“Eurodollar Rate Loan” means (i) a Loan which bears interest at a rate
determined by reference to the Eurodollar Rate and the Applicable Margin for
Eurodollar Rate Loans or (ii) an overdue amount which was a Eurodollar Rate Loan
immediately before it became due.
“Eurodollar Reserve Percentage” means, for any day, that percentage which is in
effect on such day, as prescribed by the Federal Reserve Board for determining
the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) in respect of “Eurocurrency
Liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on Eurodollar Rate Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States office of any bank to United States
residents).
“Event of Default” means any of the occurrences set forth in Section 11.1 after
the expiration of any applicable grace period and the giving of any applicable
notice, in each case as expressly provided in Section 11.1.


-16-



--------------------------------------------------------------------------------




“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office located in or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. Federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan (other than pursuant to an assignment request by the Borrowers under
Section 13.4) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 13.1, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 13.1(f), and (d) any U.S. Federal withholding
Taxes imposed under FATCA.
"Extension Option" is defined in Section 2.5.
“Facility” means the Term Facility.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as in
effect as of the date of this Agreement (or any amended or successor version
thereof that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof and any agreement entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day in New York, New York, for the next preceding Business
Day) in New York, New York by the Federal Reserve Bank of New York, or if such
rate is not so published for any day which is a Business Day in New York, New
York, the average of the quotations for such day on transactions by the
Reference Bank, as determined by the Administrative Agent.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any Governmental Authority succeeding to its functions.


-17-



--------------------------------------------------------------------------------




“Financial Statements” means (i) quarterly and annual consolidated statements of
income and retained earnings, statements of cash flow, and balance sheets, (ii)
such other financial statements as the General Partner shall routinely and
regularly prepare for itself and the Borrowers on a quarterly or annual basis,
and (iii) such other financial statements of the Consolidated Businesses or
Minority Holdings as the Administrative Agent or the Requisite Lenders may from
time to time reasonably specify; provided, however, that the Financial
Statements referenced in clauses (i) and (ii) above shall be prepared in form
satisfactory to the Administrative Agent.
"First Extended Maturity Date" is defined in Section 2.5(a).
“Fiscal Year” means the fiscal year of the Company and the Borrowers for
accounting and tax purposes, which shall be the 12-month period ending on
December 31 of each calendar year.
“Fitch” means Fitch, Inc.
“Foreign Lender” means (a) if either of the Borrowers is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if either of the Borrowers is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which either of the Borrowers is resident for tax purposes.
“Funding Date” means the date on or after the Closing Date, but in no event
later than June 8, 2016, on which all of the conditions described in Section 6.1
have been satisfied (or waived in a manner satisfactory to the Administrative
Agent and the Lenders) and on which the initial Loans under this Agreement are
made by the Lenders to the Borrowers.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the American Institute of Certified Public Accountants’
Accounting Principles Board and Financial Accounting Standards Board or in such
other statements by such other entity as may be in general use by significant
segments of the accounting profession as in effect on the Closing Date (unless
otherwise specified herein as in effect on another date or dates).
“General Partner” means the Company and any successor general partner(s) of the
Operating Partnership.
“Governmental Approval” means all right, title and interest in any existing or
future certificates, licenses, permits, variances, authorizations and approvals
issued by any Governmental Authority having jurisdiction with respect to any
Project.


-18-



--------------------------------------------------------------------------------




“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
“Holder” means any Person entitled to enforce any of the Obligations, whether or
not such Person holds any evidence of Indebtedness, including, without
limitation, the Administrative Agent, the Arranger, and each other Lender.
"Huntington" means The Huntington National Bank, a national banking association.
“Improvements” means all buildings, fixtures, structures, parking areas,
landscaping and all other improvements whether existing now or hereafter
constructed, together with all machinery and mechanical, electrical, HVAC and
plumbing systems presently located thereon and used in the operation thereof,
excluding (a) any such items owned by utility service providers, (b) any such
items owned by tenants or other third-parties unaffiliated with the Borrowers
and (c) any items of personal property.
“Indebtedness”, as applied to any Person, means, at any time, without
duplication, all indebtedness, obligations or other liabilities of such Person
(whether consolidated or representing the proportionate interest in any other
Person) (i) for borrowed money (including construction loans) or evidenced by
debt securities, debentures, acceptances, notes or other similar instruments,
(ii) under profit payment agreements or in respect of obligations to redeem,
repurchase or exchange any Securities of such Person or to pay dividends that
have been declared with respect to any stock, (iii) with respect to letters of
credit issued for such Person’s account, (iv) to pay the deferred purchase price
of property or services, except accounts payable and accrued expenses arising in
the ordinary course of business, (v) in respect of Capital Leases, which are
Contingent Obligations or (vii) under warranties and indemnities; (b) all
indebtedness, obligations or other liabilities of such Person or others secured
by a Lien on any property of such Person, whether or not such indebtedness,
obligations or liabilities are assumed by such Person, all as of such time; (c)
all indebtedness, obligations or other liabilities of such Person in respect of
interest rate contracts and foreign exchange contracts, net of liabilities owed
to such Person by the counterparties thereon; (d) all preferred stock subject
(upon the occurrence of any contingency or otherwise) to mandatory redemption;
and (e) all contingent Contractual Obligations with respect to any of the
foregoing.
“Indemnified Matters” is defined in Section 14.3.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.


-19-



--------------------------------------------------------------------------------




“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
any Affiliate thereof, and (c) the Borrowers or any of their Affiliates.
“Indemnitees” is defined in Section 14.3.
“Interest Period” is defined in Section 5.2(b).
“Internal Revenue Code” or “Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, any successor
statute and any regulations or guidance having the force of law promulgated
thereunder.
“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any other Person, (ii) any purchase by that Person of all
or substantially all of the assets of a business conducted by another Person,
and (iii) any loan, advance (other than deposits with financial institutions
available for withdrawal on demand, prepaid expenses, accounts receivable,
advances to employees and similar items made or incurred in the ordinary course
of business) or capital contribution by that Person to any other Person,
including, without limitation, all Indebtedness to such Person arising from a
sale of property by such Person other than in the ordinary course of its
business. The amount of any Investment shall be determined in accordance with
GAAP.
“Investment Grade Credit Rating” means (i) a Credit Rating of Baa3 or higher
given by Moody’s, (ii) a Credit Rating of BBB- or higher given by S&P or (iii) a
Credit Rating of BBB- or higher given by Fitch.
“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.
“knowledge” with reference to any General Partner, any Borrower or any
Subsidiary of any Borrower, means the actual knowledge of such Person after
reasonable inquiry (which reasonable inquiry shall include, without limitation,
interviewing and questioning such other Persons as such General Partner, the
Borrowers or such Subsidiary of the Borrowers, as applicable, deems reasonably
necessary).
“Lead Arranger” means The Huntington National Bank or its Affiliates, the other
financial institutions listed on the cover page to this Agreement as "Joint Lead
Arrangers" and each successor Lead Arranger appointed pursuant to the terms of
Article XII of this Agreement.
“Lease” means a lease, license, concession agreement or other agreement
providing for the use or occupancy of any portion of any Project, including all
amendments, supplements, modifications and assignments thereof and all side
letters or side agreements relating thereto.


-20-



--------------------------------------------------------------------------------




“Lender” means the Lead Arrangers, the Co-Agents and each financial institution
a signatory hereto as a Lender as of the Closing Date and, at any other given
time, each financial institution which is a party hereto as Lead Arrangers,
Co-Agent or Lender, whether as a signatory hereto or pursuant to an Assignment
and Acceptance, and regardless of the capacity in which such entity is acting
(i.e. whether as Administrative Agent, Lead Arranger, Co-Agent or Lender).
“Lending Office” is defined in Section 5.2(e)(iv).
“Liabilities and Costs” means all liabilities, obligations, responsibilities,
losses, damages, personal injury, death, punitive damages, economic damages,
consequential damages, treble damages, intentional, willful or wanton injury,
damage or threat to the environment, natural resources or public health or
welfare, costs and expenses (including, without limitation, attorney, expert and
consulting fees and expenses and costs of investigation, feasibility or Remedial
Action studies), fines, penalties and monetary sanctions, interest, direct or
indirect, absolute or contingent, past, present or future.
“LIBOR Screen Rate” is defined in the definition of “Base Eurocurrency Rate”.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale agreement, deposit arrangement, security interest, encumbrance,
lien (statutory or other and including, without limitation, any Environmental
Lien), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever in respect of any property of a
Person, whether granted voluntarily or imposed by law, and includes the interest
of a lessor under a Capital Lease or under any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement or similar notice (other than a financing statement
filed by a “true” lessor pursuant to § 9-505 of the Uniform Commercial Code),
naming the owner of such property as debtor, under the Uniform Commercial Code
or other comparable law of any jurisdiction.
“Limited Minority Holdings” means Minority Holdings in which (i) the Operating
Partnership has a less than fifty percent (50%) ownership interest and (ii)
neither the Operating Partnership nor the Company directly or indirectly
controls the management of such Minority Holdings, whether as the general
partner or managing member of such Minority Holding, or otherwise. As used in
this definition only, the term “control” shall mean the authority to make major
management decisions or the management of day-to-day operations of such entity
or its Property(ies) and shall include instances in which the Management Company
manages the day-to-day leasing, management, control or development of the
Properties of such Minority Holdings pursuant to the terms of a management
agreement.


-21-



--------------------------------------------------------------------------------




“Limited Partners” means those Persons who from time to time are limited
partners of the Operating Partnership; and “Limited Partner” means each of the
Limited Partners, individually.
“LLC Agreement” means the Limited Liability Company Agreement of the Mall Owner
dated as of May 24, 2006 as such agreement may be amended, restated, modified or
supplemented from time to time with the consent of the Administrative Agent or
as permitted under Section 10.10.
“Loan Account” is defined in Section 4.3(b).
“Loan Documents” means this Agreement and any waivers, consents or amendments
hereto, the Notes, the Collateral Assignment of Membership Interests, the
Environmental Indemnity, the UCC-1 Financing Statement, and all other
instruments, agreements and written Contractual Obligations, designated as being
Loan Documents, between the Borrowers and any of the Lenders pursuant to or in
connection with the transactions contemplated hereby.
“Loans” means a Term Loan made by a Lender pursuant to Section 2.1 or Section
2.1(d); provided that, if any such Loan or Loans (or portions thereof) are
combined or subdivided pursuant to a Notice of Conversion/Continuation, the term
“Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.
“Management Company” means, collectively, (i) Operating Partnership and its
wholly- owned (directly or indirectly) or controlled (directly or indirectly)
Subsidiaries, and (ii) such other property management companies controlled
(directly or indirectly) by the Company for which the Borrowers have previously
provided the Administrative Agent with: (1) notice of such property management
company, and (2) evidence reasonably satisfactory to the Administrative Agent
that such property management company is controlled (directly or indirectly) by
the Company. The initial Management Company shall be Washington Prime Management
Associates, LLC.
"Mall" means that certain Real Property and Improvements located in the City of
Stockton, County of San Joaquin and State of California which such Project
consisting of an approximately 856,000 square foot mall commonly known as
Weberstown Mall.
“Mall EBITDA” means that portion of Combined EBITDA which represents net
revenues earned from malls, calculated on the first day of each fiscal quarter
for the four immediately preceding consecutive fiscal quarters.
"Mall Owner" means WTM Glimcher, LLC, a Delaware limited liability company.


-22-



--------------------------------------------------------------------------------




“Mall Owner Material Adverse Effect” means a material adverse effect upon (i)
the financial condition or assets of the Mall Owner, (ii) the ability of the
Mall Owner to perform its obligations under the Loan Documents, or (iii) the
ability of the Lenders or the Administrative Agent to enforce any of the Loan
Documents.
“Margin Stock” means “margin stock” as such term is defined in Regulation U.
“Material Adverse Effect” means a material adverse effect upon (i) the financial
condition or assets of the Operating Partnership and its Subsidiaries taken as a
whole, (ii) the ability of the Operating Partnership to perform its obligations
under the Loan Documents, or (iii) the ability of the Lenders or the
Administrative Agent to enforce any of the Loan Documents.
“Maturing Indebtedness” means, in the case of any calculation required
hereunder, Indebtedness that by its terms is scheduled to mature on or before
the date that is 24 months from the date of calculation.
“Maturing Secured Indebtedness” means, in the case of any calculation required
hereunder, Secured Indebtedness that by its terms is scheduled to mature on or
before the date that is 24 months from the date of calculation.
“Maturing Unsecured Indebtedness” means, in the case of any calculation required
hereunder, Unsecured Indebtedness that by its terms is scheduled to mature on or
before the date that is 24 months from the date of calculation.
“Maximum Rate” is defined in Section 14.23.
“MIS” means a computerized management information system for recording and
maintenance of information regarding purchases, sales, aging, categorization,
and locations of Properties, creation and aging of receivables, and accounts
payable (including agings thereof).
“Minority Holdings” means interests in partnerships, joint ventures, limited
liability companies and corporations held or owned by the Operating Partnership
or a General Partner or their respective Subsidiaries which are not
wholly-owned, directly or indirectly, by the Operating Partnership or a General
Partner.
“Moody’s” means Moody’s Investor Services, Inc.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA which is, or within the immediately preceding six (6) years
was, contributed to by either the Borrowers or any ERISA Affiliate or in respect
of which the Borrowers or any ERISA Affiliate has assumed any liability.


-23-



--------------------------------------------------------------------------------




“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment within two (2) Business Days after the approval deadline
that (i) requires the approval of all Lenders or all affected Lenders in
accordance with the terms of Section 14.7 and (ii) has been approved by the
Requisite Lenders.
“Non Pro Rata Loan” is defined in Section 4.2(b)(iv).
“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or (ii)
any Subsidiary (provided that if a Subsidiary is a partnership, there is no
recourse to the Borrowers or the General Partner as a general partner of such
partnership); provided, however, that personal recourse of the Borrowers or the
General Partner for any such Indebtedness for Customary Non-Recourse Carve-Outs
in non-recourse financing of real estate shall not, by itself, prevent such
Indebtedness from being characterized as Non-Recourse Indebtedness.
“Note” means a promissory note in the form attached hereto as Exhibit B payable
to the order of a Lender, evidencing certain of the Obligations of the Borrowers
to such Lender and executed by the Borrowers as required by Section 4.3(a), as
the same may be amended, supplemented, modified or restated from time to time;
“Notes” means, collectively, all of such Notes outstanding at any given time.
“Notice of Borrowing” means a notice substantially in the form of Exhibit C
attached hereto and made a part hereof.
“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit D attached hereto and made a part hereof with respect to a proposed
conversion or continuation of a Loan pursuant to Section 5.1(c).
“Obligations” means all Loans, advances, debts, liabilities, obligations,
covenants and duties owing by the Borrowers to the Administrative Agent, the
Lead Arrangers, any Co-Agent, any other Lender, any Affiliate of the
Administrative Agent, the Lead Arrangers, the Co-agents, any other Lender, or
any Person entitled to indemnification pursuant to Section 14.3 of this
Agreement, of any kind or nature, arising under this Agreement, the Notes or any
other Loan Document. The term includes, without limitation, all interest,
charges, expenses, fees, reasonable attorneys’ fees and disbursements and any
other sum chargeable to the Borrowers under this Agreement or any other Loan
Document.


-24-



--------------------------------------------------------------------------------




“Occupancy Rate” means, with respect to a Property at any time, the occupancy
rate that is calculated by the Operating Partnership using the methodology that
is used by the Operating Partnership for public reporting purposes on the
Closing Date and as modified from time to time in keeping with industry standard
practices. The Operating Partnership shall provide notice to the Administrative
Agent of any such modification that it considers significant.
“Officer’s Certificate” means, as to a corporation, a certificate executed on
behalf of such corporation by the chairman of its board of directors (if an
officer of such corporation) or its chief executive officer, president, any of
its vice-presidents, its chief financial officer, its chief accounting officer,
or its treasurer and, as to a partnership, a certificate executed on behalf of
such partnership by the chairman of the board of directors (if an officer of
such corporation) or chief executive officer, president, any vice-president, or
treasurer of the general partner of such partnership.
"Operating Partnership" means Washington Prime Group, L.P., an Indiana limited
partnership.
“Operating Partnership Agreement” means the Limited Partnership Agreement of the
Operating Partnership dated as of January 17, 2014 as such agreement may be
amended, restated, modified or supplemented from time to time as permitted under
Section 10.10.
"Operating Partnership Unsecured Indebtedness Covenants" means the covenants
applicable under loan documentation pertaining to Unsecured Indebtedness
incurred by the Operating Partnership, at any time outstanding.
“Organizational Documents” means, with respect to any corporation, limited
liability company, or partnership (i) the articles/certificate of incorporation
(or the equivalent organizational documents) of such corporation or limited
liability company, (ii) the partnership agreement executed by the partners in
the partnership, (iii) the by-laws (or the equivalent governing documents) of
the corporation, limited liability company or partnership, and (iv) any document
setting forth the designation, amount and/or relative rights, limitations and
preferences of any class or series of such corporation’s Capital Stock or such
limited liability company’s or partnership’s equity or ownership interests.
“OSHA” means the Occupational Safety and Health Act of 1970, 29 U.S.C. §§ 651 et
seq., any amendments thereto, any successor statutes and any regulations or
guidance having the force of law promulgated thereunder.


-25-



--------------------------------------------------------------------------------




“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 13.4).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” is defined in Section 14.1(e).
“Participant Register” is defined in Section 14.1(e).
“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to the functions thereof.
“Permits” means any permit, consent, approval, authorization, license, variance,
or permission required from any Person pursuant to Requirements of Law,
including any Governmental Approvals.
“Permitted Securities Options” means the subscriptions, options, warrants,
rights, convertible Securities and other agreements or commitments relating to
the issuance of the Borrower’s Securities or the Company’s Capital Stock
identified as such on Schedule 1.1.4.


-26-



--------------------------------------------------------------------------------




“Permitted Transfer” means transfers (by operation of law or otherwise),
pledges, conversions, redemptions, trading, creation, or issuances of any direct
or indirect legal or beneficial interest in the Mall Owner (including, without
limitation, any transfers or issuances of ownership interest in connection with
an initial public offering or a so-called 144(a) offering of capital stock on a
publicly traded exchange) (A) among all direct and indirect partners, members or
shareholders of Mall Owner, (B) to any Affiliate(s) of Operating Partnership,
Borrowers and/or Mall Owner, (C) to immediate family members of such partners,
members or shareholders (or to trusts for the benefit of any of the foregoing)
for estate planning purposes, (D) resulting from the sale or transfer of
publicly traded Securities of the Company, so long as such transfers of publicly
traded Securities of the Company does not result in a change of control of the
Company, the Operating Partnership or the Mall Owner, (E) as a result of the
transfer or issuance of limited partnership units in the Operating Partnership,
so long as, after giving effect to such transfer(s), the Operating Partnership
continues to be controlled, directly or indirectly, by the Company or (F)
resulting from the any grant, issuance, transfer and/or conversion of Equity
Interests, options and/or Securities to one or more employees, directors and/or
officers of the Company and its Subsidiaries, including in connection with a
so-called "long term incentive plan" for executive compensation, so long as
after giving effect to such transfer, there is no change in control of the
Company and its Subsidiaries; provided that in all events, after giving effect
to any such transaction or transactions described in (A)-(F) above, (i) the Mall
and Mall Owner will be, directly or indirectly, controlled by Operating
Partnership and (ii) the Operating Partnership shall own, directly or
indirectly, 100% of the Equity Interests in the Mall Owner.
“Person” means any natural person, corporation, limited liability company,
limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank, trust company, land trust, business trust or
other organization, whether or not a legal entity, and any Governmental
Authority.
“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which either of the Borrowers or any ERISA Affiliate is, or within
the immediately preceding six (6) years was, an “employer” as defined in Section
3(5) of ERISA or either of the Borrowers or any ERISA Affiliate has assumed any
liability.
“Potential Event of Default” means an event that has occurred with respect to
either of the Borrowers which, with the giving of notice or the lapse of time,
or both, would constitute an Event of Default.
“Process Agent” is defined in Section 14.17(a).
“Project” means any shopping center, retail property and mixed-use property
owned, directly or indirectly, by any of the Consolidated Businesses or Minority
Holdings.


-27-



--------------------------------------------------------------------------------




“Project Net Operating Income” means, as of any date of determination, (a) all
rent, common area maintenance reimbursements and other income from the Mall paid
during the period of twelve (12) full calendar months immediately preceding such
date of determination minus (b) Project Operating Expenses minus (c) the greater
of (i) an imputed property management fee equal to two and one-half percent
(2.5%) of all rent, reimbursements and other income included in clause (a) of
this sentence and (ii) the actual property management fee paid during such
period.
“Project Operating Expenses” means, as of any date of determination, all cash
operating expenses of the Mall paid relating to such period (whether expensed or
capitalized pursuant to GAAP) for the most recent four (4) full calendar
quarters immediately preceding such date of determination for which financial
results of the Mall have been reported, but excluding any actual property
management fees incurred with respect to such period. Moreover, for the
avoidance of doubt, any accruals for items not paid for during the immediately
preceding four (4) calendar quarters shall also be included within the term
Project Operating Expenses so long as such accrued amounts relate to such
immediately preceding four (4) full calendar quarters.
“Property” means any Real Property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, general
intangible, receivable, or other asset owned, leased or operated by any
Consolidated Business or any Minority Holding (including any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).
“Pro Rata Share” means, with respect to any Lender, a fraction (expressed as a
percentage), the numerator of which shall be the amount of such Lender’s Term
Commitment (or if the Term Commitments have expired or terminated, such Lender’s
Term Exposure) and the denominator of which shall be the aggregate amount of all
of the Lenders’ Term Commitments (or if the Term Commitments have expired or
terminated, the aggregate Term Exposures of all Lenders). Notwithstanding the
foregoing, however, when a Defaulting Lender shall exist, for purposes of
determining whether the threshold for Requisite Lenders has been met only, “Pro
Rata Share” shall be calculated disregarding any Defaulting Lender’s unused Term
Commitments.
“Qualified Manager” means (a) the Management Company, (b) Cushman & Wakefield,
Inc., (c) Jones Lang LaSalle, (d) CB Richard Ellis, Inc., (e) Newmark Grubb
Knight Frank, (f) another similar reputable and nationally recognized management
organization, (g) another management organization reasonably approved by
Administrative Agent or (h) any subsidiary of any of the foregoing management
organizations if such subsidiary is wholly controlled by such management
organization.
“Quarterly Compliance Certificate” is defined in Section 8.2(a)(iii).
“Quotation Day” means, with respect to any Borrowing of Eurodollar Rate Loans
for any Interest Period, two (2) Business Days prior to the commencement of such
Interest Period.


-28-



--------------------------------------------------------------------------------




“RCRA” means the Resource Conservation and Recovery Act of 1976, 42 U.S.C. §§
6901 et seq., any amendments thereto, any successor statutes, and any
regulations or guidance having the force of law promulgated thereunder.
“Real Property” means all of the Borrowers' present and future right, title and
interest (including, without limitation, any leasehold estate) in (i) any plots,
pieces or parcels of land, (ii) any Improvements of every nature whatsoever (the
rights and interests described in clauses (i) and (ii) above being the
“Premises”), (iii) all easements, rights of way, gores of land or any lands
occupied by streets, ways, alleys, passages, sewer rights, water courses, water
rights and powers, and public places adjoining such land, and any other
interests in property constituting appurtenances to the Premises, or which
hereafter shall in any way belong, relate or be appurtenant thereto, (iv) all
hereditaments, gas, oil, minerals (with the right to extract, sever and remove
such gas, oil and minerals), and easements, of every nature whatsoever, located
in, on or benefitting the Premises and (v) all other rights and privileges
thereunto belonging or appertaining and all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to or of any of the rights
and interests described in clauses (iii) and (iv) above.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Reference Banks” means such banks (other than The Huntington National Bank) as
may be appointed by the Administrative Agent with the consent of such bank in
consultation with the Borrower.
“Register” is defined in Section 14.1(c).
“Registration Statement” means Form 10, GENERAL FORM FOR REGISTRATION OF
SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF
1934, filed by the Company with the Securities and Exchange Commission on
December 24, 2013, as amended from time to time prior to the date of this
Agreement.
“Regulation A” means Regulation A of the Federal Reserve Board as in effect from
time to time.
“Regulation T” means Regulation T of the Federal Reserve Board as in effect from
time to time.
“Regulation U” means Regulation U of the Federal Reserve Board as in effect from
time to time.


-29-



--------------------------------------------------------------------------------




“Regulation X” means Regulation X of the Federal Reserve Board as in effect from
time to time.
“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856, et seq. of the Internal
Revenue Code.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, injection, deposit, disposal, abandonment, or discarding of barrels,
containers or other receptacles, discharge, emptying, escape, dispersal,
leaching or migration into the indoor or outdoor environment or into or out of
any Property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Property.
“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment; (ii)
prevent the Release or threat of Release or minimize the further Release of
Contaminants; or (iii) investigate and determine if a remedial response is
needed and to design such a response and post-remedial investigation,
monitoring, operation and maintenance and care.
“Reportable Event” means any of the events described in Section 4043(b) of ERISA
and the regulations having the force of law promulgated thereunder as in effect
from time to time but not including any such event as to which the thirty (30)
day notice requirement has been waived by applicable PBGC regulations.
“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act, the Securities Exchange Act, Regulations
T, U and X, ERISA, the Fair Labor Standards Act, the Worker Adjustment and
Retraining Notification Act, Americans with Disabilities Act of 1990, and any
certificate of occupancy, zoning ordinance, building, environmental or land use
requirement or Permit and Environmental, Health or Safety Requirement of Law.


-30-



--------------------------------------------------------------------------------




“Requisite Lenders” means, at any time, Lenders having Term Exposures and unused
Commitments representing more than 51% of the sum of the total Term Exposures
and unused Commitments at such time; provided that, in the event any of the
Lenders shall be a Defaulting Lender, then for so long as such Lender is a
Defaulting Lender, “Requisite Lenders” means Lenders (excluding all Defaulting
Lenders) having Term Exposures and unused Commitments representing more than 51%
of the sum of the total Term Exposures and unused Commitments of such Lenders
(excluding all Defaulting Lenders) at such time. At all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
"Requisite Lenders" shall in no event mean less than two Lenders.
“S&P” means Standard & Poor’s Ratings Service.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions-
related list of designated Persons maintained by the Office of Foreign Assets
Control of the U.S. Department of the Treasury, the U.S. Department of State,
the or by the United Nations Security Council, the European Union, any EU member
state or any other applicable authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
Person or Persons described in (a) or (b).
"Second Extended Maturity Date" is defined in Section 2.5(b).
“Secured Indebtedness” means any Indebtedness secured by a Lien.
“Securities” means any stock, shares, voting trust certificates, partnership
interests, bonds, debentures, notes or other evidences of indebtedness, secured
or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities”, including, without limitation, any
“security” as such term is defined in Section 8-102 of the Uniform Commercial
Code, or any certificates of interest, shares, or participations in temporary or
interim certificates for the purchase or acquisition of, or any right to
subscribe to, purchase or acquire any of the foregoing, but shall not include
the Notes or any other evidence of the Obligations.


-31-



--------------------------------------------------------------------------------




“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.
"Sole Member" means Weberstown Mall, LLC, a Delaware limited liability company.
“Solvent”, when used with respect to any Person, means that at the time of
determination:
(1)    the fair saleable value of its assets is in excess of the total amount of
its liabilities (including, without limitation, contingent liabilities); and
(2)    the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and
(3)    it is then able and expects to be able to pay its debts (including,
without limitation, contingent debts and other commitments) as they mature; and
(4)    it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
“Specified Time” means in relation to a Loan, as of 11:00 a.m., London time.
“Strip Center EBITDA” means that portion of Combined EBITDA which represents net
revenues earned from strip centers, calculated on the first day of each fiscal
quarter for the four immediately preceding consecutive fiscal quarters.
“Subsidiary” of a Person means any corporation, limited liability company,
general or limited partnership, or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned or controlled by such Person, one or more of the
other subsidiaries of such Person or any combination thereof.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


-32-



--------------------------------------------------------------------------------




“Tenant Allowance” means a cash allowance paid to a tenant by the landlord
pursuant to a Lease.
“Term Commitment” means, with respect to any Term Lender, the commitment of such
Lender to make Term Loans hereunder. The initial amount of each Lender’s Term
Commitment is set forth on Schedule 1.1. The aggregate initial amount of the
Lenders’ Term Commitments is $65,000,000.
“Term Exposure” means, with respect to any Term Lender at any time, the
outstanding principal amount of such Lender’s Term Loans.
“Term Facility” means the Term Commitments and the Term Loans made thereunder.
“Term Lender” means a Lender with a Term Commitment or Term Exposure.
“Term Loan” is defined in Section 2.1(a).
"Term Loan Borrowing" is defined in Section 2.1(a).
“Term Maturity Date” means June 8, 2018, as the same may be extended pursuant to
the terms hereof.
"Third Extended Maturity Date" is defined in Section 2.5(c).
“TI Work” means any construction or other “build-out” of tenant leasehold
improvements to the space demised to such tenant under Leases (excluding such
tenant’s furniture, fixtures and equipment) performed pursuant to the terms of
such Leases, whether or not such tenant improvement work is performed by or on
behalf of the landlord or as part of a Tenant Allowance.
“Total Adjusted Outstanding Indebtedness” means, for any period, the sum of
(i) the amount of Indebtedness of the General Partner and the Operating
Partnership and the Operating Partnership's pro rata share of the Indebtedness
of the other Consolidated Businesses set forth on the then most recent quarterly
financial statements of the Operating Partnership and (ii) the outstanding
amount of Minority Holding Indebtedness allocable in accordance with GAAP to any
of the Consolidated Businesses as of the time of determination.
“Total Outstanding Unsecured Indebtedness” means that portion of Total Adjusted
Outstanding Indebtedness that is not secured by a Lien.
“Unencumbered Asset” is defined in the definition of “Unencumbered Combined
EBITDA”.


-33-



--------------------------------------------------------------------------------




“Unencumbered Capitalization Value” means the sum of (i) Unencumbered Combined
EBITDA capitalized at the applicable Capitalization Rate, (ii) Cash and Cash
Equivalents, and (iii) Construction Asset Cost for Unencumbered Assets, and
(iv) Unencumbered Assets that are undeveloped land, valued, in accordance with
GAAP, at the lower of cost and market value and limited to 5%. The
Capitalization Value of any individual Unencumbered Asset is limited to 10% of
Unencumbered Capitalization Value (including such Property). The sum of
Unencumbered Capitalization Value from undeveloped land, Properties located
outside the United States and Canada, ground-leased Properties, non-retail
Properties, non-wholly owned Properties and Construction Asset Cost is limited
to 20% of Unencumbered Capitalization Value (including such Property). The
aggregate Occupancy Rate of the Unencumbered Assets (determined on the basis of
the aggregate gross leasable area of such Unencumbered Assets) taken into
account in determining Unencumbered Capitalization Value hereunder shall not be
less than 80%. Accordingly, if such aggregate Occupancy Rate is less than 80%
when taking into account all of the Unencumbered Assets, a sufficient number of
Projects having the lowest Occupancy Rates shall be excluded from the
determination such that the 80% Occupancy Rate requirement is satisfied.
“Unencumbered Combined EBITDA” means that portion of Combined EBITDA which
represents revenues earned from third party property and asset management (up to
5% of Combined EBITDA) or from Real Property that is not subject to or
encumbered by Secured Indebtedness and is not subject to any agreements (other
than those agreements more particularly described on Schedule 1.1.5), the effect
of which would be to restrict, directly or indirectly, the ability of the owner
of such Property from granting Liens thereon (such Real Property, an
“Unencumbered Asset”), calculated on the first day of each fiscal quarter for
the four immediately preceding consecutive fiscal quarters. For the avoidance of
doubt, provisions in any agreement that are substantially similar to (but not
materially more restrictive than) any provisions herein or that condition the
ability to encumber assets upon the maintenance of one or more specified ratios
but that do not generally prohibit the encumbrance of assets, or the encumbrance
of specific assets shall not constitute provisions the effect of which would be
to restrict, directly or indirectly, the ability of the owner of a Property from
granting Liens thereon.
“Uniform Commercial Code” means the Uniform Commercial Code as enacted in the
State of New York, as it may be amended from time to time.
“Unrestricted Cash” means Cash and Cash Equivalents that are not subject to any
pledge, lien or control agreement, less (i) $40,000,000, (ii) amounts normally
and customarily set aside by Borrower for operating, capital and interest
reserves, and (iii) amounts placed with third parties as deposits or security
for contractual obligations; provided, however, that the sum of (i), and (iii)
shall in no event exceed the total Cash and Cash Equivalents.
“Unsecured Indebtedness” means any Indebtedness not secured by a Lien.


-34-



--------------------------------------------------------------------------------




“Unsecured Interest Expense” means the interest expense incurred on the Total
Outstanding Unsecured Indebtedness.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 13.1(f)(ii)(B)(3).
1.2    Computation of Time Periods. In this Agreement, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding”. Periods of days referred to in this Agreement shall be counted in
calendar days unless Business Days are expressly prescribed. Any period
determined hereunder by reference to a month or months or year or years shall
end on the day in the relevant calendar month in the relevant year, if
applicable, immediately preceding the date numerically corresponding to the
first day of such period, provided that if such period commences on the last day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month during which such period is to end), such period
shall, unless otherwise expressly required by the other provisions of this
Agreement, end on the last day of the calendar month.
1.3    Accounting Terms. Subject to Section 14.4, for purposes of this
Agreement, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP.
1.4    Other Terms. All other terms contained in this Agreement shall, unless
the context indicates otherwise, have the meanings assigned to such terms by the
Uniform Commercial Code to the extent the same are defined therein.
ARTICLE II

AMOUNTS AND TERMS OF LOANS
2.1    Loans.


-35-



--------------------------------------------------------------------------------




(a)    Availability of Term Loans. Subject to the terms and conditions set forth
in this Agreement, each Term Lender hereby severally and not jointly agrees to
make term loans (each individually, a “Term Loan” and, collectively, the “Term
Loans”), in Dollars, to the Borrowers on the Funding Date as requested by the
Borrowers in accordance with Section 2.1(b) (the “Term Loan Borrowing”);
provided that (i) the aggregate principal amount of the Term Loans (after giving
effect to all amounts requested) shall not exceed the Term Commitments, and the
aggregate principal amount of Term Loans from any Term Lender to the Borrowers
shall not exceed such Lender’s Term Commitment. All Term Loans comprising the
same Borrowing under this Agreement shall be made by the Lenders simultaneously
and proportionately to their then respective Pro Rata Shares for the Term
Facility, it being understood that no Lender shall be responsible for any
failure by any other Lender to perform its obligation to make a Term Loan
hereunder nor shall the Term Commitment of any Lender be increased or decreased
as a result of any such failure. The Term Loans, or any portion thereof, may be
either a Base Rate Loan or a Eurodollar Rate Loan, as determined by the
Borrowers in any Notice of Borrowing, any Notice of Conversion/Continuation or
as otherwise provided in this Agreement. The Term Commitments, with respect to
the making of the Term Loans (and not with respect to the obligations of the
Lenders to convert or continue any Term Loans), shall expire on the Funding
Date. The Borrowers may not reborrow the Term Loans following any repayment
thereof.
(b)    Notice of Borrowing. When the Borrowers desire to borrow under this
Section 2.1, it shall deliver to the Administrative Agent a Notice of Borrowing,
signed by it (i) no later than 12:00 noon (New York time) on the proposed
Funding Date, in the case of a Borrowing of Base Rate Loans and (ii) no later
than 11:00 a.m. (New York time) at least three (3) Business Days in advance of
the proposed Funding Date, in the case of a Borrowing of Eurodollar Rate Loans.
Such Notice of Borrowing shall specify (i) the proposed Funding Date (which
shall be a Business Day), (ii) the amount of the proposed Borrowing, (iii)
whether the proposed Borrowing will be of Base Rate Loans or Eurodollar Rate
Loans, (iv) in the case of Eurodollar Rate Loans, the requested Eurodollar
Interest Period, and (v) instructions for the disbursement of the proceeds of
the proposed Borrowing. In lieu of delivering such a Notice of Borrowing (except
with respect to a Borrowing of Loans on the Funding Date), the Borrowers may
give the Administrative Agent telephonic notice of any proposed Borrowing by the
time required under this Section 2.1(b), if the Borrowers confirm such notice by
delivery of the Notice of Borrowing to the Administrative Agent by facsimile
transmission promptly, but in no event later than 3:00 p.m. (New York time) on
the same day. Any Notice of Borrowing (or telephonic notice in lieu thereof)
given pursuant to this Section 2.1(b) shall be irrevocable.


-36-



--------------------------------------------------------------------------------




(c)    Making of Loans.
(i)    Promptly after receipt of a Notice of Borrowing under Section 2.1(c) (or
telephonic notice in lieu thereof), the Administrative Agent shall notify each
applicable Lender by facsimile transmission, or other similar form of written
transmission, of the proposed Borrowing (which notice to the Lenders, in the
case of a Borrowing of Eurodollar Rate Loans, shall be at least three (3)
Business Days in advance of the proposed Funding Date for such Loans. Each
Lender shall deposit an amount equal to its applicable Pro Rata Share of the
Borrowing requested by the Borrowers with the Administrative Agent at its office
in Cleveland, Ohio, in immediately available funds in Dollars not later than
12:00 noon (New York time) (or in the case of a Borrowing of Base Rate Loans for
which the Notice of Borrowing was given on such Funding Date, 2:00 p.m. (New
York time)). Subject to the fulfillment of the conditions precedent set forth in
Section 6.1, the Administrative Agent shall make the proceeds of such amounts
received by it available to the Borrowers at the Administrative Agent’s office
in Cleveland, Ohio on such Funding Date (or on the date received if later than
such Funding Date) and shall disburse such proceeds in accordance with the
Borrowers' disbursement instructions set forth in the applicable Notice of
Borrowing. The failure of any Lender to deposit the amount described above with
the Administrative Agent on the applicable Funding Date shall not relieve any
other Lender of its obligations hereunder to make its Loan on such Funding Date.
In the event the conditions precedent set forth in Section 6.1 are not fulfilled
as of the proposed Funding Date for any Borrowing, the Administrative Agent
shall promptly return, by wire transfer of immediately available funds, the
amount deposited by each Lender to such Lender.


-37-



--------------------------------------------------------------------------------




(ii)    Unless the Administrative Agent shall have been notified by any Lender
on the Business Day immediately preceding the applicable Funding Date (or, in
the case of a Borrowing of Base Rate Loans for which the Notice of Borrowing was
given on such Funding Date, by 2:00 p.m. (New York time) on such Funding Date)
in respect of any Borrowing that such Lender does not intend to fund its Loan
requested to be made on such Funding Date, the Administrative Agent may assume
that such Lender has funded its Loan and is depositing the proceeds thereof with
the Administrative Agent on the Funding Date therefor, and the Administrative
Agent in its sole discretion may, but shall not be obligated to, disburse a
corresponding amount to the Borrowers on the applicable Funding Date. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrowers jointly and severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the Borrowers, the interest rate
applicable to the Loan. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing and the interest rate applicable to such Borrowing shall be as
requested by the Borrowers in the applicable Notice of Borrowing. This Section
2.1(c)(ii) does not relieve any Lender of its obligation to make its Loan on any
applicable Funding Date.
(d)    [Reserved]
2.2    Co-Borrowers.
(a)    Joint and Several Liability. All Obligations of the Borrowers under this
Agreement and the other Loan Documents shall be joint and several Obligations of
each Borrower. Anything contained in this Agreement and the other Loan Documents
to the contrary notwithstanding, the Obligations of each Borrower hereunder,
solely to the extent that such Borrower did not receive proceeds of Loans from
any borrowing hereunder, shall be limited to a maximum amount equal to the
largest amount that would not render its Obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance hereunder under Title 11 of the
United States Code, as same may be amended from time to time, or any applicable
state law (the “Bankruptcy Code”), in each case after giving effect to all other
liabilities of such Borrower, contingent or otherwise, that are relevant under
the Bankruptcy Code (specifically excluding, however, any liabilities of such
Borrower in respect to intercompany Indebtedness to any other Loan Party to the
extent that such Indebtedness would be discharged in an amount equal to the
amount paid by such Loan Party hereunder or under any other Loan Document).


-38-



--------------------------------------------------------------------------------




(b)    Subrogation. Until the Obligations shall have been repaid in full, each
Borrower shall withhold exercise of any right of subrogation, contribution(other
than as provided below) or any other right to enforce any remedy that it now has
or may hereafter have against the other Borrower of the Obligations. Each
Borrower further agrees that, to the extent the waiver of its rights of
subrogation, contribution and remedies as set forth herein is found by a court
of competent jurisdiction to be void or voidable for any reason, any such rights
such Borrower may have against the other Borrower, any collateral or security,
shall be junior and subordinate to any rights of Administrative Agent may have
against the other Borrower, and any such collateral or security.
(c)    Obligations Absolute. Each Borrower hereby waives, for the benefit of the
Lenders, to the maximum extent permitted by law: (a) any right to require
Administrative Agent or any Lender, as a condition of payment of performance by
such Borrower, to (i) proceed against any other Borrower or any other Person,
(ii) proceed or exhaust against any security held from any other Borrower or any
other Person, (iii) pursue any other remedy in the power of Administrative Agent
or any Lender whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of any other Borrower
including any defense based on or arising out of the lack of validity or the
cessation of the liability of any other Borrower from any cause other than
payment in full of the Obligations; (c) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon the Administrative Agent’s or any Lender’s
error or omissions in the administration of the Obligations, except behavior
which amounts to gross negligence or willful misconduct or failure to duly
credit to Borrowers payments actually received by lenders in full satisfaction
of the Obligations (and which payments are not being contested or subject to
ongoing proceedings for or an order directing disgorgement or reimbursement to
Borrowers); and (e)(i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Borrower’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Borrower’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims (except after payment in full of the Obligations, which
payments are not being contested or subject to ongoing proceedings for or an
order directing disgorgement or reimbursement to Borrowers), and (iv) notices,
demands, presentments, protests, notices of protest, notices of dishonor and
notices of any action or inaction, including acceptance hereof, notices of
default under this Agreement or any other Loan Document.
2.3    Use of Proceeds of Loans. The proceeds of the Loans may be used for the
purposes of (in no specific order of priority):
(i)    repayment of that certain $60,000,000 loan made by Morgan Stanley Credit
Corporation in favor of the Mall Owner, dated May 25, 2006; and


-39-



--------------------------------------------------------------------------------




(ii)    other general corporate, partnership and working capital needs of the
Borrowers or their Subsidiaries.
each of which purposes described in clauses (i) and (ii) above must otherwise be
lawful general corporate, partnership and working capital purposes of the
Borrowers.
2.4    Maturity Date. All outstanding Term Loans shall be paid in full on the
Term Maturity Date. Each Term Lender’s obligation to make Term Loans shall
terminate on the Funding Date.
2.5    Extension Options. The Borrowers shall have three (3) options to extend
the Term Maturity Date, pursuant to the term of this Section 2.5 (each
individually an "Extension Option", and collectively, the "Extension Options).
(a)First Extension Option. At the written notice of the Borrowers delivered to
the Administrative Agent not less than forty-five days (45) and not more than
ninety (90) days in advance of the Term Maturity Date, the Term Maturity Date
shall be extended to the one-year anniversary of the Term Maturity Date (the
”First Extended Maturity Date") provided that the following conditions are
satisfied:
(i)    All representations and warranties made hereunder or under any of the
other Loan Documents shall be true and correct in all material respects as of
the Term Maturity Date, except to the extent such representation and warranty
(x) is made as of a specified date, in which case such representation and
warranty shall have been true and correct as of such specified date, (y) may not
be correct due solely to the passage of time, but such untrue representation or
warranty does not constitute a violation of this Agreement and does not arise
out of the failure of Borrowers to perform their obligations hereunder or (z)
subsequent to the date hereof become untrue, but such untrue representation or
warranty does not constitute a violation of this Agreement and does not arise
out of the failure of Borrowers to perform their obligations hereunder;
(ii)    As of the date the Borrowers deliver notice of their intent to exercise
the Extension Option, and as of the Term Maturity Date, no Event of Default
shall have occurred and be continuing and the Borrowers shall so certify in
writing;
(iii)    As of the date the Borrowers deliver notice of their intent to exercise
the Extension Option, and as of the Term Maturity Date, Borrowers have
demonstrated to the reasonable satisfaction of the Administrative Agent, that
the Debt Yield for the Mall is greater than or equal to ten and a half percent
(10.5%); and


-40-



--------------------------------------------------------------------------------




(iv)    On or prior to the first day of the first extension period, Borrowers
shall pay to Agent for the ratable benefit of the then-current Lenders a fee
equal to twelve and a half hundredths of one percent (0.125%) of the
then-current outstanding Term Loans.
(b)    Second Extension Option. At the written notice of the Borrowers delivered
to the Administrative Agent not less than forty-five (45) days and not more than
ninety (90) days in advance of the First Extended Maturity Date, the First
Extended Maturity Date shall be extended to the one-year anniversary of the
First Extended Maturity Date (the ”Second Extended Maturity Date") provided that
the following conditions are satisfied:
(i)    The Term Maturity Date has previously been extended to the First Extended
Maturity Date pursuant to the provisions of Section 2.5(a) hereof;
(ii)    All representations and warranties made hereunder or under any of the
other Loan Documents shall be true and correct in all material respects as of
the First Extended Maturity Date, except to the extent such representation and
warranty (x) is made as of a specified date, in which case such representation
and warranty shall have been true and correct as of such specified date, (y) may
not be correct due solely to the passage of time, but such untrue representation
or warranty does not constitute a violation of this Agreement and does not arise
out of the failure of Borrowers to perform their obligations hereunder or (z)
subsequent to the date hereof become untrue, but such untrue representation or
warranty does not constitute a violation of this Agreement and does not arise
out of the failure of Borrowers to perform their obligations hereunder;
(iii)    As of the date the Borrowers deliver notice of their intent to exercise
an Extension Option, and the First Extended Maturity Date, no Event of Default
shall have occurred and be continuing and the Borrowers shall so certify in
writing;
(iv)    As of the date the Borrowers deliver notice of their intent to exercise
an Extension Option, and as of the First Extension Maturity Date, Borrowers have
demonstrated to the satisfaction of the Administrative Agent, that the Debt
Yield for the Mall is greater than or equal to ten and a half percent (10.5%);
and
(v)    On or prior to the first day of the second extension period, Borrowers
shall pay to Agent for the ratable benefit of the then-current Lenders a fee
equal to twelve and a half hundredths of one percent (0.125%) of the
then-current outstanding Term Loans.


-41-



--------------------------------------------------------------------------------




(c)    Third Extension Option. At the written notice of the Borrowers delivered
to the Administrative Agent not less than forty-five days (45) and not more than
ninety (90) days in advance of the Second Extended Maturity Date, the Second
Extended Maturity Date shall be extended to the one-year anniversary of the
Second Extended Maturity Date (the ”Third Extended Maturity Date") provided that
the following conditions are satisfied:
(i)    The Term Maturity Date has previously been extended to the First Extended
Maturity Date and the First Extended Maturity Date has been extended to the
Second Extended Maturity Date pursuant to the provisions of Section 2.5(a) and
(b) hereof;
(ii)    All representations and warranties made hereunder or under any of the
other Loan Documents shall be true and correct in all material respects as of
the Second Extended Maturity Date, except to the extent such representation and
warranty (x) is made as of a specified date, in which case such representation
and warranty shall have been true and correct as of such specified date, (y) may
not be correct due solely to the passage of time, but such untrue representation
or warranty does not constitute a violation of this Agreement and does not arise
out of the failure of Borrowers to perform their obligations hereunder or (z)
subsequent to the date hereof become untrue, but such untrue representation or
warranty does not constitute a violation of this Agreement and does not arise
out of the failure of Borrowers to perform their obligations hereunder;
(iii)    As of the date the Borrowers deliver notice of their intent to exercise
an Extension Option, and the Second Extended Maturity Date, no Event of Default
shall have occurred and be continuing and the Borrowers shall so certify in
writing;
(iv)    As of the date the Borrowers deliver notice of their intent to exercise
an Extension Option, and as of the Second Extension Maturity Date, Borrowers
have demonstrated to the satisfaction of the Administrative Agent, that the Debt
Yield for the Mall is greater than or equal to ten and a half percent (10.5%);
and
(v)    On or prior to the first day of the third extension period, Borrowers
shall pay to Agent for the ratable benefit of the then-current Lenders a fee
equal to twelve and a half hundredths of one percent (0.125%) of the
then-current outstanding Term Loans.


-42-



--------------------------------------------------------------------------------




(d)    Reduction in Aggregate Term Exposure. In addition, Borrowers shall have
the right at any time during the forty-five (45) day period prior to the Term
Maturity Date or the First Extended Maturity Date or the Second Extended
Maturity Date, as applicable, to permanently reduce the aggregate Term Exposure
by making any principal payment in the amount necessary to satisfy the
conditions to extension set forth in Section 2.5(a)(iii) or Section 2.5(b)(iv)
or Section 2.5(c)(iv) hereof, as applicable, by furnishing written notice to
Administrative Agent of such election. In the event of any such election to
reduce the aggregate Term Exposure, Administrative Agent shall so notify the
Lenders and each Lender’s Pro Rata Share of the aggregate Term Exposure shall
automatically be reduced by such Lender’s Term Exposure of the total reduction
in the aggregate Term Exposure requested by Borrower when such principal payment
has been made by the Borrowers.
2.6    [Reserved]
2.7    Authorized Agents. On the Closing Date and from time to time thereafter,
the Borrowers shall deliver to the Administrative Agent Officer's Certificates
setting forth the names of the employees and agents authorized to request Loans
and to request a conversion/continuation of any Loan and containing a specimen
signature of each such employee or agent. The employees and agents so authorized
shall also be authorized to act for the Borrowers in respect of all other
matters relating to the Loan Documents. The Administrative Agent, the Lead
Arrangers and the Lenders shall be entitled to rely conclusively on such
employee’s or agent’s authority to request such Loan or such
conversion/continuation until the Administrative Agent and the Lead Arrangers
receive written notice to the contrary. None of the Administrative Agent or the
Lead Arrangers shall have any duty to verify the authenticity of the signature
appearing on any written Notice of Borrowing or Notice of
Conversion/Continuation or any other document, and, with respect to an oral
request for such a Loan or such conversion/continuation, the Administrative
Agent and the Lead Arrangers shall have no duty to verify the identity of any
person representing himself or herself as one of the employees or agents
authorized to make such request or otherwise to act on behalf of the Borrowers.
None of the Administrative Agent, the Lead Arrangers or the Lenders shall incur
any liability to the Borrowers or any other Person in acting upon any telephonic
or facsimile notice referred to above which the Administrative Agent or the Lead
Arrangers believe to have been given by a person duly authorized to act on
behalf of the Borrowers and the Borrowers hereby indemnify and hold harmless the
Administrative Agent, the Lead Arrangers and each other Lender from any loss or
expense the Administrative Agent, the Lead Arranger or the Lenders might incur
in acting in good faith as provided in this Section 2.7.
ARTICLE III

[RESERVED]


-43-



--------------------------------------------------------------------------------




ARTICLE IV

PAYMENTS AND PREPAYMENTS
4.1    Prepayments.
(a)    Voluntary Prepayments. The Borrowers may, at any time and from time to
time, prepay the Loans in part or in their entirety, subject to the following
limitations. The Borrowers shall give at least one (1) Business Day’s prior
written notice, in the case of Base Rate Loans, and at least three (3) Business
Days’ prior written notice, in the case of Eurodollar Rate Loans, to the
Administrative Agent (which the Administrative Agent shall promptly transmit to
each Lender) of any prepayment in the entirety to be made prior to the
occurrence of an Event of Default, which notice of prepayment shall specify the
date (which shall be a Business Day) of prepayment. When notice of prepayment is
delivered as provided herein, the outstanding principal amount of the Loans on
the prepayment date specified in the notice shall become due and payable on such
prepayment date. Each voluntary partial prepayment of the Loans shall be in a
minimum amount of $1,000,000 (or the remaining balance of the applicable Loans,
if less). Eurodollar Rate Loans may be prepaid in part or in their entirety only
upon payment of the amounts described in Section 5.2(f).
(b)    Prepayment Premium. The prepayments described in clause (a) of this
Section 4.1 may be made without premium or penalty, except as provided in
Section 5.2(f).


-44-



--------------------------------------------------------------------------------




4.2    Payments.
(a)    Manner and Time of Payment. All payments of principal of and interest on
the Loans and other Obligations (including, without limitation, fees and
expenses) which are payable to the Administrative Agent, the Arranger or any
other Lender shall be made without condition or reservation of right, in
immediately available funds, delivered to the Administrative Agent not later
than 12:00 noon (New York time) on the date and at the place due, to such
account of the Administrative Agent as it may designate, for the account of the
Administrative Agent or such other Lender, as the case may be; and funds
received by the Administrative Agent, including, without limitation, funds in
respect of any Loans to be made on that date, not later than 12:00 noon (New
York time) on any given Business Day shall be credited against payment to be
made that day and funds received by the Administrative Agent after that time
shall be deemed to have been paid on the next succeeding Business Day. All
payments shall be in Dollars. Payments actually received by the Administrative
Agent for the account of the Lenders, or any of them, shall be paid to them by
the Administrative Agent promptly (on the same day as received by the
Administrative Agent if received prior to 1:00 p.m. (New York time) on such day
and otherwise on the next Business Day) by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at its
address specified pursuant to Section 14.8(a) or at any Lending Office specified
in a notice received by the Administrative Agent from such Lender. Payments
received by the Administrative Agent but not timely funded to the Lenders shall
bear interest payable by the Administrative Agent at the Federal Funds Effective
Rate from the date due until the date paid.
(b)    Apportionment of Payments. (i) Subject to the provisions of
Section 4.2(b)(iv), all payments of principal and interest in respect of
outstanding Loans, all payments of fees and all other payments in respect of any
other Obligations, shall be allocated among such of the Lenders as are entitled
thereto, in proportion to their respective applicable Pro Rata Shares or
otherwise as provided herein. Subject to the provisions of Section 4.2(b)(ii),
all such payments and any other amounts received by the Administrative Agent
from or for the benefit of the Borrowers shall be applied in the following
order:
(A)    to pay principal of and interest on any portion of the Loans which the
Administrative Agent may have advanced on behalf of any Lender other than itself
for which the Administrative Agent has not then been reimbursed by such Lender
or the Borrowers,
(B)    to pay all other Obligations then due and payable and
(C)    as the Borrowers so designate.


-45-



--------------------------------------------------------------------------------




Unless otherwise designated by the Borrowers, all principal payments in respect
of Loans shall be applied first, to repay outstanding Base Rate Loans, and then
to repay outstanding Eurodollar Rate Loans, with those Eurodollar Rate Loans
which have earlier expiring Interest Periods being repaid prior to those which
have later expiring Interest Periods.
(ii)    After the occurrence of an Event of Default and while the same is
continuing, the Administrative Agent shall apply all payments in respect of any
Obligations and any amounts received as a result of the exercise of remedies
pursuant to Sections 11.2 and 14.5, in the following order:
(A)    first, to pay principal of and interest on any portion of the Loans which
the Administrative Agent may have advanced on behalf of any Lender other than
itself for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrowers;
(B)    second, to pay Obligations in respect of any fees, expense reimbursements
or indemnities then due to the Administrative Agent;
(C)    third, to pay Obligations in respect of any fees, expense reimbursements
or indemnities then due to the Lenders and the Co-Agents;
(D)    fourth, to pay interest due in respect of Loans;
(E)    fifth, to the ratable payment or prepayment of principal outstanding on
Loans; and
(F)    sixth, to the ratable payment of all other Obligations.
The order of priority set forth in this Section 4.2(b)(ii) and the related
provisions of this Agreement are set forth solely to determine the rights and
priorities of the Administrative Agent, the Lead Arrangers, the other Lenders
and other Holders as among themselves. The order of priority set forth in
clauses (C) through (F) of this Section 4.2(b)(ii) may at any time and from time
to time be changed by the Requisite Lenders without necessity of notice to or
consent of or approval by the Borrowers, any Holder which is not a Lender, or
any other Person. The order of priority set forth in clauses (A) and (B) of this
Section 4.2(b)(ii) may be changed only with the prior written consent of the
Administrative Agent.


-46-



--------------------------------------------------------------------------------




(iii)    Subject to Section 4.2(b)(iv), the Administrative Agent shall promptly
distribute to the Lead Arrangers and each other Lender at its primary address
set forth on the appropriate signature page hereof or the signature page to the
Assignment and Acceptance by which it became a Lender, or at such other address
as a Lender or other Holder may request in writing, such funds as such Person
may be entitled to receive, subject to the provisions of Article XII; provided
that the Administrative Agent shall under no circumstances be bound to inquire
into or determine the validity, scope or priority of any interest or entitlement
of any Holder and may suspend all payments or seek appropriate relief
(including, without limitation, instructions from the Requisite Lenders or an
action in the nature of interpleader) in the event of any doubt or dispute as to
any apportionment or distribution contemplated hereby.
(iv)    In the event that any Lender fails to fund its Pro Rata Share of any
Loan requested by the Borrowers which such Lender is obligated to fund under the
terms of this Agreement (the funded portion of such Loan being hereinafter
referred to as a “Non Pro Rata Loan”), until the earlier of such Defaulting
Lender’s cure of such failure and the termination of the Term Commitments, the
proceeds of all amounts thereafter repaid to the Administrative Agent by the
Borrowers and otherwise required to be applied to such Defaulting Lender’s share
of all other Obligations pursuant to the terms of this Agreement shall be
advanced to the Borrowers by the Administrative Agent on behalf of such
Defaulting Lender to cure, in full or in part, such failure by such Lender, but
shall nevertheless be deemed to have been paid to such Defaulting Lender in
satisfaction of such other Obligations. Notwithstanding anything in this
Agreement to the contrary:
(A)    the foregoing provisions of this Section 4.2(b)(iv) shall apply only with
respect to the proceeds of payments of Obligations and shall not affect the
conversion or continuation of Loans pursuant to Section 5.1(c);
(B)    a Lender shall be deemed to have cured its failure to fund its Pro Rata
Share of any Loan at such time as an amount equal to such Lender’s original Pro
Rata Share of the requested principal portion of such Loan is fully funded to
the Borrowers, whether made by such Lender itself or by operation of the terms
of this Section 4.2(b)(iv), and whether or not the Non Pro Rata Loan with
respect thereto has been repaid, converted or continued;
(C)    amounts advanced to the Borrowers to cure, in full or in part, any such
Lender’s failure to fund its Pro Rata Share of any Loan (“Cure Loans”) shall
bear interest at the Base Rate in effect from time to time, and for all other
purposes of this Agreement shall be treated as if they were Base Rate Loans; and


-47-



--------------------------------------------------------------------------------




(D)    regardless of whether or not an Event of Default has occurred or is
continuing, and notwithstanding the instructions of the Borrowers as to their
desired application, all repayments of principal which, in accordance with the
other terms of this Section 4.2, would be applied to the outstanding Base Rate
Loans shall be applied first, ratably to all Base Rate Loans constituting Non
Pro Rata Loans, second, ratably to Base Rate Loans other than those constituting
Non Pro Rata Loans or Cure Loans and, third, ratably to Base Rate Loans
constituting Cure Loans.
(c)    Payments on Non-Business Days. Whenever any payment to be made by the
Borrowers hereunder or under the Notes is stated to be due on a day which is not
a Business Day, the payment shall instead be due on the next succeeding Business
Day (or, as set forth in Section 5.2(b)(iii), the next preceding Business Day).
4.3    Promise to Repay; Evidence of Indebtedness.
(a)    Promise to Repay. The Borrowers hereby promise to pay when due the
principal amount of each Loan which is made to it, and further agrees to pay all
unpaid interest accrued thereon, in accordance with the terms of this Agreement
and the Notes. Unless a Lender elects not to receive any such promissory note,
the Borrowers shall execute and deliver to each Lender on the Closing Date, a
promissory note, in form and substance acceptable to the Administrative Agent
and such Lender, evidencing the Loans and thereafter shall execute and deliver
such other promissory notes as are necessary to evidence the Loans owing to the
Lenders after giving effect to any assignment thereof pursuant to Section 14.1,
all in form and substance acceptable to the Administrative Agent, the applicable
Lenders and the parties to such assignment (all such promissory notes and all
amendments thereto, replacements thereof and substitutions therefor being
collectively referred to as the “Notes”; and “Note” means any one of the Notes).
(b)    Loan Account. Each Lender shall maintain in accordance with its usual
practice an account or accounts (a “Loan Account”) evidencing the Indebtedness
of the Borrowers to such Lender resulting from each Loan owing to such Lender
from time to time, including the amount of principal and interest payable and
paid to such Lender from time to time hereunder and under the Notes.
Notwithstanding the foregoing, the failure by any Lender to maintain a Loan
Account shall in no way affect the Borrowers' obligations hereunder, including,
without limitation, the obligation to repay the Obligations.


-48-



--------------------------------------------------------------------------------




(c)    Control Account. The Register maintained by the Administrative Agent
pursuant to Section 14.1(c) shall include a control account, and a subsidiary
account for each Lender, in which accounts (taken together) shall be recorded
(i) the date and amount of each Borrowing made hereunder, the type of Loan
comprising such Borrowing and any Eurodollar Interest Period applicable thereto,
(ii) the effective date and amount of each Assignment and Acceptance delivered
to and accepted by it and the parties thereto, (iii) the amount of any principal
or interest due and payable or to become due and payable from the Borrowers to
each Lender hereunder or under the Notes and (iv) the amount of any sum received
by the Administrative Agent from the Borrowers hereunder and each Lender’s share
thereof.
(d)    Entries Binding. The entries made in the Register and each Loan Account
shall be conclusive and binding for all purposes, absent manifest error.
(e)    No Recourse to Limited Partners or General Partner. Notwithstanding
anything contained in this Agreement to the contrary, it is expressly understood
and agreed that nothing herein or in the Notes shall be construed as creating
any liability on any Limited Partner, any General Partner, or any partner,
member, manager, officer, shareholder or director of any Limited Partner or any
General Partner, to pay any of the Obligations other than liability arising from
or in connection with (i) fraud or (ii) the misappropriation or misapplication
of proceeds of the Loans (in which case such liability shall extend to the
Person(s) committing such fraud, misappropriation or misapplication, but not to
any other Person described above); but nothing contained in this Section 4.3(e)
shall be construed to prevent the exercise of any remedy allowed to the
Administrative Agent, the Lead Arrangers, the Co-Agents or the Lenders by law or
by the terms of this Agreement or the other Loan Documents which does not relate
to or result in such an obligation by any Limited Partner or any General Partner
(or any partner, member, manager, officer, shareholder or director of any
Limited Partner or any General Partner) to pay money.
ARTICLE V

INTEREST AND FEES
5.1    Interest on the Loans and other Obligations.
(a)    Rate of Interest. All Loans and the outstanding principal balance of all
other Obligations shall bear interest on the unpaid principal amount thereof
from the date such Loans are made and such other Obligations are due and payable
until paid in full, except as otherwise provided in Section 5.1(d), as follows:
(i)    If a Base Rate Loan or such other Obligation, at a rate per annum equal
to the sum of (A) the Base Rate, as in effect from time to time as interest
accrues, plus (B) the then Applicable Margin for Base Rate Loans; and


-49-



--------------------------------------------------------------------------------




(ii)    If a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A)
the Eurodollar Rate determined for the applicable Eurodollar Interest Period,
plus (B) the then Applicable Margin for Eurodollar Rate Loans.
The applicable basis for determining the rate of interest on the Loans shall be
selected by the Borrowers at the time a Notice of Borrowing or a Notice of
Conversion/Continuation is delivered by the Borrowers to the Administrative
Agent; provided, however, that the Borrowers may not select the Eurodollar Rate
as the applicable basis for determining the rate of interest on such a Loan if
at the time of such selection an Event of Default or a Potential Event of
Default would occur or has occurred and is continuing and further provided that,
from and after the occurrence of an Event of Default or a Potential Event of
Default, each Eurodollar Rate Loan then outstanding may, at the Administrative
Agent’s option, convert to a Base Rate Loan. If on any day any Loan is
outstanding with respect to which notice has not been timely delivered to the
Administrative Agent in accordance with the terms of this Agreement specifying
the basis for determining the rate of interest on that day, then for that day
interest on that Loan shall be determined by reference to the Base Rate.
(b)    Interest Payments. (i) Interest accrued on each Loan shall be calculated
on the first day of each calendar month and shall be payable in arrears (A) on
the first day of each calendar month, commencing on the first such day following
the making of such Loan, and (B) if not theretofore paid in full, on the
maturity date (whether by acceleration or otherwise) of such Loan.
(ii)    Interest accrued on the principal balance of all other Obligations shall
be calculated on the first day of each calendar month and shall be payable in
arrears (A) on the first day of each calendar month, commencing on the first
such day following the incurrence of such Obligation, (B) upon repayment thereof
in full or in part, and (C) if not theretofore paid in full, at the time such
other Obligation becomes due and payable (whether by acceleration or otherwise).


-50-



--------------------------------------------------------------------------------




(c)    Conversion or Continuation. (i) The Borrowers shall have the option
(A) to convert at any time all or any part of outstanding Base Rate Loans to
Eurodollar Rate Loans; (B) to convert all or any part of outstanding Eurodollar
Rate Loans having Eurodollar Interest Periods which expire on the same date to
Base Rate Loans, on such expiration date; and (C) to continue all or any part of
outstanding Eurodollar Rate Loans having Eurodollar Interest Periods which
expire on the same date as Eurodollar Rate Loans, and the succeeding Eurodollar
Interest Period of such continued Loans shall commence on such expiration date;
provided, however, no such outstanding Loan may be continued as, or be converted
into, a Eurodollar Rate Loan (i) if the continuation of, or the conversion into,
would violate any of the provisions of Section 5.2 or (ii) if an Event of
Default or a Potential Event of Default would occur or has occurred and is
continuing. Any conversion into or continuation of Eurodollar Rate Loans under
this Section 5.1(c) shall be in a minimum amount of $1,000,000 and in integral
multiples of $100,000 in excess of that amount, except in the case of a
conversion into or a continuation of an entire Borrowing of Non Pro Rata Loans.


-51-



--------------------------------------------------------------------------------




(ii)    To convert or continue a Loan under Section 5.1(c)(i), the Borrowers
shall deliver a Notice of Conversion/Continuation to the Administrative Agent no
later than 11:00 a.m. (New York time) at least three (3) Business Days in
advance of the proposed conversion/continuation date. A Notice of
Conversion/Continuation shall specify (A) the proposed conversion/continuation
date (which shall be a Business Day), (B) the principal amount of the Loan to be
converted/continued, (C) whether such Loan shall be converted and/or continued,
and (D) in the case of a conversion to, or continuation of, a Eurodollar Rate
Loan, the requested Eurodollar Interest Period. In lieu of delivering a Notice
of Conversion/Continuation, the Borrowers may give the Administrative Agent
telephonic notice of any proposed conversion/continuation by the time required
under this Section 5.1(c)(ii), if the Borrowers confirm such notice by delivery
of the Notice of Conversion/Continuation to the Administrative Agent by
facsimile transmission promptly, but in no event later than 3:00 p.m. (New York
time) on the same day. Promptly after receipt of a Notice of
Conversion/Continuation under this Section 5.1(c)(ii) (or telephonic notice in
lieu thereof), the Administrative Agent shall notify each Lender by facsimile
transmission, or other similar form of transmission, of the proposed
conversion/continuation. Any Notice of Conversion/Continuation for conversion
to, or continuation of, a Loan (or telephonic notice in lieu thereof) given
pursuant to this Section 5.1(c)(ii) shall be irrevocable, and the Borrowers
shall be bound to convert or continue in accordance therewith. In the event no
Notice of Conversion/Continuation is delivered as and when specified in this
Section 5.1(c)(ii) with respect to outstanding Eurodollar Rate Loans, upon the
expiration of the Interest Period applicable thereto, such Loans shall
automatically be continued as Eurodollar Rate Loans with a Eurodollar Interest
Period of one month; provided, however, no such outstanding Loan may be
continued as, or be converted into, a Eurodollar Rate Loan (i) if the
continuation of, or the conversion into, would violate any of the provisions of
Section 5.2 or (ii) if an Event of Default or a Potential Event of Default would
occur or has occurred and is continuing.
(d)    Default Interest. Notwithstanding the rates of interest specified in
Section 5.1(a) or elsewhere in this Agreement, effective immediately upon the
occurrence of an Event of Default, and for as long thereafter as such Event of
Default shall be continuing, the principal balance of all Loans and other
Obligations shall bear interest at a rate equal to the sum of (A) the Base Rate,
as in effect from time to time as interest accrues, plus (B) the Applicable
Margin, plus (C) two percent (2.0%) per annum.


-52-



--------------------------------------------------------------------------------




(e)    Computation of Interest. Interest on all Obligations shall be computed on
the basis of the actual number of days elapsed in the period during which
interest accrues and a year of 360 days (or 365/366 days in the case of interest
computed by reference to clauses (i), (ii) or (iii) of the Base Rate). In
computing interest on any Loan, the date of the making of the Loan or the first
day of a Eurodollar Interest Period, as the case may be, shall be included and
the date of payment or the expiration date of a Eurodollar Interest Period, as
the case may be, shall be excluded; provided, however, if a Loan is repaid on
the same day on which it is made, one (1) day’s interest shall be paid on such
Loan.
(f)    Eurodollar Rate Information. Upon the reasonable request of the Borrowers
from time to time, the Administrative Agent shall promptly provide to the
Borrowers such information with respect to the applicable Eurodollar Rate as may
be so requested.
5.2    Special Provisions Governing Eurodollar Rate Loans.
(a)    Amount of Eurodollar Rate Loans. Each Eurodollar Rate Loan shall be in a
minimum principal amount of $1,500,000.
(b)    Determination of Eurodollar Interest Period. By giving notice as set
forth in Section 2.1(b) (with respect to a Borrowing of Eurodollar Rate Loans)
or Section 5.1(c) (with respect to a conversion into or continuation of
Eurodollar Rate Loans), the Borrowers shall have the option, subject to the
other provisions of this Section 5.2, to select an interest period (each, an
“Interest Period”) to apply to the Loans described in such notice, subject to
the following provisions:
(i)    Subject to availability, the Borrowers may only select, as to a
particular Borrowing of Eurodollar Rate Loans, an Interest Period (each, a
“Eurodollar Interest Period”) of one, three or six months in duration;
notwithstanding the forgoing, the Eurodollar Interest Period for the Borrowing
of Eurodollar Rate Loans made on the Funding Date shall be the period commencing
on the Funding Date and ending on July 8, 2016;
(ii)    In the case of immediately successive Eurodollar Interest Periods
applicable to a Borrowing of Eurodollar Rate Loans, each successive Eurodollar
Interest Period shall commence on the day on which the next preceding Eurodollar
Interest Period expires;
(iii)    If any Eurodollar Interest Period would otherwise expire on a day which
is not a Business Day, such Eurodollar Interest Period shall be extended to
expire on the next succeeding Business Day if the next succeeding Business Day
occurs in the same calendar month, and if there will be no succeeding Business
Day in such calendar month, the Eurodollar Interest Period shall expire on the
immediately preceding Business Day;


-53-



--------------------------------------------------------------------------------




(iv)    The Borrowers may not select an Interest Period as to any Loan if such
Interest Period terminates later than the Term Maturity Date;
(v)    The Borrowers may not select an Interest Period with respect to any
portion of principal of a Loan which extends beyond a date on which the Borrower
is required to make a scheduled payment of such portion of principal; and
(vi)    There shall be no more than three (3) Interest Periods in effect at any
one time with respect to Eurodollar Rate Loans.
(c)    Determination of Eurodollar Interest Rate. As soon as practicable on the
second Business Day prior to the first day of each Eurodollar Interest Period
(the “Eurodollar Interest Rate Determination Date”), the Administrative Agent
shall determine (pursuant to the procedures set forth in the definition of
“Eurodollar Rate”) the interest rate which shall apply to the Eurodollar Rate
Loans for which an interest rate is then being determined for the applicable
Eurodollar Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to the Borrowers and to each Lender. The
Administrative Agent’s determination shall be presumed to be correct, absent
manifest error, and shall be binding upon the Borrowers and each Lender.
(d)    Market Disruption and Alternate Rate of Interest. If prior to the
commencement of any Interest Period for a Borrowing of Eurodollar Rate Loans:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Base Eurocurrency Rate or the Eurodollar Rate,
as applicable, for a Loan in the applicable currency or for the applicable
Interest Period; or
(ii)    the Administrative Agent is advised by the Requisite Lenders that the
Base Eurocurrency Rate or the Eurodollar Rate, as applicable, for a Loan in the
applicable currency or for the applicable Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period,
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone promptly followed in writing or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (1) any Notice of Conversion/Continuation that requests the
conversion of any Eurodollar Rate Loans to, or continuation of any Eurodollar
Rate Loans the applicable Interest Period, as the case may be, shall be
ineffective and (2) such Borrowing shall be made as a Borrowing of Base Rate
Loans.


-54-



--------------------------------------------------------------------------------




(e)    Illegality. (o) If at any time any Lender determines (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties) that the making, converting, maintaining or continuation of any
Eurodollar Rate Loan has become unlawful or impermissible by compliance by that
Lender with any law, governmental rule, regulation or order of any Governmental
Authority (whether or not having the force of law and whether or not failure to
comply therewith would be unlawful or would result in costs or penalties), then,
and in any such event, such Lender may give notice of that determination, in
writing, to the Borrowers and the Administrative Agent, and the Administrative
Agent shall promptly transmit the notice to each other Lender.
(ii)    When notice is given by a Lender under Section 5.2(e)(i), (A) the
Borrowers' right to request from such Lender and such Lender’s obligation, if
any, to make Eurodollar Rate Loans shall be immediately suspended, and such
Lender shall make a Base Rate Loan as part of any requested Borrowing of
Eurodollar Rate Loans and (B) if the affected Eurodollar Rate Loans are then
outstanding, the Borrowers shall immediately, or if permitted by applicable law,
no later than the date permitted thereby, upon at least one (1) Business Day’s
prior written notice to the Administrative Agent and the affected Lender,
convert each such Loan into a Base Rate Loan.
(iii)    If at any time after a Lender gives notice under Section 5.2(e)(i) such
Lender determines that it may lawfully make Eurodollar Rate Loans, such Lender
shall promptly give notice of that determination, in writing, to the Borrowers
and the Administrative Agent, and the Administrative Agent shall promptly
transmit the notice to each other Lender. The Borrowers' right to request, and
such Lender’s obligation, if any, to make Eurodollar Rate Loans shall thereupon
be restored.
(iv)    A Lender may at its option make any Loan (a “Credit Extension”) to the
Borrowers by causing any domestic or foreign branch or Affiliate of such Lender
(any “Lending Office”) to make such Credit Extension; provided that any exercise
of such option shall not affect the obligation of the Borrowers to repay such
Credit Extension in accordance with the terms of this Agreement. Upon receipt of
such notice, the Borrowers shall take all reasonable actions requested by the
Lender to mitigate or avoid such illegality.


-55-



--------------------------------------------------------------------------------




(f)    Compensation. In addition to all amounts required to be paid by the
Borrowers pursuant to Section 5.1 and Article XIII, the Borrowers shall
compensate each Lender, upon demand, for all losses, expenses to third parties
and liabilities (including, without limitation, any loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund or maintain such Lender’s Eurodollar Rate Loans to the
Borrowers but excluding any loss of Applicable Margin on the relevant Loans, any
losses or expenses incurred as the result of such Lender’s gross negligence or
willful misconduct (as determined in a final non-appealable judgment by a court
of competent jurisdiction) and any administrative fees incurred in effecting
such liquidation or reemployment) which that Lender may sustain (i) if for any
reason a Borrowing, conversion into or continuation of Eurodollar Rate Loans
does not occur on a date specified therefor in a Notice of Borrowing or a Notice
of Conversion/Continuation given by the Borrowers or in a telephonic request by
it for borrowing or conversion/ continuation or a successive Eurodollar Interest
Period does not commence after notice therefor is given pursuant to Section
5.1(c), including, without limitation, pursuant to Section 5.2(d), (ii) if for
any reason any Eurodollar Rate Loan is prepaid on a date which is not the last
day of the applicable Interest Period (including pursuant to Section 13.4),
(iii) as a consequence of a required conversion of a Eurodollar Rate Loan to a
Base Rate Loan as a result of any of the events indicated in Section 5.2(d), or
(iv) as a consequence of any failure by the Borrower to repay a Eurodollar Rate
Loan when required by the terms of this Agreement. The Lender making demand for
such compensation shall deliver to the Borrowers concurrently with such demand a
written statement in reasonable detail as to such losses, expenses and
liabilities, and this statement shall be conclusive as to the amount of
compensation due to that Lender, absent manifest error.
(g)    Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of, its Eurodollar Lending
Office or Eurodollar Affiliate or its other offices or Affiliates. No Lender
shall be entitled, however, to receive any greater amount under Sections 4.2 or
5.2(f) or Article XIII as a result of the transfer of any such Eurodollar Rate
Loan to any office (other than such Eurodollar Lending Office) or any Affiliate
(other than such Eurodollar Affiliate) than such Lender would have been entitled
to receive immediately prior thereto, unless (i) the transfer occurred at a time
when circumstances giving rise to the claim for such greater amount did not
exist and (ii) such claim would have arisen even if such transfer had not
occurred.
(h)    Affiliates Not Obligated. No Eurodollar Affiliate or other Affiliate of
any Lender shall be deemed a party to this Agreement or shall have any liability
or obligation under this Agreement.


-56-



--------------------------------------------------------------------------------




(i)Adjusted Eurodollar Rate. Any failure by any Lender to take into account the
Eurodollar Reserve Percentage when calculating interest due on Eurodollar Rate
Loans shall not constitute, whether by course of dealing or otherwise, a waiver
by such Lender of its right to collect such amount for any future period.
ARTICLE VI

CONDITIONS TO LOANS
6.1    Conditions Precedent to the Loans. The obligation of each Lender on the
Funding Date to make any Loan requested to be made by it, shall be subject to
the satisfaction of all of the following conditions precedent:
(a)    Documents. The Administrative Agent shall have received, on or before the
Closing Date, this Agreement, the Notes, the Collateral Assignment of Membership
Interest, the Environmental Indemnity and, to the extent not otherwise
specifically referenced in this Section 6.1(a), all other Loan Documents and
agreements, documents and instruments described in the List of Closing Documents
attached hereto as Exhibit E and made a part hereof, each duly executed and in
recordable form, where appropriate, and in form and substance satisfactory to
the Administrative Agent; without limiting the foregoing, the Borrowers hereby
direct their legal counsel to prepare and deliver to the Agents and the Lenders,
the legal opinions referred to in such List of Closing Documents.
(b)    No Legal Impediments. No law, regulation, order, judgment or decree of
any Governmental Authority shall be, and the Administrative Agent shall not have
received any notice that litigation is pending or threatened which is likely to
enjoin, prohibit or restrain the making of the Loans on the Funding Date.
(c)    Interim Liabilities and Equity. Except as disclosed to the Lead Arrangers
and the Lenders, since March 31, 2016, neither of the Borrowers or the Company
shall have (i) entered into any material (as determined in good faith by the
Administrative Agent) commitment or transaction, including, without limitation,
transactions for borrowings and capital expenditures, which are not in the
ordinary course of the Borrowers' business, (ii) declared or paid any dividends
or other distributions other than in the ordinary course of business,
(iii) established compensation or employee benefit plans, or (iv) redeemed or
issued any equity Securities.
(d)    No Default. No Event of Default or Potential Event of Default shall have
occurred and be continuing or would result from the making of the Loans.


-57-



--------------------------------------------------------------------------------




(e)    Representations and Warranties. All of the representations and warranties
contained in Section 7.1 and in any of the other Loan Documents shall be true
and correct in all material respects on and as of the Funding Date, except to
the extent such representation and warranty (x) is made as of a specified date,
in which case such representation and warranty shall have been true and correct
as of such specified date, (y) may not be correct due solely to the passage of
time, but such untrue representation or warranty does not constitute a violation
of this Agreement and does not arise out of the failure of Borrowers to perform
their obligations hereunder or (z) subsequent to the date hereof become untrue,
but such untrue representation or warranty does not constitute a violation of
this Agreement and does not arise out of the failure of Borrowers to perform
their obligations hereunder.
(f)    Fees and Expenses Paid. There shall have been paid to the Administrative
Agent, for the accounts of the Agents and the other Lenders, as applicable, all
fees due and payable on or before the Closing Date and all expenses due and
payable on or before the Funding Date, including, without limitation,
reasonable, invoiced attorneys’ fees and expenses, and other costs and expenses
incurred in connection with the Loan Documents.
Each submission by the Borrowers to the Administrative Agent of a Notice of
Borrowing with respect to a Loan or a Notice of Conversion/Continuation with
respect to any Loan, and each acceptance by the Borrowers or of the proceeds of
each Loan made, converted or continued hereunder, shall constitute a
representation and warranty by the Borrowers as of the Funding Date in respect
of such Loan and the date of conversion or continuation, that all the conditions
contained in this Section 6.1 have been satisfied or waived in accordance with
Section 14.7.
ARTICLE VII

REPRESENTATIONS AND WARRANTIES
7.1    Representations and Warranties of the Borrowers. In order to induce the
Lenders to enter into this Agreement and to make the Loans and the other
financial accommodations to the Borrowers described herein, the Borrowers hereby
represent and warrant to each Lender that the following statements are true,
correct and complete:


-58-



--------------------------------------------------------------------------------




(a)    Organization; Powers of the Operating Partnership. (b) The Operating
Partnership (A) is a limited partnership duly organized, validly existing and in
good standing under the laws of the State of Indiana, (B) is duly qualified to
do business and is in good standing under the laws of each jurisdiction in which
failure to be so qualified and in good standing will have or is reasonably
likely to have a Material Adverse Effect, (C) has filed and maintained effective
(unless exempt from the requirements for filing) a current Business Activity
Report with the appropriate Governmental Authority in each state in which
failure to do so would have a Material Adverse Effect, (D) has all requisite
power and authority to own, operate and encumber its Property and to conduct its
business as presently conducted and as proposed to be conducted in connection
with and following the consummation of the transactions contemplated by this
Agreement and (E) is a partnership for federal income tax purposes.
(b)    Organization; Powers of the Mall Owner. (d) The Mall Owner (A) is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware, (B) is duly qualified to do business
and is in good standing under the laws of each jurisdiction in which failure to
be so qualified and in good standing will have or is reasonably likely to have a
Mall Owner Material Adverse Effect, (C) has filed and maintained effective
(unless exempt from the requirements for filing) a current Business Activity
Report with the appropriate Governmental Authority in each state in which
failure to do so would have a Mall Owner Material Adverse Effect, (D) has all
requisite power and authority to own, operate and encumber its Property and to
conduct its business as presently conducted and as proposed to be conducted in
connection with and following the consummation of the transactions contemplated
by this Agreement and (E) is a limited liability company for federal income tax
purposes.
(ii)    The Company (A) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Indiana, (B) is duly authorized and
qualified to do business and is in good standing under the laws of each
jurisdiction in which failure to be so qualified and in good standing will have
or is reasonably likely to have a Mall Owner Material Adverse Effect, and (C)
has all requisite corporate power and authority to own, operate and encumber its
Property and to conduct its business as presently conducted.
(iii)    Each General Partner in existence as of the date hereof is (or shall be
at such time as it becomes a General Partner) a duly formed and validly existing
legal entity under the laws of its jurisdiction of formation and has all powers
and all material governmental licenses, authorizations, consents and approvals
required to own its property and assets and carry on its business as now
conducted or as it presently proposes to conduct and has been duly qualified and
is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect.


-59-



--------------------------------------------------------------------------------




(iv)    True, correct and complete copies of the Organizational Documents
identified on Schedule 7.1-A have been delivered to the Administrative Agent,
each of which is in full force and effect, has not been modified or amended
except to the extent set forth indicated therein and, to the best of the
Borrowers' knowledge, there are no defaults under such Organizational Documents
and no events which, with the passage of time or giving of notice or both, would
constitute a default under such Organizational Documents.
(v)    Neither of the Borrowers nor the Company is a “foreign person” within the
meaning of Section 1445 of the Internal Revenue Code
(c)    Authority. (f) The General Partner has the requisite power and authority
to execute, deliver and perform this Agreement on behalf of the Borrowers and
each of the other Loan Documents which are required to be executed on behalf of
each of the Borrowers as required by this Agreement. The General Partner is the
Person who has executed this Agreement and such other Loan Documents on behalf
of the Borrowers and is the sole general partner of the Operating Partnership,
which, in turn, is the sole member of the Mall Owner.
(ii)    The execution, delivery and performance of each of the Loan Documents
which must be executed in connection with this Agreement by the Borrowers and to
which either or both of the Borrowers are a party and the consummation of the
transactions contemplated thereby are (i) within the Operating Partnership’s
partnership powers, which have been duly authorized by all necessary partnership
or other applicable action and/or (ii) within the Mall Owner's limited liability
company powers, which have been dully authorized by all necessary company powers
or other applicable action, (and, in the case of the General Partner acting on
behalf of the Borrowers in connection therewith, all necessary corporate action
of such General Partner) and such authorization has not been rescinded. No other
partnership, limited liability company or corporate action or proceedings on the
part of either of the Borrowers or any General Partner is necessary to
consummate such transactions.


-60-



--------------------------------------------------------------------------------




(iii)    Each of the Loan Documents to which either of the Borrowers is a party
have been duly executed and delivered on behalf of the Borrowers and constitutes
the Borrowers' legal, valid and binding obligation, enforceable against the
Borrowers in accordance with its terms, except to the extent that the
enforcement thereof or the availability of equitable remedies may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
transfer, fraudulent conveyance or similar laws now or hereafter in effect
relating to or affecting creditors’ rights generally or by general principles of
equity, or by the discretion of any court in awarding equitable remedies,
regardless of whether such enforcement is considered in a proceeding of equity
or at law, is in full force and effect and all the terms, provisions, agreements
and conditions set forth therein and required to be performed or complied with
by the Company, the Borrowers and the Borrowers' Subsidiaries on or before the
Funding Date have been performed or complied with, and no Potential Event of
Default, Event of Default or breach of any covenant by any of the Company, the
Borrowers or any Subsidiary of the Borrowers exists thereunder.
(d    Subsidiaries; Ownership of Capital Stock and Partnership Interests.
(h) Schedule 7.1-C (as updated pursuant to Section 8.2(a)(iii)) (A) contains a
chart, together with lists, indicating the corporate structure of the Company,
each of the Borrowers, and any other Person in which the Company or the
Borrowers holds a direct or indirect partnership, joint venture or other equity
interest indicating the nature of such interest with respect to each Person
included in such diagram as of the date Schedule 7.1-C was last updated; and
(B) accurately sets forth, as of the date Schedule 7.1-C was last updated, (1)
the correct legal name of such Person, the jurisdiction of its incorporation or
organization and the jurisdictions in which it is qualified to transact business
as a foreign corporation, or otherwise, and (2) the authorized, issued and
outstanding shares or interests of each class of Securities of the Company, the
Borrowers and the Subsidiaries of the Borrowers and the owners of such shares or
interests (provided, however, that the shareholders of the Company and the
limited partners of the Operating Partnership or the members of the Mall Owners
are not listed thereon). As of the date Schedule 7.1-C was last updated, none of
such issued and outstanding Securities is subject to any vesting, redemption, or
repurchase agreement, and there are no warrants or options (other than Permitted
Securities Options) outstanding with respect to such Securities, except as noted
on Schedule 7.1-C. The outstanding Capital Stock of the Company is duly
authorized, validly issued, fully paid and nonassessable and the outstanding
Securities of the Borrowers and their Subsidiaries are duly authorized and
validly issued.


-61-



--------------------------------------------------------------------------------




(ii)    Except where failure may not have a Material Adverse Effect, each
Subsidiary: (A) is a corporation, limited liability company or partnership, as
indicated on Schedule 7.1-C, duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization, (B) is duly qualified to do business and, if applicable, is in
good standing under the laws of each jurisdiction in which failure to be so
qualified and in good standing would limit its ability to use the courts of such
jurisdiction to enforce Contractual Obligations to which it is a party, and (C)
has all requisite power and authority to own and operate its Property and to
conduct its business as presently conducted and as proposed to be conducted
hereafter.
(e)    No Conflict. The execution, delivery and performance of each of the Loan
Documents to which either of the Borrowers is a party do not and will not (i)
conflict with the Organizational Documents of the Borrowers or any Subsidiary of
the Borrowers, (ii) constitute a tortious interference with any Contractual
Obligation of any Person or conflict with, result in a breach of or constitute
(with or without notice or lapse of time or both) a default under any
Requirement of Law or Contractual Obligation of the Borrowers, the General
Partner, any Limited Partner, any Subsidiary of the Borrowers, or any general or
limited partner of any Subsidiary of the Borrowers, or require termination of
any such Contractual Obligation which may subject the Administrative Agent or
any of the other Lenders to any liability, (iii) result in or require the
creation or imposition of any Lien whatsoever upon any of the Property or assets
of the Borrowers, the General Partner, any Limited Partner, any Subsidiary of
the Borrowers or any general partner or limited partner of any Subsidiary of the
Borrowers, or (iv) require any approval of shareholders of the Company or any
general partner (or equity holder of any general partner) of any Subsidiary of
the Borrowers.
(f)    Governmental Consents. The execution, delivery and performance of each of
the Loan Documents to which either of the Borrowers is a party do not and will
not require any registration with, consent or approval of, or notice to, or
other action to, with or by any Governmental Authority, except filings, consents
or notices which have been made, obtained or given.
(g)    Governmental Regulation. Neither of the Borrowers nor any General Partner
is subject to regulation under the Federal Power Act, the Interstate Commerce
Act, or the Investment Company Act of 1940, or any other federal or state
statute or regulation which limits its ability to incur indebtedness or its
ability to consummate the transactions contemplated by this Agreement.


-62-



--------------------------------------------------------------------------------




(h)    Financial Position. Complete and accurate copies of the following
financial statements and materials have been delivered to the Administrative
Agent: (i) audited financial statements of the Company and its Subsidiaries for
the fiscal years ended December 31, 2014 and December 31, 2015; and (ii)
unaudited financial statements of the Company and its Subsidiaries and of the
Borrowers for the fiscal quarters ended March 31, 2016. All financial statements
included in such materials were prepared in all material respects in conformity
with GAAP, except as otherwise noted therein, and fairly present in all material
respects the respective consolidated financial positions, and the consolidated
results of operations and cash flows for each of the periods covered thereby of
the Company and its Subsidiaries as at the respective dates thereof. Neither the
Operating Partnership nor any of its Subsidiaries have any Contingent
Obligation, contingent liability or liability for any taxes, long-term leases or
commitments, not reflected in its audited financial statements delivered to the
Administrative Agent on or prior to the Closing Date or otherwise disclosed to
the Administrative Agent and the Lenders in writing, which will have or is
reasonably likely to have a Material Adverse Effect. Moreover, the Mall Owner
does not have any Contingent Obligation, contingent liability or liability for
any taxes, long-term leases or commitments, not reflected in its financial
statements delivered to the Administrative Agent on or prior to the Closing Date
or otherwise disclosed to the Administrative Agent and the Lenders in writing,
which will have or is reasonably likely to have a Mall Owner Material Adverse
Effect.
(i)    Indebtedness. Schedule 7.1-H sets forth, as of December 31, 2014, all
Indebtedness for borrowed money of the Mall Owner, the Operating Partnership,
the General Partner and their respective Subsidiaries and, except as set forth
on Schedule 7.1-H, there are no defaults in the payment of principal or interest
on any such Indebtedness and no payments thereunder have been deferred or
extended beyond their stated maturity and there has been no material change in
the type or amount of such Indebtedness (except for the repayment of certain
Indebtedness or the incurrence of any Indebtedness permitted by this Agreement)
since December 31, 2015, which, in the case of Non-Recourse Indebtedness only,
will have or is reasonably likely to have, in any of such cases, a Material
Adverse Effect.


-63-



--------------------------------------------------------------------------------




(j)    Litigation; Adverse Effects. Except as set forth in Schedule 7.1-I, as of
the Closing Date, there is no action, suit, proceeding, Claim, investigation or
arbitration before or by any Governmental Authority or private arbitrator
pending or, to the knowledge of the Operating Partnership, threatened against
the Company, the Operating Partnership or any of their respective Subsidiaries,
or any Property of any of them (i) challenging the validity or the
enforceability of any of the Loan Documents, (ii) which will or is reasonably
likely to result in a loss in excess of $30,000,000, or (iii) under the
Racketeering Influenced and Corrupt Organizations Act or any similar federal or
state statute where such Person is a defendant in a criminal indictment that
provides for the forfeiture of assets to any Governmental Authority as a
potential criminal penalty. There is no material loss contingency within the
meaning of GAAP which has not been reflected in the consolidated financial
statements of the Company and the Operating Partnership. None of the Company,
any General Partner, the Operating Partnership or any Subsidiaries of the
Operating Partnership is (A) in violation of any applicable Requirements of Law
which violation will have or is reasonably likely to have a Material Adverse
Effect or a Mall Owner Material Adverse Effect, or (B) subject to or in default
with respect to any final judgment, writ, injunction, restraining order or order
of any nature, decree, rule or regulation of any court or Governmental Authority
which will have or is reasonably likely to have a Material Adverse Effect or a
Mall Owner Material Adverse Effect.
(k)    No Material Adverse Effect. Since December 31, 2015, there has occurred
no event which has had or is reasonably likely to have a Material Adverse Effect
or a Mall Owner Material Adverse Effect.
(l)    Tax Examinations. The IRS has examined (or is foreclosed from examining
by applicable statutes) the federal income tax returns of any of the Company’s,
the Borrowers' or their Subsidiaries’ predecessors in interest with respect to
the Projects for all tax periods prior to and including the taxable year ending
December 31, 2009 and the appropriate state Governmental Authority in each state
in which the Company’s, the Borrowers' or their Subsidiaries’ predecessors in
interest with respect to the Projects were required to file state income tax
returns has examined (or is foreclosed from examining by applicable statutes)
the state income tax returns of any of such Persons with respect to the Projects
for all tax periods prior to and including the taxable year ending December 31,
2009. All deficiencies which have been asserted against such Persons as a result
of any federal, state, local or foreign tax examination for each taxable year in
respect of which an examination has been conducted have been fully paid or
finally settled or are being contested in good faith, and no issue has been
raised in any such examination which, by application of similar principles,
reasonably can be expected to result in assertion of a material deficiency for
any other year not so examined which has not been reserved for in the financial
statements of such Persons to the extent, if any, required by GAAP. No such
Person has taken any reporting positions for which it does not have a reasonable
basis nor anticipates any further material tax liability with respect to the
years which have not been closed pursuant to applicable law.


-64-



--------------------------------------------------------------------------------




(m)    Payment of Taxes. All tax returns, reports and similar statements or
filings of each of the Persons described in Section 7.1(k), the Company, the
Borrowers and their Subsidiaries required to be filed have been timely filed,
and, except for Customary Permitted Liens, all taxes, assessments, fees and
other charges of Governmental Authorities thereupon and upon or relating to
their respective Properties, assets, receipts, sales, use, payroll, employment,
income, licenses and franchises which are shown in such returns or reports to be
due and payable have been paid, except to the extent (i) such taxes,
assessments, fees and other charges of Governmental Authorities are being
contested in good faith by an appropriate proceeding diligently pursued as
permitted by the terms of Section 9.4 and (ii) such taxes, assessments, fees and
other charges of Governmental Authorities pertain to Property of the Borrowers
or any of their Subsidiaries and the non-payment of the amounts thereof would
not, individually or in the aggregate, result in a Material Adverse Effect or a
Mall Owner Material Adverse Effect. All other taxes (including, without
limitation, real estate taxes), assessments, fees and other governmental charges
upon or relating to the respective Properties of the Borrowers and their
Subsidiaries which are due and payable have been paid, except for Customary
Permitted Liens and except to the extent described in clauses (i) and (ii)
hereinabove. Neither of the Borrowers has knowledge of any proposed tax
assessment against either of the Borrowers, any of their Subsidiaries, or any of
the Projects that will have or is reasonably likely to have a Material Adverse
Effect or a Mall Owner Material Adverse Effect.
(n)    Performance. Neither the Company, the Borrowers nor any of their
Affiliates has received any notice, citation or allegation, nor has actual
knowledge, that (i) it is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
Contractual Obligation applicable to it, (ii) any of its Properties is in
violation of any Requirements of Law or (iii) any condition exists which, with
the giving of notice or the lapse of time or both, would constitute a default
with respect to any such Contractual Obligation, in each case, except where such
default or defaults, if any, will not have or is not reasonably likely to have a
Material Adverse Effect or a Mall Owner Material Adverse Effect.
(o)    Disclosure. The representations and warranties of the Borrowers contained
in the Loan Documents, and all certificates and other documents delivered to the
Administrative Agent pursuant to the terms thereof, do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained herein or therein, in light of the
circumstances under which they were made, not materially misleading. The
Borrowers have not intentionally withheld any fact from the Administrative
Agent, the Lead Arrangers, the Co-Agents or the other Lenders in regard to any
matter which will have or is reasonably likely to have a Material Adverse Effect
or a Mall Owner Material Adverse Effect. Notwithstanding the foregoing, the
Lenders acknowledge that the Borrowers shall not have liability under this
clause (o) with respect to its projections of future events.


-65-



--------------------------------------------------------------------------------




(p)    Requirements of Law. The Borrowers and each of their Subsidiaries are in
compliance with all Requirements of Law applicable to it and its respective
businesses and Properties, in each case where the failure to so comply
individually or in the aggregate will have or is reasonably likely to have a
Material Adverse Effect or a Mall Owner Material Adverse Effect.
(q)    Environmental Matters.
(i)    Except as disclosed on Schedule 7.1-P and in that certain Phase I
Environmental Site Assessment Report prepared by EMG as Project
77084.06R-001.050 and dated April 17, 2006 and except where failure is not
reasonably likely to have a Material Adverse Effect or a Mall Owner Material
Adverse Effect:
(A)    the operations of the Borrowers, each of their Subsidiaries and their
respective Properties comply with all applicable Environmental, Health or Safety
Requirements of Law;
(B)    the Borrowers and each of their Subsidiaries have obtained all material
environmental, health and safety Permits necessary for their respective
operations, and all such Permits are in good standing and the holder of each
such Permit is currently in compliance with all terms and conditions of such
Permits;
(C)    none of the Borrowers or any of their Subsidiaries or any of their
respective present or past Property or operations are subject to or are the
subject of any investigation, judicial or administrative proceeding, order,
judgment, decree, dispute, negotiations, agreement or settlement by any
Governmental Authority respecting (I) any Environmental, Health or Safety
Requirements of Law, (II) any Remedial Action, (III) any Claims or Liabilities
and Costs arising from the Release or threatened Release of a Contaminant into
the environment, or (IV) any violation of or liability under any Environmental,
Health or Safety Requirement of Law;
(D)    none of Borrowers or any of their Subsidiaries have filed any notice
under any applicable Requirement of Law (I) reporting a Release of a
Contaminant; (II) indicating past or present treatment, storage or disposal of a
hazardous waste, as that term is defined under 40 C.F.R. Part 261 or any state
equivalent; or (III) reporting a violation of any applicable Environmental,
Health or Safety Requirement of Law;


-66-



--------------------------------------------------------------------------------




(E)    none of the Borrowers' or any of their Subsidiaries’ present or past
Property is listed or proposed for listing on the National Priorities List
(“NPL”) pursuant to CERCLA or on the Comprehensive Environmental Response
Compensation Liability Information System List (“CERCLIS”) or any similar state
list of sites requiring Remedial Action;
(F)    neither the Borrowers nor any of their Subsidiaries have sent or directly
arranged for the transport of any waste to any site listed or proposed for
listing on the NPL, CERCLIS or any similar state list;
(G)    to the best of Borrowers' knowledge, there is not now, and to Borrowers'
knowledge there has never been on or in any Project (I) any treatment,
recycling, storage or disposal of any hazardous waste, as that term is defined
under 40 C.F.R. Part 261 or any state equivalent; (II) any landfill, waste pile,
or surface impoundment; (III) any underground storage tanks the presence or use
of which is or, to Borrowers' knowledge, has been in violation of applicable
Environmental, Health or Safety Requirements of Law, (IV) any asbestos-
containing material which such Person has any reason to believe could subject
such Person or its Property to Liabilities and Costs arising out of or relating
to environmental, health or safety matters that would result in a Material
Adverse Effect or a Mall Owner Material Adverse Effect; or (V) any
polychlorinated biphenyls (PCB) used in hydraulic oils, electrical transformers
or other Equipment, in all cases, which such Person has any reason to believe
could subject such Person or its Property to Liabilities and Costs arising out
of or relating to environmental, health or safety matters;
(H)    neither the Borrowers nor any of their Subsidiaries have received any
notice or Claim to the effect that any of such Persons is or may be liable to
any Person as a result of the Release or threatened Release of a Contaminant
into the environment;
(I)    neither the Borrowers nor any of their Subsidiaries have any contingent
liability in connection with any Release or threatened Release of any
Contaminants into the environment;
(J)    no Environmental Lien has attached to any Property of the Borrowers or
any Subsidiary of the Borrowers;


-67-



--------------------------------------------------------------------------------




(K)    no Property of the Borrowers or any Subsidiary of the Borrowers is
subject to any Environmental Property Transfer Act, or to the extent such acts
are applicable to any such Property, the Borrowers and/or such Subsidiary whose
Property is subject thereto has fully complied with the requirements of such
acts; and
(L)    neither the Borrowers nor any of their Subsidiaries owns or operates, or,
to Borrowers' knowledge has ever owned or operated, any underground storage
tank, the presence or use of which is or has been in violation of applicable
Environmental, Health or Safety Requirements of Law, at any Project.
(ii)    the Borrowers and each of their Subsidiaries are conducting and will
continue to conduct their respective businesses and operations and maintain each
Project in compliance in all material respects with applicable Environmental,
Health or Safety Requirements of Law and no such Person has been, and no such
Person has any reason to believe that it or any Project will be, subject to
Liabilities and Costs arising out of or relating to environmental, health or
safety matters that would result in a Material Adverse Effect or a Mall Owner
Material Adverse Effect.


-68-



--------------------------------------------------------------------------------




(r)    ERISA. Neither the Borrowers nor any ERISA Affiliate maintains or
contributes to any Plan or Multiemployer Plan other than those listed on
Schedule 7.1-Q hereto. Each such Plan which is intended to be qualified under
Section 401(a) of the Internal Revenue Code as currently in effect has been
determined by the IRS to be so qualified, and each trust related to any such
Plan has been determined to be exempt from federal income tax under Section
501(a) of the Internal Revenue Code as currently in effect. Except as disclosed
in Schedule 7.1-Q, neither the Borrowers nor any of its ERISA Affiliates
maintains or contributes to any employee welfare benefit plan within the meaning
of Section 3(1) of ERISA which provides benefits to employees after termination
of employment other than as required by Section 601 of ERISA. The Borrowers and
each of their ERISA Affiliates is in compliance in all material respects with
the responsibilities, obligations and duties imposed on it by ERISA, the
Internal Revenue Code and regulations promulgated thereunder with respect to all
Plans. No Plan has incurred any accumulated funding deficiency (as defined in
Sections 302(a)(2) of ERISA and 412(a) of the Internal Revenue Code) whether or
not waived. Neither the Borrowers nor any ERISA Affiliate nor any fiduciary of
any Plan which is not a Multiemployer Plan (i) has engaged in a nonexempt
prohibited transaction described in Sections 406 of ERISA or 4975 of the
Internal Revenue Code or (ii) has taken or failed to take any action which would
constitute or result in an ERISA Termination Event. Neither the Borrowers nor
any ERISA Affiliate is subject to any liability under Sections 4063, 4064, 4069,
4204 or 4212(c) of ERISA. Neither the Borrowers nor any ERISA Affiliate has
incurred any liability to the PBGC which remains outstanding other than the
payment of premiums, and there are no premium payments which have become due
which are unpaid. Schedule B to the most recent annual report filed with the IRS
with respect to each Plan and furnished to the Administrative Agent is complete
and accurate in all material respects. Since the date of each such Schedule B,
there has been no material adverse change in the funding status or financial
condition of the Plan relating to such Schedule B. Neither the Borrowers nor any
ERISA Affiliate has (i) failed to make a required contribution or payment to a
Multiemployer Plan or (ii) made a complete or partial withdrawal under Sections
4203 or 4205 of ERISA from a Multiemployer Plan. Neither the Borrowers nor any
ERISA Affiliate has failed to make a required installment or any other required
payment under Section 412 of the Internal Revenue Code on or before the due date
for such installment or other payment. Neither the Borrowers nor any ERISA
Affiliate is required to provide security to a Plan under Section 401(a)(29) of
the Internal Revenue Code due to a Plan amendment that results in an increase in
current liability for the plan year. Except as disclosed on Schedule 7.1-Q,
neither the Borrowers nor any of its ERISA Affiliates has, by reason of the
transactions contemplated hereby, any obligation to make any payment to any
employee pursuant to any Plan or existing contract or arrangement.
(s)    Securities Activities. The Borrowers are not engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock.


-69-



--------------------------------------------------------------------------------




(t)    Solvency. After giving effect to the Loans to be made on the Funding Date
and the disbursement of the proceeds of such Loans pursuant to the Borrowers'
instructions, the Borrowers are Solvent.


-70-



--------------------------------------------------------------------------------




(u)    Insurance. Schedule 7.1-T accurately sets forth as of the Closing Date
all insurance policies and programs currently in effect with respect to the
respective Property and assets and business of the Borrowers and their
Subsidiaries, specifying for each such policy and program, (i) the amount
thereof, (ii) the risks insured against thereby, (iii) the name of the insurer
and each insured party thereunder, (iv) the policy or other identification
number thereof, and (v) the expiration date thereof. Such insurance policies and
programs are currently in full force and effect, in compliance with the
requirements of Section 9.5 hereof and, together with payment by the insured of
scheduled deductible payments, are in amounts sufficient to cover the
replacement value of the respective Property and assets of the Borrowers and/or
their Subsidiaries.
(v)    REIT Status. The Company qualifies as a REIT under the Internal Revenue
Code.
(w)    Ownership of Projects, Minority Holdings and Property. Ownership of
substantially all wholly-owned Projects, Minority Holdings and other Property of
the Consolidated Businesses are held by the Operating Partnership and its
Subsidiaries and are not held directly by the General Partner.
(x)    Title to the Property. Mall Owner has and will have good and marketable
fee simple title, free of all Liens other than Customary Permitted Liens, to the
Mall .
(y)    Anti-Corruption Laws and Sanctions. The Borrowers have implemented and
maintain in effect policies and procedures designed to ensure compliance by the
Borrowers, their Subsidiaries and their respective directors, officers,
employees and agents, with Anti-Corruption Laws and applicable Sanctions, and
the Borrowers, their Subsidiaries and their respective officers and employees,
and to the knowledge of the Borrowers, their directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrowers, any Subsidiary, or to the knowledge of the
Borrowers or such Subsidiary, any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrowers, any agent of the Borrowers
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing (directly or indirectly), use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.


-71-



--------------------------------------------------------------------------------




ARTICLE VIII

REPORTING COVENANTS
Each Borrower covenants and agrees that so long as any Commitments or any Loans
are outstanding and thereafter until payment in full of all of the Obligations
(other than indemnities pursuant to Section 14.3 not yet due), unless the
Requisite Lenders shall otherwise give prior written consent thereto:
8.1    Borrowers' Accounting Practices. The Borrowers shall maintain, and cause
each of their Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit preparation
of consolidated and consolidating financial statements in conformity with GAAP
as in effect from time to time, and each of the financial statements and reports
described below shall be prepared from such system and records and in form
reasonably satisfactory to the Administrative Agent.
8.2    Financial Reports. The Borrowers shall deliver or cause to be delivered
to the Administrative Agent:
(a)    Quarterly Reports.
(i)    Borrowers Quarterly Financial Reports. As soon as practicable, and in any
event within fifty (50) days after the end of each fiscal quarter in each Fiscal
Year (other than the last fiscal quarter in each Fiscal Year), a consolidated
balance sheet of the Borrowers and the related consolidated statements of income
and cash flow of the Borrowers (to be prepared and delivered quarterly in
conjunction with the other reports delivered hereunder at the end of each fiscal
quarter) for each such fiscal quarter, in each case in form and substance
satisfactory to the Administrative Agent and, in comparative form, the
corresponding figures for the corresponding periods of the previous Fiscal Year,
certified by an Authorized Financial Officer of the Borrowers as fairly
presenting the consolidated and consolidating financial position of the
Borrowers as of the dates indicated and the results of their operations and cash
flow for the months indicated in accordance with GAAP, subject to normal
quarterly adjustments.


-72-



--------------------------------------------------------------------------------




(ii)    Mall Quarterly Financial Reports. As soon as practicable, and in any
event within fifty (50) days after the end of each fiscal quarter in each Fiscal
Year (other than the last fiscal quarter in each Fiscal Year), (i) an operating
statement for the Mall and the Mall Owner showing actual to budgeted results and
(ii) a current rent roll for the Mall, and at the reasonable request of the
Administrative Agent, with a summary of all material leasing activity then
taking place with respect to the Mall, including a description of status of all
then-pending lease negotiations, if any (to be prepared and delivered quarterly
in conjunction with the other reports delivered hereunder at the end of each
fiscal quarter) for each such fiscal quarter, in each case in form and substance
satisfactory to the Administrative Agent and, in comparative form, the
corresponding figures for the corresponding periods of the previous Fiscal Year,
certified by an Authorized Financial Officer of the Borrowers as fairly
presenting the consolidated and consolidating financial position of the Mall and
Mall Owner as of the dates indicated and the results of their operations and
cash flow for the months indicated in accordance with GAAP, subject to normal
quarterly adjustments.
(iii)    Company Quarterly Financial Reports. As soon as practicable, and in any
event within fifty (50) days after the end of each fiscal quarter in each Fiscal
Year (other than the last fiscal quarter in each Fiscal Year), the Financial
Statements of the Company, the Operating Partnership and its Subsidiaries on
Form 10-Q as at the end of such period and a report setting forth in comparative
form the corresponding figures for the corresponding period of the previous
Fiscal Year, certified by an Authorized Financial Officer of the Company as
fairly presenting the consolidated and consolidating financial position of the
Company, the Operating Partnership and its Subsidiaries as at the date indicated
and the results of their operations and cash flow for the period indicated in
accordance with GAAP, subject to normal adjustments.


-73-



--------------------------------------------------------------------------------




(iv)    Quarterly Compliance Certificates. Together with each delivery of any
quarterly report pursuant to paragraph (a)(i) and (a)(ii) of this Section 8.2,
the Borrowers shall deliver Officer's Certificates, substantially in the form of
Exhibit F attached hereto of each of the Borrowers and the Company (the
“Quarterly Compliance Certificates”), signed by the Borrowers' and the Company’s
respective Authorized Financial Officers representing and certifying (1) that
the Authorized Financial Officer signatory thereto has reviewed the terms of the
Loan Documents, and has made, or caused to be made under his/her supervision, a
review in reasonable detail of the transactions and consolidated and
consolidating financial condition of the Company, the Borrowers and their
Subsidiaries, during the fiscal quarter covered by such reports, that such
review has not disclosed the existence during or at the end of such fiscal
quarter, and that such officer does not have knowledge of the existence as at
the date of such Officer’s Certificate, of any condition or event which
constitutes an Event of Default or Potential Event of Default or mandatory
prepayment event, or, if any such condition or event existed or exists, and
specifying the nature and period of existence thereof and what action the
General Partner and/or the Borrowers or any of their Subsidiaries has taken, is
taking and proposes to take with respect thereto, (2) the calculations (with
such specificity as the Administrative Agent may reasonably request) for the
period then ended which demonstrate compliance with the covenants and financial
ratios set forth in Articles IX and X and, when applicable, that no Event of
Default described in Section 11.1 exists, (3) a schedule of the Borrowers'
outstanding Indebtedness, including the amount, maturity, interest rate and
amortization requirements, as well as such other information regarding such
Indebtedness as may be reasonably requested by the Administrative Agent, (4) a
schedule of Combined EBITDA, (5) a schedule of Unencumbered Combined EBITDA, (6)
a schedule of Mall EBITDA, (7) a schedule of Strip Center EBITDA, (8)
calculations, in the form of Exhibit G attached hereto, evidencing compliance
with each of the financial covenants set forth in Article X hereof and, if
applicable, (9) an updated Schedule 7.1-C.


-74-



--------------------------------------------------------------------------------




(b)    Annual Reports.
(i)    Borrowers Financial Statements. As soon as practicable, and in any event
within ninety-five (95) days after the end of each Fiscal Year, (i) the
Financial Statements of the Borrowers and their Subsidiaries as at the end of
such Fiscal Year and (ii) a report with respect thereto of Ernst & Young, LLP or
other independent certified public accountants acceptable to the Administrative
Agent, which report shall be without a “going concern” or like qualification or
exception or a qualification or exception as to the scope of such audit and
shall state that such financial statements fairly present the consolidated and
consolidating financial position of each of the Borrowers and their Subsidiaries
as at the dates indicated and the results of their operations and cash flow for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except for changes with which Ernst & Young, LLP or any such other
independent certified public accountants, if applicable, shall concur and which
shall have been disclosed in the notes to the financial statements). The
Administrative Agent and each Lender (through the Administrative Agent) may,
with the consent of the Borrowers (which consent shall not be unreasonably
withheld), communicate directly with such accountants, with any such
communication to occur together with representatives of the Borrowers, at the
expense of the Administrative Agent (or the Lender requesting such
communication), upon reasonable notice and at reasonable times during normal
business hours.
(ii)    Mall Financial Statements. As soon as practicable, and in any event
within (a) sixty (60) days after the end of each Fiscal Year, an annual
operating budget for the coming fiscal year for the Mall and (b) at the
reasonable request of the Administrative Agent, in comparative form, the
corresponding figures for the previous Fiscal Year, certified by an Authorized
Financial Officer of the Borrowers as fairly presenting the consolidated and
consolidating financial position of the Mall and the Mall Owner as of the dates
indicated and the results of their operations and cash flow for the months
indicated in accordance with GAAP.


-75-



--------------------------------------------------------------------------------




(iii)    Company Financial Statements. As soon as practicable, and in any event
within ninety-five (95) days after the end of each Fiscal Year, (i) the
Financial Statements of the Company and its Subsidiaries on Form 10-K as at the
end of such Fiscal Year and a report setting forth in comparative form the
corresponding figures from the consolidated Financial Statements of the Company
and its Subsidiaries for the prior Fiscal Year and (ii) a report with respect
thereto of Ernst & Young LLP or other independent certified public accountants
acceptable to the Administrative Agent, which report shall be without a “going
concern” or like qualification or exception or a qualification or exception as
to the scope of such audit and shall state that such financial statements fairly
present the consolidated and consolidating financial position of each of the
Company and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes with which
Ernst & Young LLP or any such other independent certified public accountants, if
applicable, shall concur and which shall have been disclosed in the notes to the
financial statements)(which report shall be subject to the confidentiality
limitations set forth herein). The Administrative Agent and each Lender (through
the Administrative Agent) may, with the consent of the Company (which consent
shall not be unreasonably withheld), communicate directly with such accountants,
with any such communication to occur together with a representative of the
Company, at the expense of the Administrative Agent (or the Lender requesting
such communication), upon reasonable notice and at reasonable times during
normal business hours.


-76-



--------------------------------------------------------------------------------




(iv)    Annual Compliance Certificates. Together with each delivery of any
annual report pursuant to clauses (i) and (ii) of this Section 8.2(b), the
Borrowers shall deliver Officer's Certificates of the Borrowers and the Company
(the “Annual Compliance Certificates” and, collectively with the Quarterly
Compliance Certificates, the “Compliance Certificates”), signed by the
Borrowers' and the Company’s respective Authorized Financial Officers,
representing and certifying that (1) the officer signatory thereto has reviewed
the terms of the Loan Documents, and has made, or caused to be made under
his/her supervision, a review in reasonable detail of the transactions and
consolidated and consolidating financial condition of the General Partner, the
Borrowers and their Subsidiaries, during the accounting period covered by such
reports, that such review has not disclosed the existence during or at the end
of such accounting period, and that such officer does not have knowledge of the
existence as at the date of such Officer’s Certificate, of any condition or
event which constitutes an Event of Default or Potential Event of Default or
mandatory prepayment event, or, if any such condition or event existed or
exists, and specifying the nature and period of existence thereof and what
action the General Partner and/or the Borrowers or any of their Subsidiaries has
taken, is taking and proposes to take with respect thereto, (2) the calculations
(with such specificity as the Administrative Agent may reasonably request) for
the period then ended which demonstrate compliance with the covenants and
financial ratios set forth in Articles IX and X and, when applicable, that no
Event of Default described in Section 11.1 exists, (3) a schedule of the
Borrowers' outstanding Indebtedness including the amount, maturity, interest
rate and amortization requirements, as well as such other information regarding
such Indebtedness as may be reasonably requested by the Administrative Agent,
(4) a schedule of Combined EBITDA, (5) a schedule of Unencumbered Combined
EBITDA, (6) a schedule of Mall EBITDA, (7) a schedule of Strip Center EBITDA,
(8) calculations, in the form of Exhibit G attached hereto, evidencing
compliance with each of the financial covenants set forth in Article X hereof,
and (9) a schedule of the estimated taxable income of the Borrowers for such
fiscal year.
(v)    Tenant Bankruptcy Reports. As soon as practicable, and in any event
within ninety-five (95) days after the end of each Fiscal Year, the Borrowers
shall deliver a written report, in form reasonably satisfactory to the
Administrative Agent, of all bankruptcy proceedings filed by or against any
tenant of any of the Projects, which tenant occupies 3% or more of the gross
leasable area in the Projects in the aggregate.


-77-



--------------------------------------------------------------------------------




8.3    Events of Default. Promptly upon either of the Borrowers obtaining
knowledge (a) of any condition or event which constitutes an Event of Default or
Potential Event of Default, or becoming aware that any Lender or the
Administrative Agent has given any notice to the Borrowers with respect to a
claimed Event of Default or Potential Event of Default under this Agreement; (b)
that any Person has given any notice to the Borrowers or any Subsidiary of the
Borrowers or taken any other action with respect to a claimed default or event
or condition of the type referred to in Section 11.1(e); or (c) of any condition
or event which has or is reasonably likely to have a Material Adverse Effect or
a Mall Owner Material Adverse Effect, the Borrowers shall deliver to the
Administrative Agent and the Lenders an Officer’s Certificate specifying (i) the
nature and period of existence of any such claimed default, Event of Default,
Potential Event of Default, condition or event, (ii) the notice given or action
taken by such Person in connection therewith, and (iii) what action the
Borrowers have taken, are taking and propose to take with respect thereto.
8.4    Lawsuits. Promptly upon the Borrowers' obtaining knowledge of the
institution of, or written threat of, any action, suit, proceeding, governmental
investigation or arbitration against or affecting either of the Borrowers or any
of their Subsidiaries not previously disclosed pursuant to Section 7.1(i), which
action, suit, proceeding, governmental investigation or arbitration exposes, or
in the case of multiple actions, suits, proceedings, governmental investigations
or arbitrations arising out of the same general allegations or circumstances
which expose, in the Borrowers' reasonable judgment, the Borrowers or any of
their Subsidiaries to liability in an amount aggregating $15,000,000 or more and
is not covered by Borrower’s insurance, the Borrower shall give written notice
thereof to the Administrative Agent and provide such other information as may be
reasonably available to enable each Lender and the Administrative Agent and its
counsel to evaluate such matters.
8.5    ERISA Notices. The Borrowers shall deliver or cause to be delivered to
the Administrative Agent, at the Borrowers' expense, the following information
and notices as soon as reasonably possible, and in any event:
(a)    within fifteen (15) Business Days after the Borrowers or any ERISA
Affiliate knows or has reason to know that an ERISA Termination Event has
occurred, a written statement of the chief financial officer of the Borrowers
describing such ERISA Termination Event and the action, if any, which either of
the Borrowers or any ERISA Affiliate has taken, is taking or proposes to take
with respect thereto, and when known, any action taken or threatened by the IRS,
DOL or PBGC with respect thereto;


-78-



--------------------------------------------------------------------------------




(b)    within fifteen (15) Business Days after the Borrowers or any ERISA
Affiliate knows or has reason to know that a prohibited transaction (defined in
Sections 406 of ERISA and Section 4975 of the Internal Revenue Code) has
occurred, a statement of the chief financial officer of the Borrower describing
such transaction and the action which either of the Borrowers or any ERISA
Affiliate has taken, is taking or proposes to take with respect thereto;
(c)    within fifteen (15) Business Days after the filing of the same with the
DOL, IRS or PBGC, copies of each annual report (form 5500 series), including
Schedule B thereto, filed with respect to each Plan;
(d)    within fifteen (15) Business Days after receipt by either of the
Borrowers or any ERISA Affiliate of each actuarial report for any Plan or
Multiemployer Plan and each annual report for any Multiemployer Plan, copies of
each such report;
(e)    within fifteen (15) Business Days after the filing of the same with the
IRS, a copy of each funding waiver request filed with respect to any Plan and
all communications received by either of the Borrowers or any ERISA Affiliate
with respect to such request;
(f)    within fifteen (15) Business Days after the occurrence of any material
increase in the benefits of any existing Plan or Multiemployer Plan or the
establishment of any new Plan or the commencement of contributions to any Plan
or Multiemployer Plan to which either of the Borrowers or any ERISA Affiliate
was not previously contributing, notification of such increase, establishment or
commencement;
(g)    within fifteen (15) Business Days after either of the Borrowers or any
ERISA Affiliate receives notice of the PBGC’s intention to terminate a Plan or
to have a trustee appointed to administer a Plan, copies of each such notice;
(h)    within fifteen (15) Business Days after either of the Borrowers or any of
their Subsidiaries receives notice of any unfavorable determination letter from
the IRS regarding the qualification of a Plan under Section 401(a) of the
Internal Revenue Code, copies of each such letter;
(i)    within fifteen (15) Business Days after either of the Borrowers or any
ERISA Affiliate receives notice from a Multiemployer Plan regarding the
imposition of withdrawal liability, copies of each such notice;
(j)    within fifteen (15) Business Days after either of the Borrowers or any
ERISA Affiliate fails to make a required installment or any other required
payment under Section 412 of the Internal Revenue Code on or before the due date
for such installment or payment, a notification of such failure; and


-79-



--------------------------------------------------------------------------------




(k)    within fifteen (15) Business Days after either of the Borrowers or any
ERISA Affiliate knows or has reason to know (i) a Multiemployer Plan has been
terminated, (ii) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (iii) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, notification of such termination, intention to terminate, or
institution of proceedings.
For purposes of this Section 8.5, the Borrowers and any ERISA Affiliate shall be
deemed to know all facts known by the “Administrator” of any Plan of which
either of the Borrowers or any ERISA Affiliate is the plan sponsor.
8.6    Environmental Notices. The Borrowers shall notify the Administrative
Agent in writing, promptly upon any representative of either of the Borrowers or
other employee of either of the Borrowers responsible for the environmental
matters at any Property of either of the Borrowers learning thereof, of any of
the following (together with any material documents and correspondence received
or sent in connection therewith):
(a)    notice or claim to the effect that either of the Borrowers or any of
their Subsidiaries is or may be liable to any Person as a result of the Release
or threatened Release of any Contaminant into the environment, if such liability
would result in a Material Adverse Effect or a Mall Owner Material Adverse
Effect;
(b)    notice that either of the Borrowers or any of their Subsidiaries is
subject to investigation by any Governmental Authority evaluating whether any
Remedial Action is needed to respond to the Release or threatened Release of any
Contaminant into the environment which is reasonably likely to result in a
Material Adverse Effect or a Mall Owner Material Adverse Effect;
(c)    notice that any Property of either of the Borrowers or any of their
Subsidiaries is subject to an Environmental Lien if the claim to which such
Environmental Lien relates would result in a Material Adverse Effect or a Mall
Owner Material Adverse Effect;
(d)    notice of violation by either of the Borrowers or any of their
Subsidiaries of any Environmental, Health or Safety Requirement of Law which is
reasonably likely to result in a Material Adverse Effect or a Mall Owner
Material Adverse Effect;
(e)    any condition which might reasonably result in a violation by either of
the Borrowers or any Subsidiary of either of the Borrowers of any Environmental,
Health or Safety Requirement of Law, which violation would result in a Material
Adverse Effect or a Mall Owner Material Adverse Effect;


-80-



--------------------------------------------------------------------------------




(f)    commencement of or written notice of intent to commence any judicial or
administrative proceeding alleging a violation by either of the Borrowers or any
of their Subsidiaries of any Environmental, Health or Safety Requirement of Law,
which would result in a Material Adverse Effect or a Mall Owner Material Adverse
Effect;
(g)    new or proposed changes to any existing Environmental, Health or Safety
Requirement of Law that could result in a Material Adverse Effect or a Mall
Owner Material Adverse Effect; or
(h)    any proposed acquisition of stock, assets, real estate, or leasing of
Property, or any other action by either of the Borrowers or any of their
Subsidiaries that could subject either of the Borrowers or any of their
Subsidiaries to environmental, health or safety Liabilities and Costs which
could result in a Material Adverse Effect or a Mall Owner Material Adverse
Effect.
8.7    Labor Matters. The Borrowers shall notify the Administrative Agent in
writing, promptly upon either of the Borrowers learning thereof, of any labor
dispute to which either of the Borrowers or any of its Subsidiaries may become a
party (including, without limitation, any strikes, lockouts or other disputes
relating to any Property of such Persons’ and other facilities) which is
reasonably likely to result in a Material Adverse Effect.
8.8    Notices of Asset Sales and/or Acquisitions. The Operating Partnership
shall deliver to the Administrative Agent and the Lenders written notice of each
of the following upon the occurrence thereof: (a) a sale, transfer or other
disposition of assets, in a single transaction or series of related
transactions, for consideration in excess of $500,000,000, (b) an acquisition of
assets, in a single transaction or series of related transactions, for
consideration in excess of $500,000,000, and (c) the grant of a Lien with
respect to assets, in a single transaction or series of related transactions, in
connection with Indebtedness aggregating an amount in excess of $500,000,000.
8.9    Tenant Notifications. The Borrowers shall promptly notify the
Administrative Agent upon obtaining knowledge of the bankruptcy or cessation of
operations of any tenant to which greater than 5% of the Borrowers' share of
consolidated minimum rent is attributable.


-81-



--------------------------------------------------------------------------------




8.10    Other Reports. The Borrowers shall deliver or cause to be delivered to
the Administrative Agent and the other Lenders to the extent not publicly
available electronically at www.sec.gov or www.wpglimcher.com (or successor web
sites thereto), copies of all financial statements, reports, notices and other
materials, if any, sent or made available generally by any General Partner
and/or the Borrowers to their respective Securities holders or filed with the
Commission, all press releases made available generally by any General Partner
and/or the Borrowers or any of their Subsidiaries to the public concerning
material developments in the business of any General Partner, the Borrowers or
any such Subsidiary and all notifications received by the General Partner, the
Borrowers or their Subsidiaries pursuant to the Securities Exchange Act and the
rules promulgated thereunder.
8.11    Other Information. Promptly upon receiving a request therefor from the
Administrative Agent or any Lead Arrangers, the Borrowers shall prepare and
deliver to the Administrative Agent and the other Lenders such other information
with respect to any General Partner, the Borrowers, or any of their
Subsidiaries, as from time to time may be reasonably requested by the
Administrative Agent, any Lead Arrangers or any Lender.
ARTICLE IX

AFFIRMATIVE COVENANTS
Each Borrower covenants and agrees that so long as any Commitments or Loans are
outstanding and thereafter until payment in full of all of the Obligations
(other than indemnities pursuant to Section 14.3 not yet due), unless the
Requisite Lenders shall otherwise give prior written consent:
9.1    Existence, Etc. The Borrowers shall, and shall cause each of their
Subsidiaries to, at all times maintain its corporate existence or existence as a
limited partnership, limited liability company or joint venture, as applicable,
and preserve and keep, or cause to be preserved and kept, in full force and
effect its rights and franchises material to its businesses, except where the
loss or termination of such rights and franchises is not likely to have a
Material Adverse Effect or a Mall Owner Material Adverse Effect.
9.2    Powers; Conduct of Business. The Borrowers shall remain qualified, and
shall cause each of their Subsidiaries to qualify and remain qualified, to do
business and maintain its good standing in each jurisdiction in which the nature
of its business and the ownership of its Property requires it to be so qualified
and in good standing, except where the failure to remain so qualified is not
likely to have a Material Adverse Effect or a Mall Owner Material Adverse
Effect.


-82-



--------------------------------------------------------------------------------




9.3    Compliance with Laws, Etc.. The Borrowers shall, and shall cause each of
their Subsidiaries to, (a) comply with all Requirements of Law and all
restrictive covenants affecting such Person or the business, Property, assets or
operations of such Person, and (b) obtain and maintain as needed all Permits
necessary for its operations (including, without limitation, the operation of
the Projects) and maintain such Permits in good standing, except where
noncompliance with either clause (a) or (b) above is not reasonably likely to
have a Material Adverse Effect or a Mall Owner Material Adverse Effect;
provided, however, that the Borrowers shall, and shall cause each of their
Subsidiaries to, comply with all Environmental, Health or Safety Requirements of
Law affecting such Person or the business, Property, assets or operations of
such Person. The Borrowers will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrowers, their Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
9.4    Payment of Taxes and Claims. The Borrowers shall pay, and shall cause
each of their Subsidiaries to pay, (i) all taxes, assessments and other
governmental charges imposed upon it or on any of its Property or assets or in
respect of any of its franchises, licenses, receipts, sales, use, payroll,
employment, business, income or Property before any penalty or interest accrues
thereon, and (ii) all Claims (including, without limitation, claims for labor,
services, materials and supplies) for sums which have become due and payable and
which by law have or may become a Lien (other than a Lien permitted by Section
10.3 or a Customary Permitted Lien for property taxes and assessments not yet
due upon any of the Borrowers' or any of the Borrowers' Subsidiaries’ Property
or assets, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided, however, that no such taxes, assessments, fees and
governmental charges referred to in clause (i) above or Claims referred to in
clause (ii) above need be paid if being contested in good faith by appropriate
proceedings diligently instituted and conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor.
9.5    Insurance. The Borrowers shall each maintain for itself and their
Subsidiaries, or shall cause each of their Subsidiaries to maintain in full
force and effect the insurance policies and programs listed on Schedule 7.1-T or
substantially similar policies and programs or other policies and programs as
are reasonably acceptable to the Administrative Agent. All such policies and
programs shall be maintained with insurers reasonably acceptable to the
Administrative Agent.


-83-



--------------------------------------------------------------------------------




9.6    Inspection of Property; Books and Records; Discussions. The Borrowers
shall permit, and cause each of their Subsidiaries to permit, any authorized
representative(s) designated by either the Administrative Agent or any Lead
Arranger, Co-Agent or other Lender to visit and inspect any of the Projects or
inspect the MIS of the Borrowers or any of their Subsidiaries which relates to
the Projects, to examine, audit, check and make copies of their respective
financial and accounting records, books, journals, orders, receipts and any
correspondence and other data relating to their respective businesses or the
transactions contemplated hereby (including, without limitation, in connection
with environmental compliance, hazard or liability), and to discuss their
affairs, finances and accounts with their officers and independent certified
public accountants, all with a representative of either of the Borrowers
present, upon reasonable notice and at such reasonable times during normal
business hours, as often as may be reasonably requested. Each such visitation
and inspection shall be at such visitor’s expense. The Borrowers shall each keep
and maintain, and cause their Subsidiaries to keep and maintain, in all material
respects on its MIS and otherwise proper books of record and account in which
entries in conformity with GAAP shall be made of all dealings and transactions
in relation to their respective businesses and activities.
9.7    ERISA Compliance. Each Borrower shall, and shall cause each of their
Subsidiaries and ERISA Affiliates to, establish, maintain and operate all Plans
to comply in all material respects with the provisions of ERISA, the Internal
Revenue Code, all other applicable laws, and the regulations and interpretations
thereunder and the respective requirements of the governing documents for such
Plans, except where failure to do so is not reasonably likely to result in
liability to either of the Borrowers or an ERISA Affiliate of an amount in
excess of $5,000,000.
9.8    Maintenance of Property. The Borrowers shall, and shall cause each of
their Subsidiaries to, maintain in all material respects all of their respective
owned and leased Property in good, safe and insurable condition and repair and
in a businesslike manner, and not permit, commit or suffer any waste or
abandonment of any such Property and from time to time shall make or cause to be
made all material repairs, renewal and replacements thereof, including, without
limitation, any capital improvements which may be required to maintain the same
in a businesslike manner; provided, however, that such Property may be altered
or renovated in the ordinary course of business of the Borrowers or such
applicable Subsidiary. Without any limitation on the foregoing, the Borrowers
shall maintain the Projects in a manner such that each Project can be used in
the manner and substantially for the purposes such Project is used on the
Closing Date, including, without limitation, maintaining all utilities, access
rights, zoning and necessary Permits for such Project.
9.9    Company Status
9.10    Ownership of Projects, Minority Holdings and Property


-84-



--------------------------------------------------------------------------------




ARTICLE X

NEGATIVE COVENANTS
Each Borrower covenants and agrees that it shall comply with the following
covenants so long as any Commitments or Loans are outstanding and thereafter
until payment in full of all of the Obligations (other than indemnities pursuant
to Section 14.3 not yet due), unless the Requisite Lenders shall otherwise give
prior written consent:
10.1    Indebtedness.
(a) Neither of the Operating Partnership nor any of its Subsidiaries shall
directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, except:
(i)    Indebtedness which, when aggregated with Total Adjusted Outstanding
Indebtedness as of the time of incurrence, creation or assumption thereof, would
not cause Total Adjusted Outstanding Indebtedness to exceed sixty percent (60%)
of Capitalization Value; provided, however, that in connection with a portfolio
acquisition, Total Adjusted Outstanding Indebtedness may exceed sixty
percent (60%) of Capitalization Value, but in no event exceed sixty-five percent
(65%) of Capitalization Value, as of the time of such acquisition and for the
four (4) consecutive full calendar quarters after such acquisition;
(ii)    Indebtedness which, when aggregated with Total Outstanding Unsecured
Indebtedness as of the time of incurrence, creation or assumption thereof, would
not cause Total Outstanding Unsecured Indebtedness to exceed sixty percent (60%)
of Unencumbered Capitalization Value; provided, however, that in connection with
a portfolio acquisition, Total Outstanding Unsecured Indebtedness may exceed
sixty percent (60%) of Unencumbered Capitalization Value but in no event exceed
sixty-five percent (65%) of Unencumbered Capitalization Value, as of the time of
such acquisition and for the four (4) consecutive full calendar quarters after
such acquisition; and


-85-



--------------------------------------------------------------------------------




(iii)    Indebtedness which, when aggregated with Secured Indebtedness of the
Consolidated Businesses and the Operating Partnership's proportionate share
(determined in accordance with GAAP) of Secured Indebtedness of its Minority
Holdings would not cause Secured Indebtedness of the Consolidated Businesses and
the Operating Partnership's proportionate share (determined in accordance with
GAAP) of Secured Indebtedness of its Minority Holdings to exceed forty percent
(40%) of Capitalization Value; provided, however, that, in connection with a
portfolio acquisition, such Secured Indebtedness may exceed forty percent (40%)
of Capitalization Value, but in no event exceed fifty percent (50%) of
Capitalization Value, as of the time of such acquisition and for the four
(4) consecutive full calendar quarters after such acquisition.
For purposes of Section 10.1(a)(i) only (and for no other purpose under this
Agreement), (A) Total Adjusted Outstanding Indebtedness shall be adjusted by
deducting therefrom an amount equal to the lesser of (x) Maturing Indebtedness,
and (y) Unrestricted Cash, and (B) Capitalization Value shall be adjusted by
deducting therefrom Cash and Cash Equivalents and adding back the amount, if
any, by which Unrestricted Cash exceeds Maturing Indebtedness.
For purposes of Section 10.1(a)(ii) only (and for no other purpose under this
Agreement), (A) Total Outstanding Unsecured Indebtedness shall be adjusted by
deducting therefrom an amount equal to the lesser of (x) Maturing Unsecured
Indebtedness, and (y) the sum of Unrestricted Cash minus any Unrestricted Cash
deducted from Secured Indebtedness pursuant to the following paragraph, and (B)
Unencumbered Capitalization Value shall be adjusted by deducting therefrom Cash
and Cash Equivalents and adding back the amount, if any, by which Unrestricted
Cash exceeds Maturing Indebtedness.
For purposes of Section 10.1(a)(iii) only (and for no other purpose under this
Agreement), (A) Secured Indebtedness shall be adjusted by deducting therefrom an
amount equal to the lesser of (x) Maturing Secured Indebtedness, and (y) the sum
of Unrestricted Cash minus any Unrestricted Cash deducted from Total Outstanding
Unsecured Indebtedness pursuant to the preceding paragraph, and (B)
Capitalization Value shall be adjusted by deducting therefrom Cash and Cash
Equivalents and adding back the amount, if any, by which Unrestricted Cash
exceeds Maturing Indebtedness.


-86-



--------------------------------------------------------------------------------




(b)    The Mall Owner shall not directly or indirectly create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness except, (i) the total outstanding Obligations under this Term
Facility and the Loan Documents, (ii) financing of the purchase of customary
equipment used in the operation of the Mall and (iii) trade payables and other
Indebtedness necessary for the operation of the Mall and incurred in the
ordinary course of business, provided that such trade payables and other
Indebtedness are paid within ninety (90) days of when incurred and provided
further that the aggregate amount of trade payables and other Indebtedness
(excluding the Obligations under this Term Facility and the Loan Documents
outstanding at any time shall not exceed $500,000).
(c)    Neither the Operating Partnership nor any of its Subsidiaries nor the
Mall Owner shall incur, directly or indirectly, Indebtedness for borrowed money
from the General Partner, unless such Indebtedness is unsecured and expressly
subordinated to the payment of the Obligations.
10.2    Sales of Assets.
(a)    Neither the Operating Partnership nor any of its Subsidiaries shall sell,
assign, transfer, lease, convey or otherwise dispose of any Property, whether
now owned or hereafter acquired, or any income or profits therefrom, or enter
into any agreement to do so which would result in a Material Adverse Effect or a
Mall Owner Material Adverse Effect, except that this restriction shall not apply
to transfers for estate planning purposes.
(b)    Other than a Permitted Transfer, without the prior written consent of
Administrative Agent, the Mall Owner shall not, directly or indirectly, make or
permit to be made, by voluntary or involuntary means, without, in each instance,
the prior written consent of the Administrative Agent: (i) any sale, lease
(except for leases to tenants in the ordinary course of an owner of a regional
mall of like comparison to the Mall), exchange, conveyance, transfer, mortgage,
assignment, pledge or other encumbrance of any right, title or interest of the
Mall Owner in and to the Mall or any portion thereof; or (ii) any sale,
exchange, conveyance, transfer, mortgage, assignment, pledge or encumbrance of
any direct or indirect ownership interest in the Mall Owner or the Mall or any
portion of the foregoing, or any change in the management or control of the Mall
Owner or the Property Manager, except to the extent the replacement property
manager is a Qualified Manager.
(c)    Notwithstanding anything to the contrary herein, the Mall Owner shall
have the right to sell and ground lease non-income producing Mall Property
parcels, provided that each such sale or ground lease is made, and the balance
of the Mall Property is, in compliance with applicable laws.


-87-



--------------------------------------------------------------------------------




10.3    Liens. Neither of the Borrowers nor any of their Subsidiaries shall
directly or indirectly create, incur, assume or permit to exist any Lien on or
with respect to any Property, except:
(a)    Liens with respect to Capital Leases of Equipment entered into in the
ordinary course of business of the Borrowers pursuant to which the aggregate
Indebtedness under such Capital Leases does not exceed $5,000,000 for any
Project;
(b)    Liens securing permitted Secured Indebtedness; and
(c)    Customary Permitted Liens.
10.4    Investments. Neither of the Borrowers nor any of their Subsidiaries
shall directly or indirectly make or own any Investment except:
(a)    Investments in Cash and Cash Equivalents;
(b)    Subject to the limitations of clause (e) below, Investments in the
Borrowers' Subsidiaries, the Borrowers' Affiliates and Minority Holdings and the
Management Company;
(c)    Investments in the form of advances to employees in the ordinary course
of business; provided that the aggregate principal amount of all such advances
at any time outstanding shall not exceed $1,000,000;
(d)    Investments received in connection with the bankruptcy or reorganization
of suppliers and lessees and in settlement of delinquent obligations of, and
other disputes with, lessees and suppliers arising in the ordinary course of
business;
(e)    Investments in any individual Project, which when combined with like
Investments of the General Partner in such Project, do not exceed ten percent
(10%) of the Capitalization Value (inclusive of the Capitalization Value
attributable to such Project) after giving effect to such Investments of the
Operating Partnership; and
(f)    Investments in a single Person owning a Project or Property, or a
portfolio of Projectsor Properties, which when combined with like Investments of
the General Partner in such Person, do not exceed forty percent (40%) of the
combined Capitalization Value after giving effect to such Investments of the
Operating Partnership.


-88-



--------------------------------------------------------------------------------




10.5    Conduct of Business. Neither of the Borrowers nor any of their
Subsidiaries shall engage in any business, enterprise or activity other than (a)
the businesses of acquiring, developing, re-developing and managing
predominantly retail and mixed use Projects and portfolios of like Projects and
(b) any business or activities which are substantially similar, related or
incidental thereto.
10.6    Transactions with Partners and Affiliates. Other than a Permitted
Transfer, neither of the Borrowers nor any of their Subsidiaries shall directly
or indirectly enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with any holder or holders of more than five percent
(5%) of any class of equity Securities of either of the Borrowers, or with any
Affiliate of either of the Borrowers which is not their Subsidiary, on terms
that are determined by the Board of Directors of the General Partner to be less
favorable to either of the Borrowers or any of their Subsidiaries, as
applicable, than those that might be obtained in an arm’s length transaction at
the time from Persons who are not such a holder or Affiliate. Nothing contained
in this Section 10.6 shall prohibit (a) increases in compensation and benefits
for officers and employees of the Borrowers or any of their Subsidiaries which
are customary in the industry or consistent with the past business practice of
the Borrowers or such Subsidiary, provided that no Event of Default or Potential
Event of Default has occurred and is continuing; (b) payment of customary
partners’ indemnities; or (c) performance of any obligations arising under the
Loan Documents.
10.7    Restriction on Fundamental Changes. Other than a Permitted Transfer, the
Borrowers shall not enter into any merger or consolidation, or liquidate,
wind-up or dissolve (or suffer any liquidation or dissolution), or change their
jurisdiction of organization without the prior written consent of the Requisite
Lenders, or convey, lease, sell, transfer or otherwise dispose of, in one
transaction or series of transactions, all or substantially all of either of the
Borrower’s businesses or Properties, whether now or hereafter acquired, except
(i) in connection with issuance, transfer, conversion or repurchase of limited
partnership interests in Operating Partnership or (ii) where any such
transaction does not constitute an Event of Default pursuant to Section 11.1(o).


-89-



--------------------------------------------------------------------------------




10.8    Use of Proceeds; Margin Regulations; Securities, Sanctions and Anti-
Corruption Laws. The proceeds of the Loans will be used only for the purposes
described in Section 2.3. Neither of the Borrowers nor any of their Subsidiaries
shall use all or any portion of the proceeds of any credit extended under this
Agreement to purchase or carry Margin Stock or for any purpose that entails a
violation of the Regulations of the Federal Reserve Board, including Regulation
T, Regulation U or Regulation X. The Borrowers will not request any Loan, and
the Borrowers shall not use, and shall procure that their Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.
10.9    ERISA. The Borrowers shall not and shall not permit any of their
Subsidiaries or ERISA Affiliates to:
(a)    engage in any prohibited transaction described in Sections 406 of ERISA
or 4975 of the Internal Revenue Code for which a statutory or class exemption is
not available or a private exemption has not been previously obtained from the
DOL;
(b)    permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Internal Revenue Code), with respect to any
Plan, whether or not waived;
(c)    fail to pay timely required contributions or annual installments due with
respect to any waived funding deficiency to any Plan;
(d)    terminate any Plan which would result in any liability of either of the
Borrowers or any ERISA Affiliate under Title IV of ERISA;
(e)    fail to make any contribution or payment to any Multiemployer Plan which
either of the Borrowers or any ERISA Affiliate may be required to make under any
agreement relating to such Multiemployer Plan, or any law pertaining thereto;
(f)    fail to pay any required installment or any other payment required under
Section 412 of the Internal Revenue Code on or before the due date for such
installment or other payment; or


-90-



--------------------------------------------------------------------------------




(g)    amend a Plan resulting in an increase in current liability for the plan
year such that either of the Borrowers or any ERISA Affiliate is required to
provide security to such Plan under Section 401(a)(29) of the Internal Revenue
Code.
10.10    Organizational Documents. Neither the General Partner, the Borrowers,
nor any of their Subsidiaries shall amend, modify or otherwise change any of the
terms or provisions in any of their respective Organizational Documents as in
effect on the Closing Date, except amendments to effect (a) a change of name of
either of the Borrowers or any such Subsidiary, provided that the Borrowers
shall have provided the Administrative Agent with sixty (60) days prior written
notice of any such name change, or (b) changes (including changes in connection
with the issuance of preferred securities) that would not affect such
Organizational Documents in any material manner not otherwise permitted under
this Agreement (including the amendments to the Organizational Documents
contemplated by and attached to the Registration Statement).
10.11    Fiscal Year. Neither the Company, the Borrowers nor any of their
Consolidated Businesses shall change its Fiscal Year for accounting or tax
purposes from a period consisting of the 12-month period ending on December 31
of each calendar year.
10.12    Other Financial Covenants.
(a)    Minimum Combined Equity Value. The Combined Equity Value shall not be
less than $2,000,000,000 as of the last day of any fiscal quarter.
(b)    Minimum Debt Service Coverage Ratio. As of the first day of each fiscal
quarter for the immediately preceding consecutive four fiscal quarters, the
ratio of Combined EBITDA to Combined Debt Service shall not be less than 1.50 to
1.00.
(c)    Unencumbered Combined EBITDA to Unsecured Interest Expense. As of the
first day of each fiscal quarter for the immediately preceding consecutive four
fiscal quarters, the ratio of Unencumbered Combined EBITDA to Unsecured Interest
Expense shall not be less than 1.60 to 1.00.
(d)    Distributions. If an Event of Default has occurred and is continuing, the
Operating Partnership shall not make distributions to the Company in excess of
the amount of dividends required to be paid by the Company to its shareholders
in order to maintain the Company’s REIT status in any taxable year (taking into
account all amounts treated as dividends in such taxable year under the Internal
Revenue Code).
10.13    Pro Forma Adjustments. In connection with an acquisition of a Project,
a Property, or a portfolio of Projects or Properties, by any of the Consolidated
Businesses or any Minority Holding (whether such acquisition is direct or
through the acquisition of a Person which


-91-



--------------------------------------------------------------------------------




owns such Property), the financial covenants contained in this Agreement shall
be calculated as follows on a pro forma basis (with respect to the pro rata
share of the Operating Partnership in the case of an acquisition by a Minority
Holding), which pro forma calculation shall be effective until the last day of
the fourth full fiscal quarter following such acquisition (or such earlier test
period, as applicable), at which time actual performance shall be utilized for
such calculations.
(a)    Annual EBITDA. For up to four (4) fiscal quarters post acquisition,
Annual EBITDA for the acquired Property shall be deemed to be an amount equal to
(i) the net purchase price of the acquired Property (or the Operating
Partnership's pro rata share of such net purchase price in the event of an
acquisition by a Minority Holding) for the first fiscal quarter following such
acquisition, multiplied by the applicable Capitalization Rate, and (ii) for the
succeeding three fiscal quarters, Annual EBITDA shall be deemed the greater of
(A) the net purchase price multiplied by the applicable Capitalization Rate, or
(B) the actual EBITDA from such acquired Property during the period following
either of the Operating Partnership's (direct or indirect) acquisition, computed
on an annualized basis, provided that such annualized EBITDA shall in no event
exceed the final product obtained after multiplying (1) the net purchase price
by (2) 1.1, and then by (3) the applicable Capitalization Rate.
(b)    Combined EBITDA. The pro forma calculation of Annual EBITDA for the
acquired Property shall be added to the calculation of Combined EBITDA.
(c)    Unencumbered Combined EBITDA. If, after giving effect to the acquisition,
the acquired Property will not be encumbered by Secured Indebtedness, then the
pro forma Annual EBITDA for the acquired Property shall be added to the
calculation of Unencumbered Combined EBITDA.
(d)    Secured Indebtedness. Any Indebtedness secured by a Lien incurred and/or
assumed in connection with such acquisition of a Property shall be added to the
calculation of Secured Indebtedness.
(e)    Total Adjusted Outstanding Indebtedness. Any Indebtedness incurred and/or
assumed in connection with such acquisition shall be added to the calculation of
Total Adjusted Outstanding Indebtedness.
(f)    Total Outstanding Unsecured Indebtedness. Any Indebtedness which is not
secured by a Lien and which is incurred and/or assumed in connection with such
acquisition shall be added to the calculation of Total Outstanding Unsecured
Indebtedness.
(g)    Unsecured Interest Expense. If any unsecured Indebtedness is incurred or
assumed in connection with such acquisition, then the amount of interest expense
to be incurred on


-92-



--------------------------------------------------------------------------------




such Indebtedness during the period following such acquisition, computed on an
annualized basis during the applicable period, shall be added to the calculation
of Unsecured Interest Expense.
ARTICLE XI

EVENTS OF DEFAULT; RIGHTS AND REMEDIES
11.1    Events of Default. Each of the following occurrences shall constitute an
Event of Default under this Agreement:
(a)    Failure to Make Payments When Due. The Borrowers shall fail to pay
(i) when due any principal payment on the Obligations which is due on the Term
Maturity Date, or (i) within five (5) Business Days after the date on which due,
any interest payment on the Obligations or any principal payment pursuant to the
terms of Section 4.1(a), or (iii) when due, any principal payment on the
Obligations not referenced in clauses (i) or (ii) hereinabove, or (iv) within
five (5) Business Days after notice from the Administrative Agent after the date
on which due, any other Obligations (other than an amount referred to in clauses
(i), (ii) or (iii) hereinabove) payable under this Agreement.
(b)    Breach of Certain Covenants. Either of the Borrowers shall fail duly and
punctually to perform or observe any agreement, covenant or obligation binding
on such Person under Sections 8.3, 9.1, 9.2, 9.3, 9.4, 9.5, 9.6, or Article X,
and, with respect to a default under Section 9.6 by the Mall Owner, such default
or event of default shall continue for ten (10) days after receipt of written
notice from the Administrative Agent thereof.
(c)    Breach of Representation or Warranty. Any representation or warranty made
by either of the Borrowers to the Administrative Agent, any Lead Arrangers or
any other Lender herein or by either of the Borrowers or any of their
Subsidiaries in any of the other Loan Documents or in any statement or
certificate at any time given by any such Person pursuant to any of the Loan
Documents shall be false or misleading in any material respect on the date as of
which made.
(d)    Other Defaults. Either of the Borrowers shall default in the performance
of or compliance with any term contained in this Agreement (other than as
identified in paragraphs (a), (b) or (c) of this Section 11.1), or any default
or event of default shall occur under any of the other Loan Documents, and such
default or event of default shall continue for twenty (20) days after receipt of
written notice from the Administrative Agent thereof.


-93-



--------------------------------------------------------------------------------




(h)    Other Indebtedness.
(i)    Any breach, default or event of default shall occur, or any other
condition shall exist under any instrument, agreement or indenture pertaining to
any recourse Indebtedness (other than the Obligations) of the Operating
Partnership or any of its Subsidiaries aggregating $50,000,000 or more, and the
effect thereof is to cause an acceleration, mandatory redemption or other
required repurchase of such Indebtedness, or permit the holder(s) of such
Indebtedness to accelerate the maturity of any such Indebtedness or require a
prepayment, redemption or other repurchase of such Indebtedness; or any such
Indebtedness shall be otherwise declared to be due and payable (by acceleration
or otherwise) or required to be prepaid, redeemed or otherwise repurchased by
the Operating Partnership or any of its Subsidiaries (other than by a regularly
scheduled required prepayment) prior to the stated maturity thereof.
(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc.
(i)    An involuntary case under any applicable bankruptcy, insolvency or
similar law now or hereafter in effect shall be commenced against either (a) any
General Partner, the Operating Partnership, or any of their Subsidiaries to
which $250,000,000 or more of the Combined Equity Value is attributable or (b)
the Mall Owner, and, in either case, the petition shall not be dismissed,
stayed, bonded or discharged within sixty (60) days after commencement of the
case; or a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of any General Partner, the Operating Partnership or
any of their Subsidiaries or the Mall Owner in an involuntary case, under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect; or any other similar relief shall be granted under any applicable
federal, state, local or foreign law; or the respective board of directors of
any General Partner or Limited Partners of the Operating Partnership or the Mall
Owner or the board of directors or partners of any of the Operating
Partnership's Subsidiaries (or any committee thereof) adopts any resolution or
otherwise authorizes any action to approve any of the foregoing.


-94-



--------------------------------------------------------------------------------




(ii)    To the extent such appointment relates to an involuntary case under any
applicable bankruptcy, insolvency or similar law now or hereafter in effect, a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over either (a) any General Partner, the
Borrowers, or any of their Subsidiaries to which $250,000,000 or more of the
Combined Equity Value is attributable or over all or a substantial part of the
Property of any General Partner, the Operating Partnership or any of such
Subsidiaries shall be entered or (b) the Mall Owner; or, to the extent such
appointment relates to an involuntary case under any applicable bankruptcy,
insolvency or similar law now or hereafter in effect, an interim receiver,
trustee or other custodian of any General Partner, the Operating Partnership or
any of such Subsidiaries or the Mall Owner or of all or a substantial part of
the Property of any General Partner, the Operating Partnership or any of such
Subsidiaries or the Mall Owner shall be appointed or a warrant of attachment,
execution or similar process against any substantial part of the Property of any
General Partner, the Operating Partnership or any of such Subsidiaries or the
Mall Owner shall be issued and any such event shall not be stayed, dismissed,
bonded or discharged within sixty (60) days after entry, appointment or
issuance; or the respective board of directors of any General Partner or Limited
Partners of the Operating Partnership of the Mall Owner or the board of
directors or partners of any of Operating Partnership's Subsidiaries (or any
committee thereof) adopts any resolution or otherwise authorizes any action to
approve any of the foregoing.
(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Any of any
General Partner, the Operating Partnership, or any of its Subsidiaries to which
$250,000,000 or more of the Combined Equity Value is attributable or (ii) the
Mall Owner, shall (A) commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, (B) consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, (C) apply for or
consent to the appointment of or taking possession by a receiver, trustee or
other custodian for all or a substantial part of its Property; (D) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (E) make any assignment for the benefit of creditors or shall
be unable or fail, or admit in writing its inability, to pay its debts as such
debts become due or (F) take any action for the purpose of effecting any of the
foregoing.


-95-



--------------------------------------------------------------------------------




(h)    Judgments and Unpermitted Liens.
(i)    Any money judgment (other than a money judgment covered by insurance as
to which the insurance company has acknowledged coverage), writ or warrant of
attachment, or similar process against (a) the Operating Partnership or any of
its Subsidiaries or any of their respective assets involving in any case an
amount in excess of $25,000,000 (other than with respect to Claims arising out
of non-recourse Indebtedness) or (b) the Mall Owner or any of its respective
assets involving in any case an amount in excess of $7,500,000, which, in either
case, is entered and shall remain undischarged, unvacated, unbonded or unstayed
for a period of sixty (60) days or in any event later than five (5) days prior
to the date of any proposed sale thereunder; provided, however, if any such
judgment, writ or warrant of attachment or similar process is in excess of
$50,000,000 (other than with respect to Claims arising out of non-recourse
Indebtedness), the entry thereof shall immediately constitute an Event of
Default hereunder.
(ii)    A federal, state, local or foreign tax Lien is filed against either of
the Borrowers which is not discharged of record, bonded over or otherwise
secured to the satisfaction of the Administrative Agent within fifty (50) days
after the filing thereof or the date upon which the Administrative Agent
receives actual knowledge of the filing thereof for an amount which, either
separately or when aggregated with the amount of any judgments described in
clause (i) above and/or the amount of the Environmental Lien Claims described in
clause (iii) below, equals or exceeds (a) $25,000,000 in the case of the
Operating Partnership or (b) $7,500,000 in the case of the Mall Owner.
(iii)    An Environmental Lien is filed against any Project with respect to
Claims in an amount which, either separately or when aggregated with the amount
of any judgments described in clause (i) above and/or the amount of the tax
Liens described in clause (ii) above, equals or exceeds (a) $25,000,000 in the
case of the Operating Partnership or (b) $7,500,000 in the case of the Mall
Owner.
(i)    Dissolution. Any order, judgment or decree shall be entered against
either of the Borrowers decreeing their involuntary dissolution or split up; or
either of the Borrowers shall otherwise dissolve or cease to exist except as
specifically permitted by this Agreement.
(j)    Loan Documents. At any time, for any reason, any Loan Document ceases to
be in full force and effect or either of the Borrowers seeks to repudiate its
obligations thereunder.
(k)    ERISA Termination Event. Any ERISA Termination Event occurs which the
Administrative Agent reasonably believes could subject either of the Borrowers
or any ERISA Affiliate to liability in excess of $500,000.


-96-



--------------------------------------------------------------------------------




(l)    Waiver Application. The plan administrator of any Plan applies under
Section 412(d) of the Code for a waiver of the minimum funding standards of
Section 412(a) of the Internal Revenue Code and the Administrative Agent
reasonably believes that the substantial business hardship upon which the
application for the waiver is based could subject either of the Borrowers or any
ERISA Affiliate to liability in excess of $500,000.
(m)    Certain Defaults Pertaining to the General Partner. The Company shall
fail to (i) maintain its status as a REIT for federal income tax purposes, (ii)
except where such failure does not constitute an Event of Default under Section
11.1(o), continue as a general partner of the Operating Partnership, (iii)
maintain ownership (directly or indirectly) of no less than 99% of the equity
Securities of any other General Partner of the Operating Partnership, (iv)
comply with all Requirements of Law applicable to it and its businesses and
Properties, in each case where the failure to so comply individually or in the
aggregate will have or is reasonably likely to have a Material Adverse Effect,
(v) remain listed on the New York Stock Exchange or other national stock
exchange, or (vi) file all tax returns and reports required to be filed by it
with any Governmental Authority as and when required to be filed or to pay any
taxes, assessments, fees or other governmental charges upon it or its Property,
assets, receipts, sales, use, payroll, employment, licenses, income, or
franchises which are shown in such returns, reports or similar statements to be
due and payable as and when due and payable, except for taxes, assessments, fees
and other governmental charges (A) that are being contested by the Company in
good faith by an appropriate proceeding diligently pursued, (B) for which
adequate reserves have been made on its books and records, and (C) the amounts
the non-payment of which would not, individually or in the aggregate, result in
a Material Adverse Effect. The Operating Partnership shall fail to maintain
ownership (directly or indirectly) of 100% of the Equity Interests of the Mall
Owner.
(n)    Merger or Liquidation of the General Partner or the Borrower. Any General
Partner shall merge or liquidate with or into any other Person and, as a result
thereof and after giving effect thereto, (i) except where such merger or
liquidation does not constitute an Event of Default under Section 11.1(o), such
General Partner is not the surviving Person or (ii) such merger or liquidation
would effect an acquisition of or Investment in any Person not otherwise
permitted under the terms of this Agreement. Except where such merger or
liquidation does not constitute an Event of Default under Section 11.1(o),
either of the Borrowers shall merge or liquidate with or into any other Person
and, as a result thereof and after giving effect thereto, (i) the Operating
Partnership or Mall Owner, as the case may be, is not the surviving Person or
(ii) such merger or liquidation would effect an acquisition of or Investment in
any Person not otherwise permitted under the terms of this Agreement.


-97-



--------------------------------------------------------------------------------




(o)    Merger or Consolidation. If at any time from and after the Closing Date
either of the Borrowers or the Company merges or consolidates with another
Person unless either (x) of the Borrowers or the Company, as the case may be, is
the surviving entity, or (y) a majority of the board of directors of the
Company, and a majority of its senior management, immediately prior to the
merger continue as directors of the surviving entity, and continue to be
employed as senior management of the surviving entity.
(p)    Asset Sales. Other than a Permitted Transfer or any sale or transfer
completed in accordance with Section 10.2(c), if at any time from and after the
Closing Date, (i) the Operating Partnership sells, transfers, assigns or conveys
assets in a single transaction or series of related transactions, the book value
of which (computed in accordance with GAAP but without deduction for
depreciation), in the aggregate of all such sales, transfers, assignments, or
conveyances exceeds 30% of the Capitalization Value, or (ii) Mall Owner sells
the Mall or any portion thereof, or (iii) any direct or indirect interest in the
Mall Owner is sold or transferred by the Sole Member or the Operating
Partnership.
(q)    Management Services. If at any time from and after the Closing Date, the
Borrowers or their Subsidiaries or Affiliates or the Management Company or a
Qualified Manager cease to provide, collectively, directly or through their
Affiliates property management and leasing services to at least 33% of the total
number of shopping centers in which the Operating Partnership has an ownership
interest (it being agreed for the avoidance of doubt that the Operating
Partnership may self-manage its properties upon the establishment of
self-incorporated management functions to be considered in compliance with such
requirement).
(r)    Change in Control. (i) The acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; (ii)
during any period of 12 consecutive months, individuals who at the beginning of
any such 12-month period constituted the Board of Directors of the Company
(together with any new directors whose election by such Board or whose
nomination for election by the shareholders of the Company was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company; or (iii) other than a
Permitted Transfer, there is any sale, exchange, conveyance, transfer, mortgage,
assignment, pledge or encumbrance of any direct or indirect ownership of the
Mall Owner.
An Event of Default shall be deemed “continuing” until cured or waived in
writing in accordance with Section 14.7.


-98-



--------------------------------------------------------------------------------




11.2    Rights and Remedies.
(a)    Acceleration and Termination. Upon the occurrence of any Event of Default
described in Sections 11.1(f) or 11.1(g) with respect to the Borrowers, any
unused Term Commitments shall automatically and immediately terminate and the
unpaid principal amount of, and any and all accrued interest on, the Obligations
and all accrued fees shall automatically become immediately due and payable,
without presentment, demand, or protest or other requirements of any kind
(including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and of acceleration), all
of which are hereby expressly waived by the Borrowers; and upon the occurrence
and during the continuance of any other Event of Default, the Administrative
Agent shall at the request, or may with the consent, of the Requisite Lenders,
by written notice to the Borrowers, (i) declare that any unused Term Commitments
are terminated, whereupon any unused Term Commitments and the obligation of each
Lender to make any Loan hereunder shall immediately terminate, and/or (ii)
declare the unpaid principal amount of and any and all accrued and unpaid
interest on the Obligations to be, and the same shall thereupon be, immediately
due and payable, without presentment, demand, or protest or other requirements
of any kind (including, without limitation, valuation and appraisement,
diligence, presentment, notice of intent to demand or accelerate and of
acceleration), all of which are hereby expressly waived by the Borrowers.
(b)    Rescission. If at any time after termination of any unused Term
Commitments and/or acceleration of the maturity of the Loans, the Borrowers
shall pay all arrears of interest and all payments on account of principal of
the Loans which shall have become due otherwise than by acceleration (with
interest on principal and, to the extent permitted by law, on overdue interest,
at the rates specified in this Agreement) and all Events of Default and
Potential Events of Default (other than nonpayment of principal of and accrued
interest on the Loans due and payable solely by virtue of acceleration) shall be
remedied or waived pursuant to Section 14.7, then upon the written consent of
the Requisite Lenders and written notice to the Borrowers, the termination of
any unused Term Commitments and/or the acceleration and their consequences may
be rescinded and annulled; but such action shall not affect any subsequent Event
of Default or Potential Event of Default or impair any right or remedy
consequent thereon. The provisions of the preceding sentence are intended merely
to bind the Lenders to a decision which may be made at the election of the
Requisite Lenders; they are not intended to benefit the Borrowers and do not
give the Borrowers the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.


-99-



--------------------------------------------------------------------------------




(c)    Enforcement. The Borrowers acknowledge that in the event either of the
Borrowers or any of their Subsidiaries fails to perform, observe or discharge
any of their respective obligations or liabilities under this Agreement or any
other Loan Document, any remedy of law may prove to be inadequate relief to the
Administrative Agent, the Lead Arrangers and the other Lenders; therefore, the
Borrowers agree that the Administrative Agent, the Lead Arrangers and the other
Lenders shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.
ARTICLE XII

THE AGENTS
12.1    Appointment. (r) Each Lender hereby designates and appoints The
Huntington National Bank, as the Administrative Agent, the Lead Arrangers as the
Lead Arrangers, and the Co-Agents as the Co-Agents of such Lender under this
Agreement, and each Lender hereby irrevocably authorizes the Administrative
Agent, the Lead Arrangers and the Co-Agents to take such actions on its behalf
under the provisions of this Agreement and the Loan Documents and to exercise
such powers as are set forth herein or therein together with such other powers
as are reasonably incidental thereto. The Administrative Agent, the Lead
Arrangers and the Co-Agents each agree to act as such on the express conditions
contained in this Article XII.
(b)    The provisions of this Article XII are solely for the benefit of the
Administrative Agent, the Lead Arrangers, the Co-Agents and the other Lenders,
and neither of the Borrowers, the General Partner nor any Subsidiary of the
Borrowers shall have any rights to rely on or enforce any of the provisions
hereof (other than as expressly set forth in Section 12.7). In performing their
respective functions and duties under this Agreement, the Administrative Agent,
each of the Lead Arrangers and each Co-Agent shall act solely as agents of the
Lenders and do not assume and shall not be deemed to have assumed any obligation
or relationship of agency, trustee or fiduciary with or for any General Partner,
the Borrowers, or any Subsidiary of the Borrowers. The Administrative Agent,
each Lead Arranger and each Co-Agent may perform any of their respective duties
hereunder, or under the Loan Documents, by or through their respective agents or
employees.


-100-



--------------------------------------------------------------------------------




12.2    Nature of Duties.
(a)    The Administrative Agent, the Lead Arrangers and the Co-Agents shall not
have any powers, duties or responsibilities under this Agreement or the other
Loan Documents except in its capacity as Lender and those expressly set forth in
this Agreement or in the Loan Documents. The duties of the Administrative Agent,
the Lead Arrangers and the Co-Agents shall be mechanical and administrative in
nature. None of the Administrative Agent, any of the Lead Arrangers or any
Co-Agent shall have by reason of this Agreement a fiduciary relationship in
respect of any Holder. Nothing in this Agreement or any of the Loan Documents,
expressed or implied, is intended to or shall be construed to impose upon the
Administrative Agent or the Lead Arrangers or Co-Agents any obligations or
duties in respect of this Agreement or any of the Loan Documents except as
expressly set forth herein or therein. The Administrative Agent, the Lead
Arrangers and the Co-Agents shall not have any duties to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 14.7). The Administrative Agent hereby
agrees that its duties shall include providing copies of documents received by
it from the Borrowers which are reasonably requested by any Lender and promptly
notifying each Lender upon its obtaining actual knowledge of the occurrence of
any Event of Default hereunder. In addition, the Administrative Agent shall
promptly deliver to each of the Lenders copies of all notices of default and
other formal notices (including, without limitation, requests for waivers or
modifications, as well as all notices received pursuant to Sections 8.4, 8.5,
8.6 and 8.7) sent or received, together with copies of all reports or other
information received by it from the Borrowers, including, without limitation,
all financial information delivered to the Administrative Agent pursuant to
Section 8.2. Except as expressly set forth herein, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
deemed to have knowledge of any Default unless and until written notice thereof
is given to the Administrative Agent by the Borrowers or a Lender. The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article VI or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.


-101-



--------------------------------------------------------------------------------




(b)    In connection with all aspects of each transaction contemplated hereby,
the Borrowers acknowledge and agree that: (i) the credit facilities provided for
hereunder and any related arranging or other services in connection therewith
are an arm’s-length commercial transaction between the Borrowers, on the one
hand, and the Administrative Agent, the Lead Arrangers, the Co-Agents and the
Lenders, on the other hand, and the Borrowers are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) in
connection with the process leading to such transaction, the Administrative
Agent, each Lead Arranger, each Co-Agent and each Lender or any Affiliate
thereof is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary for the Borrowers or any of their Affiliates,
stockholders, creditors or employees or another Person; (iii) neither the
Administrative Agent nor the Lead Arrangers, the Co-Agents nor any Lender or any
Affiliate thereof has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrowers with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or any Lead Arrangers,
Co-Agent or Lender or any Affiliate thereof has advised or is currently advising
the Borrowers or any of its Affiliates on other matters) and neither the
Administrative Agent nor any Lead Arrangers, Co-Agents or Lender or any
Affiliate thereof has any obligation to the Borrowers or any of their Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and the Lead Arrangers, Co-Agents and Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and neither the Administrative Agent nor any Lead Arrangers, Co-Agent or Lender
or such Affiliate has any obligation to disclose any of such interests by virtue
of any relationship arising out of or related to any of the transactions
contemplated hereby or the process leading thereto; and (v) the Administrative
Agent and the Lead Arrangers, the Co-Agents and the Lenders or any Affiliate
thereof have not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby and
the Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate. The Borrowers hereby waive
and release, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent, the Lead Arrangers, the Co-Agents and the
Lenders or any Affiliate thereof with respect to any breach or alleged breach of
agency or fiduciary duty arising out of or related to any of the transactions
contemplated hereby or the process leading thereto.


-102-



--------------------------------------------------------------------------------




12.3    Right to Request Instructions. The Administrative Agent and the Lead
Arrangers and Co-Agents may at any time request instructions from the Lenders
with respect to any actions or approvals which by the terms of any of the Loan
Documents such Agent is permitted or required to take or to grant, and such
Agent shall be absolutely entitled to refrain from taking any action or to
withhold any approval and shall not be under any liability whatsoever to any
Person for refraining from any action or withholding any approval under any of
the Loan Documents until it shall have received such instructions from those
Lenders from whom such Agent is required to obtain such instructions for the
pertinent matter in accordance with the Loan Documents. Without limiting the
generality of the foregoing, such Agent shall take any action, or refrain from
taking any action, which is permitted by the terms of the Loan Documents upon
receipt of instructions from those Lenders from whom such Agent is required to
obtain such instructions for the pertinent matter in accordance with the Loan
Documents, provided, that no Holder shall have any right of action whatsoever
against the Administrative Agent or any Lead Arrangers or Co-Agent as a result
of such Agent acting or refraining from acting under the Loan Documents in
accordance with the instructions of the Requisite Lenders or, where required by
the express terms of this Agreement, a greater proportion of the Lenders.
12.4    Reliance. The Administrative Agent and the Lead Arrangers and Co-Agents
shall each be entitled to rely upon any written notices, statements,
certificates, orders or other documents or any telephone message believed by it
in good faith to be genuine and correct and to have been signed, sent or made by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. With respect to
all matters pertaining to this Agreement or any of the Loan Documents and its
duties hereunder or thereunder, the Administrative Agent and each of the Lead
Arranger and each Co-Agent may rely upon advice of legal counsel (including
counsel for the Borrowers), independent public accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


-103-



--------------------------------------------------------------------------------




12.5    Indemnification. To the extent that the Administrative Agent or any Lead
Arranger or Co-Agent are not reimbursed and indemnified by the Borrowers, the
Lenders will reimburse and indemnify such Agent solely in its capacity as such
Agent and not as a Lender for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, and reasonable costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against it in any way relating to or arising out of
the Loan Documents or any action taken or omitted by such Agent under the Loan
Documents, in proportion to each Lender’s Pro Rata Share of the Facility
determined as of the time when such indemnification is sought, unless and to the
extent that any such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, and reasonable costs, expenses or disbursements shall
arise as a result of such Agent’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a non-appealable final
judgment. Such Agent agrees to refund to the Lenders any of the foregoing
amounts paid to it by the Lenders which amounts are subsequently recovered by
such Agent from the Borrower or any other Person on behalf of the Borrower. The
obligations of the Lenders under this Section 12.5 shall survive the payment in
full of the Loans and all other Obligations and the termination of this
Agreement.
12.6    Agents Individually. With respect to their respective Pro Rata Share of
the Facility hereunder, if any, and the Loans made by them, if any, the
Administrative Agent, the Lead Arrangers and the Co-Agents shall have and may
exercise the same rights and powers hereunder and are subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. The terms “Lenders” or “Requisite Lenders” or any similar terms shall,
unless the context clearly otherwise indicates, include the Administrative
Agent, each Lead Arranger and each Co-Agent in their respective individual
capacity as a Lender or as one of the Requisite Lenders. The Administrative
Agent, each Lead Arranger and each Co-Agent and each of their respective
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust or other business with the Borrowers or any of their
Subsidiaries as if they were not acting as the Administrative Agent and the Lead
Arrangers pursuant hereto.


-104-



--------------------------------------------------------------------------------




12.7    Successor Agents.
(a)    Resignation and Removal. Any Lead Arranger or the Administrative Agent
may resign from the performance of all its functions and duties hereunder
(including as Administrative Agent) at any time by giving at least thirty (30)
Business Days’ prior written notice to the Borrowers and the other Lenders,
unless applicable law requires a shorter notice period or that there be no
notice period, in which instance such applicable law shall control (the
“Resignation Effective Date”). Any Lead Arranger or the Administrative Agent may
be removed at the direction of the Requisite Lenders, in the event such Lead
Arranger or the Administrative Agent shall commit gross negligence or willful
misconduct in the performance of its duties hereunder. Such resignation or
removal shall take effect upon the acceptance by a successor Lead Arranger or
Administrative Agent of appointment pursuant to this Section 12.7. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    Appointment by Requisite Lenders. Upon any such resignation or removal
becoming effective, the Requisite Lenders shall have the right to appoint a
successor Administrative Agent, subject to approval by the Borrower provided
that no Event of Default shall have occurred and be continuing, selected from
among the Lenders.
(b)    Appointment by Retiring Agent. If a successor Administrative Agent shall
not have been appointed within the thirty (30) Business Day or shorter period
provided in paragraph (a) of this Section 12.7, the retiring Agent shall then
appoint a successor Agent who shall serve as Administrative Agent until such
time, if any, as the Lenders appoint a successor Agent as provided above.
(b)    Rights of the Successor and Retiring Agents. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Article XII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Agent under this Agreement.
12.8    Relations Among the Lenders. Each Lender agrees that it will not take
any legal action, nor institute any actions or proceedings, against the
Borrowers hereunder with respect to any of the Obligations, without the prior
written consent of the Lenders. Without limiting the generality of the
foregoing, no Lender may accelerate or otherwise enforce its portion of the
Obligations, or unilaterally terminate its Commitment except in accordance with
Section 11.2(a).


-105-



--------------------------------------------------------------------------------




12.9    Sub-Agents. The Administrative Agent may perform any and all its duties
and exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
12.10    Independent Credit Decisions. Each Lender acknowledges and agrees that
the extensions of credit made hereunder are commercial loans and not investments
in a business enterprise or securities. Each Lender further represents that it
is engaged in making, acquiring or holding commercial loans in the ordinary
course of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non- public information within the
meaning of the United States securities laws concerning the Borrowers and their
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder.


-106-



--------------------------------------------------------------------------------




ARTICLE XIII

YIELD PROTECTION
13.1    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrowers shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 13.1) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(b)    Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrowers to a Governmental Authority pursuant to this Section 13.1, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrowers. The Borrowers shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.


-107-



--------------------------------------------------------------------------------




(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 14.1(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (w) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 13.1(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that
either of the Borrowers is a U.S. Person,


-108-



--------------------------------------------------------------------------------




(A)    any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit N-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of either of the Borrowers
within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W- 8BEN; or


-109-



--------------------------------------------------------------------------------




(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W‑ 8ECI, IRS Form W-8BEN,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit N-2 or
Exhibit N-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit N-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


-110-



--------------------------------------------------------------------------------




Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 13.1 (including by
the payment of additional amounts pursuant to this Section 13.1), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 13.1 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes
net of any Tax refunds) incurred by such indemnified party with respect to such
indemnity payments and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)Survival. Each party’s obligations under this Section 13.1 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 13.1, the term “applicable
law” includes FATCA.


-111-



--------------------------------------------------------------------------------




13.2    Increased Capital. If any Lender determines that any Change in Law
regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company (if any) to a level below that which such
Lender or such Lender’s holding company would have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy and liquidity),
and (ii) the amount of such capital or liquidity is increased by or based upon
the making or maintenance by any Lender of its Loans or other advances made
hereunder or the existence of any Lender’s obligation to make Loans, then, in
any such case, upon written demand by such Lender (with a copy of such demand to
the Administrative Agent) from time to time the Borrowers will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered. The Borrowers shall
not be required to pay such additional amounts unless such amounts are the
result of requirements imposed generally on lenders similar to such Lender and
not the result of some specific reserve or similar requirement imposed on such
Lender as a result of such Lender’s special circumstances. Such demand shall be
accompanied by a statement as to the amount of such compensation and include a
brief summary of the basis for such demand. Such statement shall be conclusive
and binding for all purposes, absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such statement within 10 days after
receipt thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrowers of the Change in Law giving rise to such reductions and
of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof. This Section 13.2 shall survive the termination of
the Commitments and the repayment of the Obligations for a period of 180 days.
13.3    Changes; Legal Restrictions. If any Change in Law shall:
(a)    subject a Lender (or its Applicable Lending Office or Eurodollar
Affiliate) or the London interbank market to any condition, cost or expense
(other than Taxes) of any kind which such Lender reasonably determines to be
applicable to Commitments of the Lenders to make Eurodollar Rate Loans; or
(b)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, Commitments, or other
Obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;


-112-



--------------------------------------------------------------------------------




(c)    impose, modify, or hold applicable, in the determination of a Lender, any
reserve (other than reserves taken into account in calculating the Eurodollar
Rate), special deposit, liquidity, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, advances or loans by, commitments made, or other credit extended
by, or any other acquisition of funds by, a Lender or any Applicable Lending
Office or Eurodollar Affiliate of that Lender;
and the result of any of the foregoing is to increase the cost to that Lender of
making, converting, continuing, renewing or maintaining the Loans or its
Commitment or to reduce any amount receivable thereunder; then, in any such
case, upon written demand by such Lender (with a copy of such demand to the
Administrative Agent), the Borrowers shall immediately pay to the Administrative
Agent for the account of such Lender, from time to time as specified by such
Lender, such amount or amounts as may be necessary to compensate such Lender or
its Eurodollar Affiliate for any such additional cost incurred or reduced amount
received. Such demand shall be accompanied by a statement as to the amount of
such compensation and include a brief summary of the basis for such demand. Such
statement shall be conclusive and binding for all purposes, absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender pursuant to this
Section for any increased costs or reductions incurred more than 180 days prior
to the date that such Lender notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof. This Section 13.3 shall survive the termination of the
Commitments and the repayment of the Obligations for a period of 180 days.


-113-



--------------------------------------------------------------------------------




13.4    Replacement of Certain Lenders. In the event a Lender (a “Designee
Lender”) shall have requested additional compensation from the Borrowers under
Section 13.2 or under Section 13.3, or if the Borrowers are required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 13.1, or if any
Lender becomes a Defaulting Lender, or if any Lender becomes a Non- Consenting
Lender, the Borrowers may, at their sole election, (a) make written demand on
such Designee Lender (with a copy to the Administrative Agent) for the Designee
Lender to assign at par, and such Designee Lender shall assign at par pursuant
to one or more duly executed Assignment and Acceptances to one or more Eligible
Assignees which the Borrowers or the Administrative Agent shall have identified
for such purpose, all of such Designee Lender’s rights and obligations under
this Agreement and the Notes (including, without limitation, its Commitment, and
all Loans owing to it, but excluding its existing rights to payment under
Sections 13.2 or 13.3) in accordance with Section 14.1 (with the Borrowers
paying any applicable fees associated with such assignment) (provided that (i)
the Borrowers shall have received the prior written consent of the
Administrative Agent, which consents shall not unreasonably be withheld, (ii) in
the case of any such assignment resulting from a claim for compensation under
Section 13.2 or Section 13.3 or payments required to be made pursuant to Section
13.1, such assignment will result in a reduction in such compensation or
payments, (iii) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent, and (iv) a Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply), or (b) repay all Loans
owing to the Designee Lender together with interest accrued with respect thereto
to the date of such repayment and all fees and other charges accrued or payable
and all other Obligations owing to such Designee Lender under the terms of this
Agreement for the benefit of the Designee Lender to the date of such repayment.
Any such repayment and remittance shall be for the sole credit of the Designee
Lender and not for any other Lender. Upon delivery of such repayment and
remittance in immediately available funds as aforesaid, the Designee Lender
shall cease to be a Lender under this Agreement. All expenses incurred by the
Administrative Agent in connection with the foregoing shall be for the sole
account of the Borrowers and shall constitute Obligations hereunder. In no event
shall Borrowers' election under the provisions of this Section 13.4 affect its
obligation to pay the additional compensation required under either Section 13.2
or Section 13.3.
13.5    No Duplication. For the avoidance of doubt, no amount payable by the
Borrowers to a Recipient pursuant to one of Section 13.1, Section 13.2 or
Section 13.3 shall also be payable to the same Recipient pursuant to another of
such Sections.
ARTICLE XIV

MISCELLANEOUS


-114-



--------------------------------------------------------------------------------




14.1    Assignments and Participations.
(a)    Assignments. No assignments or participations of any Lender’s rights or
obligations under this Agreement shall be made except in accordance with this
Section 14.1. Each Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all of its
rights and obligations with respect to the Loans) in accordance with the
provisions of this Section 14.1.
(b)    Limitations on Assignments.
(i)    Subject to the conditions set forth in paragraph (b)(ii) and (b)(iii)
below, any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its unused Term Commitment and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:
(A)    the Borrowers, provided that, the Borrowers shall be deemed to have
consented to an assignment unless they shall have objected thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; provided further that no consent of the Borrowers shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for the assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrowers and the Administrative Agent otherwise consent, provided that no such
consent of the Borrowers shall be required if an Event of Default has occurred
and is continuing;


-115-



--------------------------------------------------------------------------------




(B)    except in the case of an assignment to an Affiliate of Administrative
Agent, Administrative Agent’s Term Exposure (after giving effect to any proposed
Assignment) shall not be less than $10,000,000 unless each of the Borrowers
otherwise consent, which consent shall not be unreasonably withheld, provided
that no such consent of the Borrowers shall be required if an Event of Default
has occurred and is continuing;
(C)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(D)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with the fee
described in Section 14.1(d) below; and
(E)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the
Borrowers and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
(iii)    Upon such execution, delivery, acceptance (in accordance with Section
14.1(d)) and recording in the Register, from and after the effective date
specified in each Assignment and Acceptance and agreed to by the Administrative
Agent, (A) the assignee thereunder shall, in addition to any rights and
obligations hereunder held by it immediately prior to such effective date, if
any, have the rights and obligations hereunder that have been assigned to it
pursuant to such Assignment and Acceptance and shall, to the fullest extent
permitted by law, have the same rights and benefits hereunder as if it were an
original Lender hereunder, (B) the assigning Lender shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such assigning Lender’s
rights and obligations under this Agreement, the assigning Lender shall cease to
be a party hereto except that its rights under Section 14.3 shall survive) and
(C) the Borrowers and shall execute and deliver to the assignee thereunder a
Note evidencing their obligations to such assignee with respect to the Loans.


-116-



--------------------------------------------------------------------------------




(c)    The Register. The Administrative Agent, acting for this purpose as a non-
fiduciary agent of the Borrowers, shall maintain at its address referred to in
Section 14.8 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders, the Commitment of, and the principal amount of the
Loans owing to, each Lender from time to time and whether such Lender is an
original Lender or the assignee of another Lender pursuant to an Assignment and
Acceptance. The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrowers and each of their
Subsidiaries, the Administrative Agent and the other Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrowers or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Fee. Upon its receipt of an Assignment and Acceptance executed by the
assigning Lender and an Eligible Assignee and a processing and recordation fee
of $3,500 (payable by the assignee to the Administrative Agent), the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in compliance with this Agreement and in substantially the form of
Exhibit A hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrowers and the other Lenders.
(e)    Participations. Each Lender may sell participations to one or more other
entities (a “Participant”) other than an Ineligible Institution in or to all or
a portion of its rights and obligations under and in respect of any and all
facilities under this Agreement (including, without limitation, all or a portion
of any or all of its Commitment hereunder and the Loans owing to it); provided,
however, that (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrowers, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, (iv) each participation shall be in a minimum amount of $5,000,000,
and (v) such participant’s rights to agree or to restrict such Lender’s ability
to agree to the modification, waiver or release of any of the terms of the Loan
Documents, to consent to any action or failure to act by any party to any of the
Loan Documents or any of their respective Affiliates, or to exercise or refrain
from exercising any powers or rights which any Lender may have under or in
respect of the Loan Documents, shall be limited to the right to consent to
(A) increase in the Commitment of the Lender from whom such participant
purchased a participation, but only if such increase shall affect such
participant, (B) reduction of the principal of, or rate or amount of interest on
the Loans subject to such participation (other than by the payment or prepayment
thereof), (C) postponement of any date fixed for any payment of principal of, or
interest on, the Loan(s) subject to such participation and (D) release of any
guarantor of the Obligations.


-117-



--------------------------------------------------------------------------------




Each Lender that sells a participation shall, acting solely for this purpose as
a non- fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(f)    [Reserved].
(g)    Information Regarding the Borrowers. Any Lender may, in connection with
any assignment or participation or proposed assignment or participation pursuant
to this Section 14.1, disclose to the assignee or participant or proposed
assignee or participant, any information relating to the Borrowers or their
Subsidiaries furnished to such Lender by the Administrative Agent or by or on
behalf of the Borrowers; provided that, prior to any such disclosure, such
assignee or participant, or proposed assignee or participant, shall agree, in
writing, to preserve in accordance with Section 14.20 the confidentiality of any
confidential information described therein.
(h)    [Reserved].
(i)    Payment to Participants. Anything in this Agreement to the contrary
notwithstanding, in the case of any participation, all amounts payable by the
Borrowers under the Loan Documents shall be calculated and made in the manner
and to the parties required hereby as if no such participation had been sold.
(j)    Lenders’ Creation of Security Interests. Notwithstanding any other
provision set forth in this Agreement, any Lender may at any time create a
security interest in all or any portion of its rights under this Agreement
(including, without limitation, Obligations owing to it and any Note held by it)
to secure obligations of such Lender, including any pledge or security interest
in favor of any Federal Reserve bank in accordance with Regulation A or any
other central bank.
14.2    Expenses.


-118-



--------------------------------------------------------------------------------




(a)    Generally. The Borrowers agree upon demand to pay or reimburse the
Administrative Agent for all of their respective reasonable external audit and
investigation expenses, and for the reasonable fees, expenses and disbursements
of counsel to the Administrative Agent (but not of other legal counsel) and for
all other out-of-pocket costs and expenses of every type and nature incurred by
the Administrative Agent in connection with (i) the audit and investigation of
the Consolidated Businesses, the Projects and other Properties of the
Consolidated Businesses in connection with the preparation, negotiation, and
execution of the Loan Documents; (ii) the preparation, negotiation, execution
and interpretation of this Agreement (including, without limitation, the
satisfaction or attempted satisfaction of any of the conditions set forth in
Article VI), the Loan Documents, and the making of the Loans hereunder; (iii)
the ongoing administration of this Agreement and the Loans, including
consultation with attorneys in connection therewith and with respect to the
Administrative Agent’s rights and responsibilities under this Agreement and the
other Loan Documents; (iv) the protection, collection or enforcement of any of
the Obligations or the enforcement of any of the Loan Documents; (v) the
commencement, defense or intervention in any court proceeding relating in any
way to the Obligations, any Project, the Borrowers, any of their Subsidiaries,
this Agreement or any of the other Loan Documents; (vi) the response to, and
preparation for, any subpoena or request for document production with which the
Administrative Agent or any other Agents or any other Lender is served or
deposition or other proceeding in which any Lender is called to testify, in each
case, relating in any way to the Obligations, a Project, the Borrowers, any of
the Consolidated Businesses, this Agreement or any of the other Loan Documents;
and (vii) any amendments, consents, waivers, assignments, restatements, or
supplements to any of the Loan Documents and the preparation, negotiation, and
execution of the same.
(b)    After Default. The Borrowers further agree to pay or reimburse the
Administrative Agent, the Lead Arrangers, the Co-Agents and each of the Lenders
and their respective directors, officers, partners, employees, agents and
advisors upon demand for all out-of-pocket costs and expenses, including,
without limitation, reasonable attorneys’ fees and expenses (including allocated
costs of internal counsel and costs of settlement) incurred by such entity after
the occurrence of an Event of Default (i) in enforcing any Loan Document or
Obligation or any security therefor or exercising or enforcing any other right
or remedy available by reason of such Event of Default; (ii) in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or in any insolvency or bankruptcy
proceeding; (iii) in commencing, defending or intervening in any litigation or
in filing a petition, complaint, answer, motion or other pleadings in any legal
proceeding relating to the Obligations, a Project, any of the Consolidated
Businesses and related to or arising out of the transactions contemplated hereby
or by any of the other Loan Documents; and (iv) in taking any other action in or
with respect to any suit or proceeding (bankruptcy or otherwise) described in
clauses (i) through (iii) above.


-119-



--------------------------------------------------------------------------------




14.3    Indemnity. The Borrowers further agree (a) to defend, protect,
indemnify, and hold harmless the Administrative Agent, the Lead Arrangers, the
Co-Agents and each and all of the other Lenders and each of their respective
Related Parties (including, without limitation, those retained in connection
with the satisfaction or attempted satisfaction of any of the conditions set
forth in Article VI) (collectively, the “Indemnitees”) from and against any and
all liabilities, obligations, losses (other than loss of profits), damages,
penalties, actions, judgments, suits, claims, costs, reasonable expenses and
disbursements of any kind or nature whatsoever (excluding any Taxes and
including, without limitation, the reasonable fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by, or asserted against such Indemnitees in any
manner relating to or arising out of (i) this Agreement or the other Loan
Documents, or any act, event or transaction related or attendant thereto, the
making of the Loans hereunder, the management of such Loans, the use or intended
use of the proceeds of the Loans hereunder, or any of the other transactions
contemplated by the Loan Documents, or (ii) any Liabilities and Costs relating
to violation of any Environmental, Health or Safety Requirements of Law, the
past, present or future operations of the Borrowers, any of its Subsidiaries or
any of their respective predecessors in interest, or, the past, present or
future environmental, health or safety condition of any respective Property of
the Borrowers or any of their Subsidiaries, the presence of asbestos‑containing
materials at any respective Property of the Borrowers or any of their
Subsidiaries, or the Release or threatened Release of any Contaminant into the
environment (collectively, the “Indemnified Matters”); provided, however, the
Borrowers shall not have any obligation to an Indemnitee hereunder with respect
to Indemnified Matters caused by or resulting from the willful misconduct or
gross negligence of such Indemnitee, as determined by a court of competent
jurisdiction in a non-appealable final judgment; and (b) not to assert any claim
against any of the Indemnitees, on any theory of liability, for special,
indirect consequential or punitive damages arising out of, or in any way in
connection with, the Commitments, the Obligations, or the other matters governed
by this Agreement and the other Loan Documents. To the extent that the
undertaking to indemnify, pay and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrowers shall contribute the maximum portion which they are
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees. No
Indemnitee referred to in this Section 14.3 shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, unless the
receipt of such information or materials by the unintended recipient resulted
from the willful misconduct or gross negligence of such Indemnitee, as
determined by a court of competent jurisdiction in a non-appealable final
judgment.


-120-



--------------------------------------------------------------------------------




14.4    Change in Accounting Principles. If any change in the accounting
principles used in the preparation of the most recent financial statements
referred to in Sections 8.1 or 8.2 are hereafter required or permitted by the
rules, regulations, pronouncements and opinions of the Financial Accounting
Standards Board or the American Institute of Certified Public Accountants (or
successors thereto or agencies with similar functions) and are adopted by any
General Partner or the Borrowers, as applicable, with the agreement of its
independent certified public accountants and such changes result in a change in
the method of calculation of any of the covenants, standards or terms found in
Article X, the parties hereto agree to enter into negotiations in order to amend
such provisions so as to equitably reflect such changes with the desired result
that the criteria for evaluating compliance with such covenants, standards and
terms by the Borrowers shall be the same after such changes as if such changes
had not been made; provided, however, no change in GAAP that would affect the
method of calculation of any of the covenants, standards or terms shall be given
effect in such calculations until such provisions are amended, in a manner
satisfactory to the Administrative Agent and the Borrowers, to so reflect such
change in accounting principles.
14.5    Setoff. In addition to any Liens granted under the Loan Documents and
any rights now or hereafter granted under applicable law, upon the occurrence
and during the continuance of any Event of Default, each Lender and any
Affiliate of any Lender is hereby authorized by the Borrowers at any time or
from time to time, without notice to any Person (any such notice being hereby
expressly waived) to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured (but not
including trust accounts)) and any other Indebtedness at any time held or owing
by such Lender or any of its Affiliates to or for the credit or the account of
the Borrowers against and on account of the Obligations of the Borrowers to such
Lender or any of its Affiliates, including, but not limited to, all Loans and
all claims of any nature or description arising out of or in connection with
this Agreement, irrespective of whether or not (i) such Lender shall have made
any demand hereunder or (ii) the Administrative Agent, at the request or with
the consent of the Requisite Lenders, shall have declared the principal of and
interest on the Loans and other amounts due hereunder to be due and payable as
permitted by Article XI and even though such Obligations may be contingent or
unmatured. Each Lender agrees that it shall not, without the express consent of
the Requisite Lenders, and that it shall, to the extent it is lawfully entitled
to do so, upon the request of the Requisite Lenders, exercise its setoff rights
hereunder against any accounts of the Borrowers now or hereafter maintained with
such Lender or any Affiliate.


-121-



--------------------------------------------------------------------------------




14.6    Ratable Sharing. The Lenders agree among themselves that (i) with
respect to all amounts received by them which are applicable to the payment of
the Obligations (excluding the amounts described in Section 5.2(f) and Article
XIII) equitable adjustment will be made so that, in effect, all such amounts
will be shared among them ratably in accordance with their applicable Pro Rata
Shares, whether received by voluntary payment, by the exercise of the right of
setoff or banker’s lien, by counterclaim or cross-action or by the enforcement
of any or all of the Obligations (excluding the amounts described in Section
5.2(f) and Article XIII), (ii) if any of them shall by voluntary payment or by
the exercise of any right of counterclaim, setoff, banker’s lien or otherwise,
receive payment of a proportion of the aggregate amount of the Obligations held
by it, which is greater than the amount which such Lender is entitled to receive
hereunder, the Lender receiving such excess payment shall purchase, without
recourse or warranty, an undivided interest and participation (which it shall be
deemed to have done simultaneously upon the receipt of such payment) in such
Obligations owed to the others so that all such recoveries with respect to such
Obligations shall be applied ratably in accordance with their applicable Pro
Rata Shares; provided, however, that if all or part of such excess payment
received by the purchasing party is thereafter recovered from it, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such party to the extent necessary to adjust
for such recovery, but without interest except to the extent the purchasing
party is required to pay interest in connection with such recovery. The
Borrowers agree that any Lender so purchasing a participation from another
Lender pursuant to this Section 14.6 may, to the fullest extent permitted by
law, exercise all its rights of payment (including, subject to Section 14.5, the
right of setoff) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation.
14.7    Amendments and Waivers.


-122-



--------------------------------------------------------------------------------




(a)    General Provisions. Unless otherwise provided for or required in this
Agreement, no amendment or modification of any provision of this Agreement or
any of the other Loan Documents shall be effective without the written agreement
of the Requisite Lenders (which the Requisite Lenders shall have the right to
grant or withhold in their sole discretion) and the Borrowers and acknowledged
by the Administrative Agent; provided, however, that the Borrowers' agreements
shall not be required for any amendment or modification of Sections 12.1 through
12.8. No termination or waiver of any provision of this Agreement or any of the
other Loan Documents, or consent to any departure by the Borrowers therefrom,
shall be effective without the written concurrence of the Requisite Lenders,
which the Requisite Lenders shall have the right to grant or withhold in their
sole discretion. All amendments, waivers and consents not specifically reserved
to the Administrative Agent, the Lead Arrangers, the Co-Agents or the other
Lenders in Section 14.7(b), 14.7(c), and in other provisions of this Agreement
shall require only the approval of the Requisite Lenders. Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given. No notice to or demand on the Borrowers in any case
shall entitle the Borrowers to any other or further notice or demand in similar
or other circumstances.
(b)    Amendments, Consents and Waivers by Affected Lenders. Any amendment,
modification, termination, waiver or consent with respect to any of the
following provisions of this Agreement shall be effective only by a written
agreement, signed by each Lender affected thereby as described below:
(i)    waiver of any of the conditions specified in Section 6.1 (except with
respect to a condition based upon another provision of this Agreement, the
waiver of which requires only the concurrence of the Requisite Lenders),
(ii)    increase in the amount of such Lender’s Term Commitment,
iii)    reduction of the principal of, rate or amount of interest on the Loans
or any fees or other amounts payable to such Lender, including any prepayment
premium due under Section 4.1(b) (other than by the payment or prepayment
thereof), and
(iv)    postponement or extension of any date (including the Term Maturity Date)
fixed for any payment of principal of, or interest on, the Loans or any fees or
other amounts payable to such Lender (except with respect to any modifications
of the application provisions relating to prepayments of Loans and other
Obligations which are governed by Section 4.2(b)).
(c)    Amendments, Consents and Waivers by All Lenders. Any amendment,
modification, termination, waiver or consent with respect to any of the
following provisions of this Agreement shall be effective only by a written
agreement, signed by each Lender:


-123-



--------------------------------------------------------------------------------




(i)    change in the definition of Requisite Lenders or in the aggregate
percentage of the Lenders which shall be required for the Lenders or any of them
to take action hereunder or under the other Loan Documents,
(ii)    amendment of Section 14.6 or this Section 14.7, or amendment of Section
4.2(b) in a manner that would alter the pro rata sharing of payments required
thereby;
(iii)    assignment of any right or interest in or under this Agreement or any
of the other Loan Documents by the Borrowers, and
(iv)    waiver of any Event of Default described in Sections 11.1(a), (f), (g),
(i), (m), and (n).
(d)    Administrative Agent Authority. The Administrative Agent may, but shall
have no obligation to, with the written concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of that Lender.
Notwithstanding anything to the contrary contained in this Section 14.7, no
amendment, modification, waiver or consent shall affect the rights or duties of
the Administrative Agent under this Agreement and the other Loan Documents,
unless made in writing and signed by the Administrative Agent in addition to the
Lenders required above to take such action. Notwithstanding anything herein to
the contrary, in the event that the Borrowers shall have requested, in writing,
that any Lender agree to an amendment, modification, waiver or consent with
respect to any particular provision or provisions of this Agreement or the other
Loan Documents, and such Lender shall have failed to state, in writing, that it
either agrees or disagrees (in full or in part) with all such requests (in the
case of its statement of agreement, subject to satisfactory documentation and
such other conditions it may specify) within twenty (20) days after such Lender
receives such request, then, the Administrative Agent shall deliver a second
request, in writing, to any such Lender(s), which second request shall include a
legend, in capital letters, stating “FAILURE TO RESPOND, IN WRITING, TO THIS
REQUEST WITHIN TEN (10) DAYS AFTER RECEIPT MAY RESULT IN THE ADMINISTRATIVE
AGENT CONSENTING OR DENYING CONSENT TO SUCH REQUEST ON YOUR BEHALF”. If such
Lender shall have failed to state, in writing, that it either agrees or
disagrees (in full or in part) with all such requests (in the case of its
statement of agreement, subject to satisfactory documentation and such other
conditions it may specify) within ten (10) days after such Lender receives such
request, then, such Lender hereby irrevocably authorizes the Administrative
Agent to agree or disagree, in full or in part, and in the Administrative
Agent’s sole discretion, to such requests on behalf of such Lender as such
Lenders’ attorney-in-fact and to execute and deliver any writing approved by the
Administrative Agent which evidences such agreement as such Lender’s duly
authorized agent for such purposes.
14.8    Notices.


-124-



--------------------------------------------------------------------------------




(e)    Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrowers, to:
Washington Prime Group, L.P.,
180 East Broad Street
Columbus, OH 43215
    Attention: Chief Financial Officer
Telephone: 614-887-5610
Fax: 614-621-9321


With a copy to:         Washington Prime Group, L.P.,
180 East Broad Street
Columbus, OH 43215
    Attention: General Counsel
Telephone: 614-887-5619
Fax: 614-621-8863


With a copy to:         Willkie, Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019-6099
Attention: David Drewes
Telephone: 212-728-8653
Fax: 212-728-9653




(ii)    if to the Administrative Agent, to:
The Huntington National Bank
200 Public Square
Cleveland, OH 44114
Attention: Marla S. Bergrin, Vice President
Telephone: 216-515-5647
E-mail: marla.s.bergrin@huntington.com


-125-



--------------------------------------------------------------------------------




With a copy to:    Dentons US LLP
233 S. Wacker Drive, Suite 5900
Chicago, IL 60606
Attention: Robert L. Fernandez
Telephone: 312-876-7371
Fax: 312-876-7934
Email: robert.fernandez@dentons.com


(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Electronic Notices. Notices and other communications to the Lenders
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II or Article IV unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Changes in Addresses. Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto.


-126-



--------------------------------------------------------------------------------




(d)    Electronic Systems.
(i)    The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available." The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrowers' or the
Administrative Agent’s transmission of communications through an Electronic
System. "Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the
Borrowers pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through an
Electronic System.
14.9    Survival of Warranties and Agreements. All covenants, agreements,
representations and warranties made by the Borrowers herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Event of Default or Potential
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 5.2(f),
14.2, and 14.3 and Article XII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof


-127-



--------------------------------------------------------------------------------




14.10    Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of the Administrative Agent, any other Lender or any other
Agent in the exercise of any power, right or privilege under any of the Loan
Documents shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing under the Loan Documents are cumulative to and not exclusive
of any rights or remedies otherwise available.
14.11    Marshalling; Payments Set Aside. None of the Administrative Agent, any
other Lender or any other Co-Agent shall be under any obligation to marshal any
assets in favor of the Borrowers or any other party or against or in payment of
any or all of the Obligations. To the extent that the Borrowers makes a payment
or payments to the Administrative Agent, any Agent or any other Lender or any
such Person exercises its rights of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, right and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
14.12    Severability. In case any provision in or obligation under this
Agreement or the other Loan Documents shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
14.13    Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
or be given any substantive effect.
14.14    Governing Law. THIS AGREEMENT SHALL BE INTERPRETED, AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.


-128-



--------------------------------------------------------------------------------




14.15    Limitation of Liability. No claim may be made by any Lender, any
Co-Agent, any Lead Arranger, the Administrative Agent, Borrowers, or any other
Person against any Lender (acting in any capacity hereunder) or the Affiliates,
directors, officers, employees, attorneys or agents of any of them for any
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Lender, each Co-Agent each Lead Arranger, the
Administrative Agent and the Borrower hereby waives, releases and agrees not to
sue upon any such claim for any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.
14.16    Successors and Assigns. This Agreement and the other Loan Documents
shall be binding upon the parties hereto and their respective successors and
assigns and shall inure to the benefit of the parties hereto and the successors
and permitted assigns of the Lenders. The rights hereunder of the Borrowers or
any interest therein, may not be assigned without the prior written consent of
all Lenders (and any attempted assignment by the Borrowers without such consent
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 14.1(e)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


-129-



--------------------------------------------------------------------------------




14.17    Certain Consents and Waivers of the Borrowers.
(a)    Personal Jurisdiction. (b) EACH OF THE LENDERS AND THE BORROWERS
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT SITTING
IN NEW YORK COUNTY, NEW YORK, AND ANY COURT HAVING JURISDICTION OVER APPEALS OF
MATTERS HEARD IN SUCH COURTS, IN ANY ACTION OR PROCEEDING ARISING OUT OF,
CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHETHER
ARISING IN CONTRACT, TORT, EQUITY OR OTHERWISE, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE BORROWERS IRREVOCABLY DESIGNATES
AND APPOINTS CT CORPORATION SYSTEM, 1633 BROADWAY, NEW YORK, NEW YORK 10019, AS
ITS AGENT (THE “PROCESS AGENT”) FOR SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, SUCH SERVICE BEING HEREBY ACKNOWLEDGED TO BE
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. EACH OF THE LENDERS AND THE
BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. THE BORROWERS WAIVE IN ALL DISPUTES ANY
OBJECTION THAT THEY MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING THE
DISPUTE.
(ii)    THE BORROWERS AGREE THAT THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT
TO PROCEED AGAINST THE BORROWERS OR THEIR PROPERTY IN A COURT IN ANY LOCATION
NECESSARY OR APPROPRIATE TO ENABLE THE ADMINISTRATIVE AGENT AND THE OTHER
LENDERS TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER. THE BORROWERS AGREE THAT THEY WILL NOT
ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY THE
ADMINISTRATIVE AGENT OR ANY LENDER TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF THE ADMINISTRATIVE AGENT OR ANY LENDER. THE BORROWERS WAIVE ANY
OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY COMMENCE A PROCEEDING DESCRIBED IN THIS
SECTION.


-130-



--------------------------------------------------------------------------------




(b)    Service of Process. THE BORROWERS IRREVOCABLY CONSENT TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO THE PROCESS AGENT OR THE BORROWERS' NOTICE ADDRESS SPECIFIED BELOW, SUCH
SERVICE TO BECOME EFFECTIVE UPON RECEIPT. THE BORROWERS IRREVOCABLY WAIVE ANY
OBJECTION (INCLUDING, WITHOUT LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS) WHICH THEY MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY JURISDICTION SET FORTH ABOVE.
NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR THE
OTHER LENDERS TO BRING PROCEEDINGS AGAINST THE BORROWERS IN THE COURTS OF ANY
OTHER JURISDICTION.
(c)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


-131-



--------------------------------------------------------------------------------




14.18    Counterparts; Effectiveness; Inconsistencies; Electronic Execution.
(a)    This Agreement and any amendments, waivers, consents, or supplements
hereto may be executed in counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. This Agreement shall become
effective against the Borrowers and each Lender on the Closing Date. This
Agreement and each of the other Loan Documents shall be construed to the extent
reasonable to be consistent one with the other, but to the extent that the terms
and conditions of this Agreement are actually inconsistent with the terms and
conditions of any other Loan Document, this Agreement shall govern. In the event
the Lenders enter into any co-lender agreement with the Lead Arrangers
pertaining to the Lenders’ respective rights with respect to voting on any
matter referenced in this Agreement or the other Loan Documents on which the
Lenders have a right to vote under the terms of this Agreement or the other Loan
Documents, such co- lender agreement shall be construed to the extent reasonable
to be consistent with this Agreement and the other Loan Documents, but to the
extent that the terms and conditions of such co-lender agreement are actually
inconsistent with the terms and conditions of this Agreement and/or the other
Loan Documents, such co-lender agreement shall govern. Notwithstanding the
foregoing, any rights reserved to the Administrative Agent or the Lead Arrangers
or the Co-Agents under this Agreement and the other Loan Documents shall not be
varied or in any way affected by such co-lender agreement and the rights and
obligation of the Borrowers under the Loan Documents will not be varied.
(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
14.19    Limitation on Agreements. All agreements between the Borrowers, the
Administrative Agent, each Lead Arranger, each Co-Agent and each Lender in the
Loan Documents are hereby expressly limited so that in no event shall any of the
Loans or other amounts payable by the Borrowers under any of the Loan Documents
be directly or indirectly secured (within the meaning of Regulation U) by Margin
Stock.


-132-



--------------------------------------------------------------------------------




14.20    Confidentiality. Subject to Section 14.1(g), the Lenders shall hold all
nonpublic information obtained pursuant to the requirements of this Agreement,
and identified as such by the Borrowers, in accordance with such Lender’s
customary procedures for handling confidential information of this nature and in
accordance with safe and sound banking practices (provided that such Lender may
disclose such information (i) to its Affiliates, its partners, directors,
officers, employees, agents, trustees, administrators, managers, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such Information confidential), (ii) to any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrowers
and their obligations, this Agreement or payments hereunder, or to any credit
insurance provider relating to the Borrowers or their obligation, (iii) to any
other party hereto, and (iv) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder), (v) with the prior written consent of the Borrowers or
(vi) to the extent such information (A) becomes publicly available other than as
a result of a breach of this Section or (B) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrowers, and in any event the Lenders may make disclosure
reasonably required by a bona fide or potential offeree, transferee or
participant in connection with the contemplated transfer or participation or as
required or requested by any Governmental Authority, self-regulatory body or
representative thereof or pursuant to legal process and shall require any such
offeree, transferee or participant to agree (and require any of its offerees,
transferees or participants to agree) to comply with this Section 14.20. In no
event shall any Lender be obligated or required to return any materials
furnished by the Borrowers; provided, however, each offeree shall be required to
agree that if it does not become a transferee or participant it shall return or
destroy all materials furnished to it by the Borrowers in connection with this
Agreement. Unless specifically prohibited by applicable law or court order, each
Lender and each Co-Agent shall make reasonable efforts to the extent practicable
to notify Borrowers of any request by any governmental agency or representative
thereof (other than any such request in connection with any examination of the
financial condition or other routine examination of such Lender by such
governmental agency) for disclosure of any such nonpublic information prior to
disclosure of such information. Lenders also may make disclosure to any rating
agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to Borrowers received by it from any Co-Agent
or any Lender, and disclosures in connection with the exercise of any remedies
hereunder or under any other Loan Document. In addition, each Co-Agent and each
Lender may disclose the existence of this Agreement and the information about
this Agreement to market data collectors, similar services providers to the
lending industry, and service providers to the Co-Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.


-133-



--------------------------------------------------------------------------------




14.21    Disclaimers. The Administrative Agent, the Lead Arrangers, the other
Co-Agents and the other Lenders shall not be liable to any contractor,
subcontractor, supplier, laborer, architect, engineer, tenant or other party for
services performed or materials supplied in connection with any work performed
on the Projects, including any TI Work. The Administrative Agent, the Lead
Arrangers, the other Co-Agents and the other Lenders shall not be liable for any
debts or claims accruing in favor of any such parties against the Borrowers or
others or against any of the Projects. The Borrowers are not and shall not be an
agent of any of the Administrative Agent, the Lead Arrangers, the other
Co-Agents or the other Lenders for any purposes and none of the Lenders, the
Lead Arrangers, the Co-Agents or the Administrative Agent shall be deemed
partners or joint venturers with Borrowers or any of their Affiliates. None of
the Administrative Agent, the Lead Arrangers or the other Lenders shall be
deemed to be in privity of contract with any contractor or provider of services
to any Project, nor shall any payment of funds directly to a contractor or
subcontractor or provider of services be deemed to create any third party
beneficiary status or recognition of same by any of the Administrative Agent,
the Lead Arrangers, the other Co-Agents or the other Lenders and the Borrowers
agree to hold the Administrative Agent, the Lead Arrangers, the other Co-Agents
and the other Lenders harmless from any of the damages and expenses resulting
from such a construction of the relationship of the parties or any assertion
thereof.
14.22    [Reserved].
14.23    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.
14.24    USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the names and addresses of the Borrowers and other information that
will allow such Lender to identify the Borrowers in accordance with the Act.
14.25    [Reserved].


-134-



--------------------------------------------------------------------------------




14.26    Payments Generally; Pro Rata Treatment; Sharing of Set-offs. If any
Lender shall fail to make any payment required to be made by it pursuant to
Section 2.1(c), 4.2 or 14.3, then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, unless subject to
a good faith dispute, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
14.27    Judgment Currency. (a) If for the purpose of obtaining judgment in any
court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so under applicable law, that the rate of exchange used shall be
the spot rate at which in accordance with normal banking procedures the first
currency could be purchased in New York City with such other currency by the
person obtaining such judgment on the Business Day preceding that on which final
judgment is given.
(b)    The parties agree, to the fullest extent that they may effectively do so
under applicable law, that the obligations of the Borrowers to make payments in
any currency of the principal of and interest on the Loans of Borrowers and any
other amounts due from Borrowers hereunder to the Administrative Agent as
provided herein (i) shall not be discharged or satisfied by any tender, or any
recovery pursuant to any judgment (whether or not entered in accordance with
Section 14.27(a)), in any currency other than the relevant currency, except to
the extent that such tender or recovery shall result in the actual receipt by
the Administrative Agent at its relevant office on behalf of the Lenders of the
full amount of the relevant currency expressed to be payable in respect of the
principal of and interest on the Loans and all other amounts due hereunder (it
being assumed for purposes of this clause (i) that the Administrative Agent will
convert any amount tendered or recovered into the relevant currency on the date
of such tender or recovery), (ii) shall be enforceable as an alternative or
additional cause of action for the purpose of recovering in the relevant
currency the amount, if any, by which such actual receipt shall fall short of
the full amount of the relevant currency so expressed to be payable and (iii)
shall not be affected by an unrelated judgment being obtained for any other sum
due under this Agreement.
14.28    [Reserved].
14.29    Entire Agreement. This Agreement, taken together with all of the other
Loan Documents, embodies the entire agreement and understanding among the
parties hereto and supersedes all prior agreements and understandings, written
and oral, relating to the subject matter hereof.


-135-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its duly authorized officer as of the day and
year first above written.
WASHINGTON PRIME GROUP, L.P., an
Indiana limited partnership
By:
WP Glimcher Inc., an Indiana corporation, its general partner





By:
/s/ Mark E. Yale    

Name: Mark Yale
Title: Executive Vice President and Chief Financial Officer




[Signature Page to WPG Term Loan Agreement]



--------------------------------------------------------------------------------






WTM GLIMCHER, LLC, a Delaware limited liability company


By:    Weberstown Mall, LLC, a Delaware limited liability company,
its sole equity member
    
By:     Glimcher Weberstown, LLC, a Delaware limited liability company,
its Managing Member


By:    WPG Subsidiary Holdings I, LLC, a Maryland limited liability company,
its sole member


By:    Washington Prime Group, L.P, an Indiana limited partnership,
its sole member


By:    WP Glimcher Inc., an Indiana Corporation,
its general partner




By: /s/ Mark E. Yale                
Name:     Mark E. Yale
Title:    Executive Vice President and
Chief Financial Officer






[Signature Page to WPG Term Loan Agreement]



--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK,
Individually and as Administrative Agent
By: /s/ Florentina Djulevan    
Name: Florentina Djulevan
Title: Assistant Vice President


[Signature Page to WPG Term Loan Agreement]



--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION




By: /s/ Steven A. Smith    
Name: Steven A. Smith
Title: Senior Vice President


[Signature Page to WPG Term Loan Agreement]



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION


By:
/s/ Renee Lewis    

Name: Renee Lewis
Title: Senior Vice President




[Signature Page to WPG Term Loan Agreement]



--------------------------------------------------------------------------------





LIST OF EXHIBITS AND SCHEDULES
Exhibit A --
Form of Assignment and Acceptance
Exhibit B --
Form of Note
Exhibit C --
Form of Notice of Borrowing
Exhibit D --
Form of Notice of Conversion/Continuation
Exhibit E --
List of Closing Documents
Exhibit F --
Form of Officer’s Certificate to Accompany Reports
Exhibit G --
Sample Calculations of Financial Covenants
Exhibit H --
Form of Collateral Assignment of Membership Interests
Exhibit I --
Form of Environmental Indemnity Agreement
Exhibit N-1 --
Form of U.S. Tax Compliance Certificate
Exhibit N-2 --
Form of U.S. Tax Compliance Certificate
Exhibit N-3 --
Form of U.S. Tax Compliance Certificate
Exhibit N-4 --
Form of U.S. Tax Compliance Certificate
 
 
 
 
Schedule 1.1 --
Allocations
Schedule 1.1.4 --
Certain Agreements Restricting Liens
Schedule 1.1.5 --
Unsecured Bond Offerings
Schedule 7.1-A --
Schedule of Organizational Documents
Schedule 7.1-C --
Corporate Structure; Outstanding Capital Stock and Partnership Interests;
Operating Partnership Agreement; LLC Agreement
Schedule 7.1-H --
Indebtedness for Borrowed Money; Contingent Obligations
Schedule 7.1-I --
Pending Actions
Schedule 7.1-P --
Existing Environmental Matters
Schedule 7.1-Q --
ERISA Matters
Schedule 7.1-T --
Insurance Policies
 
 








--------------------------------------------------------------------------------





EXHIBIT A
to
Senior Secured Term Loan Agreement
dated as of June 8, 2016
FORM OF ASSIGNMENT AND ACCEPTANCE

--------------------------------------------------------------------------------



ASSIGNMENT AND ACCEPTANCE
This ASSIGNMENT AND ACCEPTANCE dated as of _____________, 20_, among [Names of
Assignor Lenders] (each, an “Assignor” and collectively, the “Assignors”) and
_____________, _____________, _____________, (etc.) (each, an “Assignee” and
collectively, the “Assignees”).
PRELIMINARY STATEMENTS
A.    Reference is made to the Senior Secured Term Loan Agreement dated as of
June 8, 2016 (as the same may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”) among WASHINGTON PRIME
GROUP, L.P., a limited partnership organized under the laws of the State of
Indiana, (the "Operating Partnership"), WTM GLIMCHER, LLC, a limited liability
company organized under the laws of the State of Delaware (the "Mall Owner")
(collectively, and jointly and severally, the Operating Partnership and the Mall
Owner, the "Borrowers"), THE HUNTINGTON NATIONAL BANK, a national banking
association, not individually, but as "Administrative Agent" and "Lead Arranger"
and the several banks, financial institutions and other entities from time to
time parties to this Agreement (collectively, the “Lenders”).
Capitalized terms used herein and not otherwise defined herein are used as
defined in the Credit Agreement.
B.    The Assignors are Lenders under the Credit Agreement and each desires to
sell and assign to the Assignees a portion of such Assignor’s existing
Commitments and/or Loans, as set forth on Schedule 2 attached hereto (each, an
“Assigned Interest”), and each Assignee desires to purchase and assume from each
Assignor, on terms and conditions set forth below, an interest in such
Assignor’s respective Assigned Interest, together with the Assignors’ respective
rights, interests and obligations under the Credit Agreement with respect to the
Assigned Interests, such that each Assignee shall, from and after the Effective
Date (as defined below), become a Lender under the Credit Agreement with the
respective Commitments, Loans and Pro Rata Share listed on the signature pages
attached hereto.


A-1



--------------------------------------------------------------------------------




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Assignors and the Assignees hereby agree as
follows:
1.    In consideration of the payments of each Assignee to each Assignor, to be
made by wire transfer to the Administrative Agent of immediately available funds
on the Effective Date in accordance with Schedule 3 attached hereto, each
Assignor hereby sells and assigns to each Assignee, and each Assignee hereby
purchases and assumes from such Assignor, the Assigned Interest set forth on
Schedule 1 attached hereto, together with such Assignor’s rights, interests and
obligations under the Credit Agreement and all of the other Loan Documents with
respect to the Assigned Interests as of the date hereof (after giving effect to
any other assignments thereof made prior to the date hereof, whether or not such
assignments have become effective, but without giving effect to any other
assignments thereof also made on the date hereof), including, without
limitation, the obligation to make Loans.
2.    Each Assignor (i) represents and warrants that as of the date hereof its
applicable Commitment and outstanding Loan amount is as set forth on Schedule 2
attached hereto (in each case, after giving effect to any other assignments
thereof made prior to the date hereof, whether or not such assignments have
become effective, but without giving effect to any other assignments thereof
made as of the date hereof); (ii) represents and warrants that it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim and that such Assignor is
legally authorized to enter into this Assignment and Acceptance; (iii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or any of the other Loan Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any of the other Loan Documents or any other instrument or document
furnished pursuant thereto; and (iv) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrowers or the performance or observance by the Borrowers of any obligations
under the Credit Agreement or any of the other Loan Documents or any other
instrument or document furnished pursuant thereto.


A-2



--------------------------------------------------------------------------------




3.    Each Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (ii) confirms that it has received a
copy of the Credit Agreement, together with copies of such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (iii) agrees that it
shall have no recourse against the Assignor with respect to any matter relating
to the Credit Agreement, any of the other Loan Documents, or this Assignment and
Acceptance (except with respect to the representations or warranties made by the
Assignors in clauses (i) and (ii) of paragraph 2 above); (iv) agrees that it
will, independently and without reliance upon the Administrative Agent, the
Assignors or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (v) confirms that it is
an Eligible Assignee; (vi) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; (vii)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; (viii) confirms that, to the best of its knowledge,
as of the date hereof, it is not subject to any law, regulation or guideline
from any central bank or other Governmental Authority or quasi-governmental
authority exercising jurisdiction, power or control over it, which would subject
the Borrowers to the payment of additional compensation under Section 13.2 or
under Section 13.3 of the Credit Agreement; (ix) specifies as its Domestic
Lending Office (and address for notices) and Eurodollar Lending Office(s) the
offices set forth beneath its name on the signature pages hereof; (x) if such
Assignee is organized under the laws of a jurisdiction outside the United
States, attaches the forms prescribed by the Internal Revenue Service of the
United States certifying as to the Assignee’s status for purposes of determining
exemption from United States withholding taxes with respect to all payments to
be made to the Assignee under the Credit Agreement and the Notes or such other
documents as are necessary to indicate that all such payments are subject to
such rates at a rate reduced by an applicable tax treaty; and (xi) represents
and warrants that none of the funds, monies, assets or other consideration being
used to purchase pursuant to this Assignment and Acceptance are “plan assets” as
defined under ERISA and that its rights, benefits, and interests in and under
the Loan Documents will not be “plan assets” under ERISA.
4.    Following the execution of this Assignment and Acceptance by each of the
Assignors and the Assignees, it will be delivered to the Administrative Agent
for acceptance and recording by the Administrative Agent. The effective date of
this Assignment and Acceptance shall be _____________, __________ (the
“Effective Date”).


A-3



--------------------------------------------------------------------------------




5.    As of the Effective Date, (i) each Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder and (ii) each Assignor shall,
to the extent provided in this Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Credit Agreement with respect to
its Assigned Interest.
6.    From and after the Effective Date, the Administrative Agent shall make all
payments under the Credit Agreement and the Notes in respect of the Assigned
Interests (including, without limitation, all payments of principal, interest
and fees with respect thereto) to the appropriate Assignees. The Administrative
Agent shall make all appropriate adjustments in payments under the Credit
Agreement and the Notes for periods prior to the Effective Date.
7.    THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
8.    This Assignment and Acceptance may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.




A-4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.
ASSIGNORS:        
By:    
Name:
Title:
By:    
Name:
Title:
Notice Address, Domestic
Lending Office and Eurodollar Lending Office:
Term Facility
Adjusted Pro Rata Share:    %
Adjusted Term Commitment: $    
Adjusted outstanding Term Loan amount: $    




A-5



--------------------------------------------------------------------------------





ASSIGNORS:        
By:    
Name:
Title:
By:    
Name:
Title:
Notice Address, Domestic
Lending Office and Eurodollar Lending Office:
Term Facility
Adjusted Pro Rata Share:    %
Adjusted Term Commitment: $    
Adjusted outstanding Term Loan amount: $    




A-6



--------------------------------------------------------------------------------





Accepted as of this _____ day
of _________________, 20_
[THE HUNTINGTON NATIONAL BANK,
as Administrative Agent
By:    
Name:
Title:]


A-7



--------------------------------------------------------------------------------






[WASHINGTON PRIME GROUP, L.P., an
Indiana limited partnership
By:
WP GLIMCHER INC., an
Indiana corporation, its general partner

By:    
Name:
Title:]


[WTM GLIMCHER, LLC, a Delaware limited liability company


By:    Weberstown Mall, LLC, a Delaware limited liability company,
its sole equity member
    
By:     Glimcher Weberstown, LLC, a Delaware limited liability company,
its Managing Member


By:    WPG Subsidiary Holdings I, LLC, a Maryland limited liability company
its sole member


By:    Washington Prime Group, L.P,, an Indiana limited partnership
its sole member


By:    WP Glimcher Inc., an Indiana Corporation
its general partner




By:                    
Name:     
Title:]




A-8



--------------------------------------------------------------------------------





SCHEDULE 1
Assignee
Assigned
 Interest
 
New Pro
 Rata Share
 
 
 
 





A-9



--------------------------------------------------------------------------------





SCHEDULE 2

EXISTING INTERESTS AND
PRO RATA SHARES OF ASSIGNORS
Assignor
Facility Assigned
Existing Amount of Commitments/Loans
Existing Pro Rata Share
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
 
$
%
$
%
 
 
$
%
$
%
 
 
$
%
$
%
 
 
 
 
 
 





A-10



--------------------------------------------------------------------------------





SCHEDULE 3

PAYMENTS
Lender
Funding Amount/Repayment to Assignors
Fee to Payment and Disbursement Agent
 
 
 





A-11



--------------------------------------------------------------------------------





EXHIBIT B
to
Senior Secured Term Loan Agreement
dated as of June 8, 2016

FORM OF NOTE

--------------------------------------------------------------------------------



TERM LOAN PROMISSORY NOTE
Dated:     
FOR VALUE RECEIVED, the undersigned, WASHINGTON PRIME GROUP, L.P., a limited
partnership organized under the laws of the State of Indiana, (the "Operating
Partnership") and WTM GLIMCHER, LLC, a limited liability company organized under
the laws of the State of Delaware (the "Mall Owner") (collectively, and jointly
and severally, the Operating Partnership and the Mall Owner, the "Borrowers")
HEREBY PROMISE TO PAY to the order of ____________________ (the “Lender”), on
the Term Maturity Date, the aggregate principal amount then outstanding of the
Term Loans made by the Lender to the Borrowers pursuant to that certain Senior
Secured Term Loan Agreement dated as of June 8, 2016, among the Borrowers, the
Lender, the other financial institutions from time to time a party thereto as
Lenders, and THE HUNTINGTON NATIONAL BANK, as Administrative Agent (as the same
may be amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”). Capitalized terms used herein, and not otherwise
defined herein, shall have the meanings ascribed to such terms in the Credit
Agreement.
The Borrowers further promise to pay interest on the unpaid principal amount of
each Term Loan from the date advanced until such principal amount is paid in
full, at such interest rates (which shall not exceed the maximum rate permitted
by applicable law), and at such times, as are specified in the Credit Agreement.


B-1



--------------------------------------------------------------------------------




All payments of principal and interest in respect of this Term Loan Promissory
Note shall be made to the Administrative Agent in lawful money of the United
States of America in same day funds for the account of the Lender in accordance
with the terms of the Credit Agreement. Each Term Loan made by the Lender to the
Borrowers pursuant to the Credit Agreement, and all payments made on account of
principal thereof, shall be recorded by the Lender on its books and records and,
if the Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Term Loan then outstanding may be endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrowers
hereunder or under the Credit Agreement.
This Term Loan Promissory Note is one of the Notes referred to in, is executed
and delivered pursuant to, and is entitled to the benefits of, the Credit
Agreement, to which Credit Agreement reference is hereby made for a statement of
the terms and conditions under which this Term Loan Promissory Note may be
prepaid or the Obligations accelerated or extended. The terms and conditions of
the Credit Agreement are hereby incorporated in their entirety herein by
reference as though fully set forth herein. Upon the occurrence of certain
Events of Default as more particularly described in the Credit Agreement, the
unpaid principal amount evidenced by this Term Loan Promissory Note shall
become, and upon the occurrence and during the continuance of certain other
Events of Default, such unpaid principal amount may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.
Notwithstanding anything contained in this Term Loan Promissory Note or the
Credit Agreement to the contrary, it is expressly understood and agreed that
nothing in the Credit Agreement or in this Term Loan Promissory Note shall be
construed as creating any liability on any Limited Partner, any General Partner,
or any partner, member, manager, officer, shareholder or director of any Limited
Partner or any General Partner to pay any of the Obligations other than
liability arising from or in connection with (i) fraud or (ii) the
misappropriation or misapplication of proceeds of the Term Loans; but nothing
herein shall be construed to prevent the exercise of any remedy allowed to the
Administrative Agent or the other Lenders by law or by the terms of the Credit
Agreement or the other Loan Documents which does not relate to or result in such
an obligation by any Limited Partner or any General Partner to pay money.
Demand, presentment, diligence, protest and notice of nonpayment are hereby
waived by the Borrower.
THIS TERM LOAN PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


B-2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the Borrowers has caused this Term Loan Promissory
Note to be executed and delivered by its duly authorized officer as of the day
and year first above written.
WASHINGTON PRIME GROUP, L.P., an
Indiana limited partnership
By:
WP GLIMCHER INC., an Indiana corporation, its general partner

By:     
Name:
Title:


WTM GLIMCHER, LLC, a Delaware limited liability company


By:    Weberstown Mall, LLC, a Delaware limited liability company,
its sole equity member
    
By:     Glimcher Weberstown, LLC, a Delaware limited liability company,
its Managing Member


By:    WPG Subsidiary Holdings I, LLC, a Maryland limited liability company
its sole member


By:    Washington Prime Group, L.P,, an Indiana limited partnership
its sole member


By:    WP Glimcher Inc., an Indiana Corporation
its general partner




By:                    
Name:     
Title:    








B-3



--------------------------------------------------------------------------------





TERM LOANS AND PAYMENTS OF PRINCIPAL
Date
Amount of Term Loan
Type of Term Loan
Amount of Principal Repaid
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





B-4



--------------------------------------------------------------------------------





EXHIBIT C
to
Senior Secured Term Loan Agreement
dated as of June 8, 2016

FORM OF NOTICE OF BORROWING

--------------------------------------------------------------------------------



NOTICE OF BORROWING
_____________, 20 __
The Huntington National Bank, as Administrative Agent for the
Lenders party to the Credit Agreement referred to below
200 Public Square, 7th Floor
Cleveland, OH 44114
Attention:
Marla Bergrin
Vice President

Telephone: 216-515-6983
Fax: ________________
E-mail: marla.s.bergrin@huntington.com
Ladies and Gentlemen:
Reference is hereby made to that certain Senior Secured Term Loan Agreement
dated as of June 8, 2016 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among WASHINGTON PRIME GROUP,
L.P., a limited partnership organized under the laws of the State of Indiana,
(the "Operating Partnership"), WTM GLIMCHER, LLC, a limited liability company
organized under the laws of the State of Delaware (the "Mall Owner")
(collectively, and jointly and severally, the Operating Partnership and the Mall
Owner, the "Borrowers"), THE HUNTINGTON NATIONAL BANK, a national banking
association, not individually, but as "Administrative Agent" and "Lead Arranger"
and the several banks, financial institutions and other entities from time to
time parties thereto as Lenders (collectively, the “Lenders”).
The Borrowers hereby give you notice, irrevocably, pursuant to Section 2.1(c) of
the Credit Agreement that the Borrowers hereby request a Borrowing under the
Credit Agreement and, in that connection, sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required pursuant to
the terms of the Credit Agreement:


C-1



--------------------------------------------------------------------------------




The Proposed Borrowing is of Term Loans.
The Funding Date (which shall be a Business Day) of the Proposed Borrowing is
______________, 20___.
The amount of the Proposed Borrowing is $__________.
The Proposed Borrowing will be of [Eurodollar Rate Loans] [Base Rate Loans].
The requested Eurodollar Interest Period for the Proposed Borrowing is from
______________and ending ______________(for a total of _________months).
The Borrowers hereby direct the Administrative Agent to disburse the proceeds of
the Loans comprising the Proposed Borrowing on the Funding Date therefor as set
forth on Schedule 1 attached hereto and made a part hereof, whereupon the
proceeds of such Loans shall be deemed received by or for the benefit of the
Borrowers.




C-2



--------------------------------------------------------------------------------





The Borrowers hereby certify that the conditions precedent contained in
Section 6.1 will be satisfied on the Funding Date of the Proposed Borrowing.
WASHINGTON PRIME GROUP, L.P., an
Indiana limited partnership
By:
WP GLIMCHER INC., an Indiana corporation, its general partner

By:

Name:
Title:





WTM GLIMCHER, LLC, a Delaware limited liability company


By:    Weberstown Mall, LLC, a Delaware limited liability company,
its sole equity member
    
By:     Glimcher Weberstown, LLC, a Delaware limited liability company,
its Managing Member


By:    WPG Subsidiary Holdings I, LLC, a Maryland limited liability company
its sole member


By:    Washington Prime Group, L.P,, an Indiana limited partnership
its sole member


By:    WP Glimcher Inc., an Indiana Corporation
its general partner




By:                    
Name:     
Title:    


C-3



--------------------------------------------------------------------------------








C-4



--------------------------------------------------------------------------------





SCHEDULE 1
to
Notice of Borrowing
dated ____________, 20_

[Insert disbursement directions]




C-5



--------------------------------------------------------------------------------





EXHIBIT D
to
Senior Secured Term Loan Agreement
dated as of June 8, 2016

FORM OF NOTICE OF CONVERSION/CONTINUATION

--------------------------------------------------------------------------------



NOTICE OF CONVERSION/CONTINUATION
_____________, 20 __
The Huntington National Bank, as Administrative Agent for the
Lenders party to the Credit Agreement referred to below
200 Public Square, 7th Floor
Cleveland, OH 44114
Attention:
Marla Bergrin
Vice President

Telephone: 216-515-6983
Fax: ________________
E-mail: marla.s.bergrin@huntington.com
Ladies and Gentlemen:
Reference is hereby made to that certain Senior Secured Term Loan Agreement
dated as of June 8, 2016 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among WASHINGTON PRIME GROUP,
L.P., a limited partnership organized under the laws of the State of Indiana,
(the "Operating Partnership"), WTM GLIMCHER, LLC, a limited liability company
organized under the laws of the State of Delaware (the "Mall Owner")
(collectively, and jointly and severally, the Operating Partnership and the Mall
Owner, the "Borrowers"), THE HUNTINGTON NATIONAL BANK, a national banking
association, not individually, but as "Administrative Agent" and "Lead Arranger"
and the several banks, financial institutions and other entities from time to
time parties thereto as Lenders (collectively, the “Lenders”).
The Borrowers hereby give you notice pursuant to Section 5.l(c)(ii) of the
Credit Agreement that the Borrowers hereby elect to:


D-1



--------------------------------------------------------------------------------




1.    Convert $_____________ in aggregate principal amount of Base Rate Loans
from Base Rate Loans to Eurodollar Rate Loans on __________, 20__. The
Eurodollar Interest Period for such Eurodollar Rate Loans is requested to be
__________month[s].
2.    Convert $____________ in aggregate principal amount of Eurodollar Rate
Loans with a current Eurodollar Interest Period ending ____________, 20__ to
Base Rate Loans.
3.    Continue as Eurodollar Rate Loans $____________ in aggregate principal
amount of Eurodollar Rate Loans with a current Eurodollar Interest Period from
____________ and ending ____________, 20__. The succeeding Eurodollar Interest
period for such Eurodollar Rate Loans is requested to be _______ month[s]
[days].
The Borrowers hereby certify that on the date hereof there are no prohibitions
under the Credit Agreement to the requested conversion/continuation, and no such
prohibitions will exist on the date of the requested conversion/continuation.
WASHINGTON PRIME GROUP, L.P., an Indiana
limited partnership
By:
WP GLIMCHER INC., an Indiana corporation, its general partner

By:

Name:
Title:



WTM GLIMCHER, LLC, a Delaware limited liability company


By:    Weberstown Mall, LLC, a Delaware limited liability company,
its sole equity member
    
By:     Glimcher Weberstown, LLC, a Delaware limited liability company,
its Managing Member


By:    WPG Subsidiary Holdings I, LLC, a Maryland limited liability company
its sole member




D-2



--------------------------------------------------------------------------------




By:    Washington Prime Group, L.P,, an Indiana limited partnership
its sole member


By:    WP Glimcher Inc., an Indiana Corporation
its general partner




By:                    
Name:     
Title:    




D-3



--------------------------------------------------------------------------------





EXHIBIT E
to
Senior Secured Term Loan Agreement
dated as of June 8, 2016

--------------------------------------------------------------------------------

LIST OF CLOSING DOCUMENTS
1.    Senior Secured Term Loan Agreement (the “Credit Agreement”), among
Washington Prime Group, L.P. (the "Operating Partnership"), WTM Glimcher, LLC
(the "Mall Owner") (collectively, and jointly and severally, the Operating
Partnership and the Mall Owner, the “Borrowers”), certain financial institutions
party thereto as Lenders, and The Huntington National Bank, as Administrative
Agent.
2.    Exhibits and Schedules to the Credit Agreement as described on Schedule 1
attached hereto.
3.    Term Loan Promissory Notes executed by the Borrowers and payable to each
Lender evidencing the Term Loans made by such Lender under the Credit Agreement.
4.    Collateral Assignment of Membership Interests executed by the Operating
Partnership for the benefit of the Administrative Agent.
5.    Environmental Indemnity Agreement executed by the Borrowers.
6.    UCC-1 Financing Statement naming Weberstown Mall, LLC as the "Debtor" and
the Administrative Agent as the "Secured Party" filed with the Delaware
Secretary of State.
Certificate of the Secretary of the Company, dated the Closing Date in its
capacity as general partner of the Borrowers certifying (1) the names and true
signatures of the incumbent officers of the Company authorized to sign the
Credit Agreement, the Notes and the other Loan Documents on behalf of the
Borrowers, (2) the resolutions of the Company’s Board of Directors approving and
authorizing the execution, delivery and performance of the Credit Agreement, the
Notes and all other Loan Documents executed by the Company in its capacity as
the General Partner on behalf of the Operating Partnership, (3) a copy of the
Partnership Agreement of the Operating Partnership as in effect on the date of
such certification, (4) a copy of the LLC Agreement of the Sole Member of the
Mall Owner as in effect on the date of such certification, (5) a copy of the LLC
Agreement of the Mall Owner as in effect on the date of such certification, and
(6) a copy of the by-laws of the Company as in effect on the date of such
certification.
7.    Copy of the Certificate of Limited Partnership of the Operating
Partnership, together with all amendments thereto, if any, certified by the
Secretary of State of Indiana.


E-1



--------------------------------------------------------------------------------




8.    Copy of the Certificate of Limited Liability Company of the Mall Owner,
together with all amendments thereto, if any, certified by the Secretary of
State of Delaware.
9.    Copy of the Articles of Incorporation of the Company, together with all
amendments thereto, if any, certified by the Secretary of State of Indiana.
10.    Opinion of Willkie Farr & Gallagher LLP, counsel to the Borrowers and the
Company.
11.    Opinion of Faegre Baker Daniels LLP, Indiana counsel to the Borrowers and
the Company.
12.    Notice of Borrowing executed by the Borrowers with respect to the Loans
to be made on the Funding Date.
13.    Officer’s Certificate of the General Partner dated the Funding Date,
signed by the Executive Vice President - Chief Financial Officer of the Company,
certifying, among other things, satisfaction of the conditions precedent to
funding set forth in Section 6.1 of the Credit Agreement.




E-2



--------------------------------------------------------------------------------





SCHEDULE 1
TO LIST OF CLOSING DOCUMENTS
EXHIBITS
Exhibit A --
Form of Assignment and Acceptance

Exhibit B --
Form of Note

Exhibit C --
Form of Notice of Borrowing

Exhibit D --
Form of Notice of Conversion/Continuation

Exhibit E --
List of Closing Documents

Exhibit F --
Form of Officer’s Certificate to Accompany Reports

Exhibit G --
Sample Calculations of Financial Covenants

Exhibit H --
Form of Collateral Assignment of Membership Interests

Exhibit I --
Form of Environmental Indemnity Agreement

Exhibit N-1 --
Form of U.S. Tax Compliance Certificate

Exhibit N-2 --
Form of U.S. Tax Compliance Certificate

Exhibit N-3 --
Form of U.S. Tax Compliance Certificate

Exhibit N-4 --
Form of U.S. Tax Compliance Certificate

SCHEDULES
Schedule 1.1 --
Allocations

Schedule 1.1.4 --
Certain Agreements Restricting Liens

Schedule 1.1.5 --
Unsecured Bond Offerings

Schedule 7.1-A --
Schedule of Organizational Documents

Schedule 7.1-C --
Corporate Structure; Outstanding Capital Stock and Partnership Interests;
Partnership Agreement

Schedule 7.1-H --
Indebtedness for Borrowed Money; Contingent Obligations

Schedule 7.1-I --
Pending Actions

Schedule 7.1-P --
Existing Environmental Matters

Schedule 7.1-Q --
ERISA Matters

Schedule 7.1-T --
Insurance Policies



E-3



--------------------------------------------------------------------------------








E-4



--------------------------------------------------------------------------------





EXHIBIT F
to
Senior Secured Term Loan Agreement
dated as of June 8, 2016

--------------------------------------------------------------------------------

FORM OF OFFICER’S CERTIFICATE TO
ACCOMPANY REPORTS
__________, 20 __
The Huntington National Bank, as Administrative Agent for the
Lenders party to the Credit Agreement referred to below
200 Public Square, 7th Floor
Cleveland, OH 44114
Attention:
Marla Bergrin
Vice President

Telephone: 216-515-6983
Fax: ________________
E-mail: marla.s.bergrin@huntington.com
Ladies and Gentlemen:
Pursuant to Section 8.2(a)(iii) of that certain Senior Secured Term Loan
Agreement dated as of June 8, 2016 (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement,” the
terms defined therein being used herein as therein defined) among WASHINGTON
PRIME GROUP, L.P., a limited partnership organized under the laws of the State
of Indiana, (the "Operating Partnership"), WTM GLIMCHER, LLC, a limited
liability company organized under the laws of the State of Delaware (the "Mall
Owner") (collectively, and jointly and severally, the Operating Partnership and
the Mall Owner, the "Borrowers"), THE HUNTINGTON NATIONAL BANK, a national
banking association, not individually, but as "Administrative Agent" and "Lead
Arranger" and the several banks, financial institutions and other entities from
time to time parties thereto as Lenders (collectively, the “Lenders”). the
undersigned,__________________, the _______ ______of WP Glimcher Inc., an
Indiana corporation (the “Company”), hereby certifies that:
1.    The undersigned has reviewed the terms of the Loan Documents, and has
made, or caused to be made under [his/her] supervision, a review in reasonable
detail of the transactions and consolidated and consolidating financial
condition of the Company, the Borrowers and their Subsidiaries during the
accounting period covered by the financial statements identified below. To the
best of the undersigned’s knowledge, such review has not disclosed the existence


F-1



--------------------------------------------------------------------------------




during or at the end of such accounting period, and as of the date hereof the
undersigned does not have knowledge of the existence of any condition or event
which constitutes an Event of Default, Potential Event of Default or mandatory
prepayment event.
2.    The financial statements, reports and copies of certain instruments and
documents attached hereto, namely,
A.    Compliance Certificate, dated __________
B.     __________________, dated __________
C.     __________________, dated __________
D.     __________________, dated __________
are true and complete copies of the aforesaid which constitute part of or are
based upon the customary books and records of the Company, and, to the best of
the undersigned’s knowledge and belief, there exist no facts or circumstances
which would materially and adversely affect or vary the information contained in
any of the aforesaid.

Name:
Title:




F-2



--------------------------------------------------------------------------------





EXHIBIT G
to
Senior Secured Term Loan Agreement
dated as of June 8, 2016

--------------------------------------------------------------------------------

SAMPLE CALCULATIONS OF FINANCIAL COVENANTS
Attached.




G-1



--------------------------------------------------------------------------------





 
 
Washington Prime Group
Financial Covenants
Four Quarters Ending September 30, 2015
 
 
 
 
 
 
 
 
 
 
 
COMBINED, INCLUDING GLIMCHER MERGER
 
 
 
 
Four Quarters Ending September 30, 2015
Section
 
Financial Covenant for the Credit Facilities
 
 
Ratio
10.1(i)
 
Total Adjusted Outstanding Indebtedness to Capitalization Value ≤ 60%.
 
 
$
3,933,851,000


/
$
8,339,760,000
 
47.2
%
 
 
 
 
 
 
 
 
 
10.1(ii)
 
Total Outstanding Unsecured Indebtedness to Unencumbered Capitalization Value ≤
60%
 
 
1,838,750,000


 
4,690,875,000
 
39.2
%
 
 
 
 
 
 
 
 
 
10.1(iii)
 
Secured Indebtedness to Capitalization Value ≤ 40%.
 
 
$
2,095,101,000


/
$
8,339,760,000
 
25.1
%
 
 
 
 
 
 
 
 
 
10.12(a)
 
Minimum Combined Equity Value ≤ $2,000,000
 
 
8,471,802,000


 
4,025,893,000
 
4.445,910,000
 
 
 
 
 
 
 
 
 
 
10.12(b)
 
Combined EBITDA I Combined Debt Service of ≥ l.5x.
 
 
587,718,000


/
158,023,000
 
3.72 X
 
 
 
 
 
 
 
 
 
 
10.12(c)
 
Unencumbered Combined EBITDA I Unsecured Interest Expense of ≥ 1.6x.
 
 
326,264,000


/
35,223,000
 
9.26 X
 
 
 
 
 
 
 
 
 
 





G-2



--------------------------------------------------------------------------------





EXHIBIT H
to
Senior Secured Term Loan Agreement
dated as of June 8, 2016

--------------------------------------------------------------------------------

FORM OF COLLATERAL ASSIGNMENT OF MEMBERSHIP INTEREST
Attached.


H-1



--------------------------------------------------------------------------------







EXHIBIT I
to
Senior Secured Term Loan Agreement
dated as of June 8, 2016

--------------------------------------------------------------------------------

FORM OF ENVIRONMENTAL INDEMNITY AGREEMENT
Attached.


I-1



--------------------------------------------------------------------------------





EXHIBIT N-1
to
Senior Secured Term Loan Agreement
dated as of June 8, 2016

--------------------------------------------------------------------------------

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Senior Secured Term Loan Agreement dated as of
June 8, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among WASHINGTON PRIME GROUP, L.P., a limited
partnership organized under the laws of the State of Indiana, (the "Operating
Partnership"), WTM GLIMCHER, LLC, a limited liability company organized under
the laws of the State of Delaware (the "Mall Owner") (collectively, and jointly
and severally, the Operating Partnership and the Mall Owner, the "Borrowers"),
THE HUNTINGTON NATIONAL BANK, a national banking association, not individually,
but as "Administrative Agent" and "Lead Arranger" and the several banks,
financial institutions and other entities from time to time parties thereto as
Lenders (collectively, the “Lenders”).
Pursuant to the provisions of Section 13.1(f)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrowers within the meaning of Section 871(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the
Borrowers as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


N-1-1



--------------------------------------------------------------------------------




[NAME OF LENDER]
By:

Name:
Title:

Date:________ __, 20 __




N-1-2



--------------------------------------------------------------------------------





EXHIBIT N-2
to
Senior Secured Term Loan Agreement
dated as of June 8, 2016

--------------------------------------------------------------------------------

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Senior Secured Term Loan Agreement dated as of
June 8, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among WASHINGTON PRIME GROUP, L.P., a limited
partnership organized under the laws of the State of Indiana, (the "Operating
Partnership"), WTM GLIMCHER, LLC, a limited liability company organized under
the laws of the State of Delaware (the "Mall Owner") (collectively, and jointly
and severally, the Operating Partnership and the Mall Owner, the "Borrowers"),
THE HUNTINGTON NATIONAL BANK, a national banking association, not individually,
but as "Administrative Agent" and "Lead Arranger" and the several banks,
financial institutions and other entities from time to time parties thereto as
Lenders (collectively, the “Lenders”).
Pursuant to the provisions of Section 13.1(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrowers
within the meaning of Section 871(c)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrowers as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


N-2-1



--------------------------------------------------------------------------------




[NAME OF LENDER]
By:

Name:
Title:

Date:________ __, 20 __




N-2-2



--------------------------------------------------------------------------------





EXHIBIT N-3
to
Senior Secured Term Loan Agreement
dated as of June 8, 2016

--------------------------------------------------------------------------------

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Senior Secured Term Loan Agreement dated as of
June 8, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among WASHINGTON PRIME GROUP, L.P., a limited
partnership organized under the laws of the State of Indiana, (the "Operating
Partnership"), WTM GLIMCHER, LLC, a limited liability company organized under
the laws of the State of Delaware (the "Mall Owner") (collectively, and jointly
and severally, the Operating Partnership and the Mall Owner, the "Borrowers"),
THE HUNTINGTON NATIONAL BANK, a national banking association, not individually,
but as "Administrative Agent" and "Lead Arranger" and the several banks,
financial institutions and other entities from time to time parties thereto as
Lenders (collectively, the “Lenders”).
Pursuant to the provisions of Section 13.1(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrowers within the meaning of
Section 871(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrowers as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


N-3-1



--------------------------------------------------------------------------------




[NAME OF PARTICIPANT]
By:

Name:
Title:

Date:________ __, 20 __




N-3-2



--------------------------------------------------------------------------------





EXHIBIT N-4
to
Senior Secured Term Loan Agreement
dated as of June 8, 2016

--------------------------------------------------------------------------------

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Senior Secured Term Loan Agreement dated as of
June 8, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among WASHINGTON PRIME GROUP, L.P., a limited
partnership organized under the laws of the State of Indiana, (the "Operating
Partnership"), WTM GLIMCHER, LLC, a limited liability company organized under
the laws of the State of Delaware (the "Mall Owner") (collectively, and jointly
and severally, the Operating Partnership and the Mall Owner, the "Borrowers"),
THE HUNTINGTON NATIONAL BANK, a national banking association, not individually,
but as "Administrative Agent" and "Lead Arranger" and the several banks,
financial institutions and other entities from time to time parties thereto as
Lenders (collectively, the “Lenders”).
Pursuant to the provisions of Section 13.1(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrowers within the meaning of Section 871(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrowers as described in Section 881(c)(3)(C) of the Code.


N-4-1



--------------------------------------------------------------------------------




The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:

Name:
Title:

Date:________ __, 20 __




N-4-2



--------------------------------------------------------------------------------





SCHEDULE 1.1

TO

SENIOR SECURED TERM LOAN AGREEMENT

ALLOCATIONS
Lender
Term Commitment
The Huntington National Bank
$21,666,666.67
PNC Bank, National Association
$21,666,666.66
U.S. Bank National Association
$21,666,666.67
Total:
$65,000,000
 
 








--------------------------------------------------------------------------------





SCHEDULE 1.1.4
TO
SENIOR SECURED TERM LOAN AGREEMENT

PERMITTED SECURITIES OPTIONS
Washington Prime Group, L.P. 2014 Stock Incentive Plan
A Direct Stock Purchase and Dividend Reinvestment Plan (plan sponsored and
administered by Computershare Trust Company, N.A.)
Rights of Limited Partners of the Operating Partnership or employees or
directors of the Company to convert their respective equity awards to Common
Stock of the Company or to cash, at the option of the Company
Glimcher Realty Trust Amended and Restated 2004 Incentive Compensation Plan
Glimcher Realty Trust 2012 Incentive Compensation Plan
Stock Options and restricted stock in respect of Glimcher Realty Trust common
shares pursuant to Glimcher Realty Trust’s equity plan that were outstanding
immediately prior to the effective time of the merger were converted into stock
options and restricted stock, respectively, in respect of WP Glimcher Inc.
common shares immediately prior to the effective time of the merger.
WP Glimcher Inc. Series H preferred shares
WP Glimcher Inc. Series I preferred shares







--------------------------------------------------------------------------------





SCHEDULE 1.1.5
TO
SENIOR SECURED TERM LOAN AGREEMENT

CERTAIN AGREEMENTS RESTRICTING LIENS


None.




-1-



--------------------------------------------------------------------------------





SCHEDULE 7.1-A
TO
TERM LOAN AGREEMENT

SCHEDULE OF ORGANIZATIONAL DOCUMENTS
WP GLIMCHER INC. (General Partner)


1.
Articles of Incorporation and Certificate of Incorporation of SPG Spinco
Subsidiary Inc., dated December 13, 2013

2.
Bylaws of SPG Spinco Subsidiary Inc. effective December 12, 2013

3.
Articles of Amendment and Certificate of Amendment of SPG Spinco Subsidiary
Inc., (Name Change to Washington Prime Group Inc.) dated February 25, 2014

4.
Certificate of Amendment and Articles of Amendment of Incorporation of
Washington Prime Group Inc., dated May 27, 2014

5.
Amended and Restated Washington Prime Group Inc. Bylaws as amended May 27, 2014

6.
Articles of Amendment Setting Forth the Terms of Series “G” Cumulative
Redeemable Preferred Stock of Washington Prime Group Inc., effective January 14,
2015

7.
Certificate of Amendment and Articles of Amendment Setting Forth the Terms of
Series “H” Cumulative Redeemable Preferred Stock of Washington Prime Group Inc.,
effective January 14, 2015

8.
Certificate of Amendment and Articles of Amendment Setting Forth the Terms of
Series “I” Cumulative Redeemable Preferred Stock of Washington Prime Group Inc.,
effective January 14, 2015

9.
Certificate of Amendment effective January 14, 2015

10.
Amended and Restated Washington Prime Group Inc. Bylaws as amended January 15,
2015

11.
Certificate of Assumed Business Name of Washington Prime Group Inc. (WP
Glimcher), effective January 15, 2015

12.
Certificate of Assumed Business Name of Washington Prime Group Inc. (WP
Glimcher), effective February 5, 2015

13.
Amended and Restated WP Glimcher Inc. Bylaws as amended effective May 21, 2015

14.
Articles of Amendment of the Amended and Restated Articles of Incorporation of
Washington Prime Group Inc., effective May 21, 2015

15.
Certificate of Amendment of Washington Prime Group (Name change to WP Glimcher
Inc.), effective May 21, 2015

16.
Certificate of Fact (Name Change to WP Glimcher Inc.), dated May 27, 2015

17.
Articles of Amendment and Restatement of the Amended and Restated Articles of
Incorporation of WP Glimcher Inc. effective August 11, 2015





-1-



--------------------------------------------------------------------------------






WASHINGTON PRIME GROUP, L.P.


1.
Limited Partnership Agreement of SPG Spinco Operating Partnership, LP dated
January 17, 2014

2.
Certificate of Limited Partnership of SPG Spinco Operating Partnership, LP dated
January 17, 2014

3.
First Amendment to Limited Partnership Agreement of SPG Spinco Operating
Partnership, LP dated February 11, 2014

4.
Second Amendment to Limited Partnership Agreement of SPG Spinco Operating
Partnership, LP dated February 20, 2014

5.
Certificate of Amendment of Registration of Foreign Limited Partnership,
effective February 25, 2014

6.
Certificate of Amendment of SPG Spinco Operating Partnership, LP (Name Change to
Washington Prime Group, LP) effective February 25, 2014

7.
Third Amendment to Limited Partnership Agreement of Washington Prime Group, L.P.
dated March 14, 2014

8.
Fourth Amendment to Limited Partnership Agreement of Washington Prime Group,
L.P. dated March 18, 2014

9.
Fifth Amendment to Limited Partnership Agreement of Washington Prime Group, L.P.
dated March 18, 2014

10.
Sixth Amendment to Limited Partnership Agreement of Washington Prime Group, L.P.
dated March 25, 2014

11.
Seventh Amendment to Limited Partnership Agreement of Washington Prime Group,
L.P. dated March 27, 2014

12.
Amended and Restated Certificate of Limited Partnership, dated as of May 27,
2014

13.
Amended and Restated Limited Partnership Agreement dated as of May 27, 2014

15.
Amendment No. 1 to Limited Partnership Agreement of Washington Prime Group, L.P.
dated as of January 14, 2015

16.
Amendment No. 2 to Limited Partnership Agreement of Washington Prime Group, L.P.
dated as of January 14, 2015

17.
Amendment No. 3 to Limited Partnership Agreement of Washington Prime Group, L.P.
dated as of January 14, 2015

18.
Amendment No. 4 to Limited Partnership Agreement of Washington Prime Group, L.P.
dated as of January 14, 2015





-2-



--------------------------------------------------------------------------------




WTM GLIMCHER, LLC


1.
Certificate of Formation dated March 20, 2006.

2.
Certificate of Amendment dated May 3, 2006.

3.
Limited Liability Company Agreement of WTM Glimcher, LLC dated as of May 24,
2006.

4.
Amended and Restated Limited Liability Company Agreement of WTM Glimcher, LLC
dated as of June 3, 2016.

WEBERSTOWN MALL, LLC


1.
Certificate of Formation dated April 22, 1998.

2.
Limited Liability Company Agreement dated as of April 22, 1998.

3.
Amended and Restated Limited Liability Company Agreement of Weberstown, LLC
dated as of April 23, 1999.

4.
First Amendment to Amended and Restated Limited Liability Company Agreement of
Weberstown, LLC dated as of May 25, 2006.



GLIMCHER WEBERSTOWN, LLC


1.
Certificate of Incorporation dated April 22, 1998.

2.
Certificate of Conversion to Limited Liability Company and Certificate of
Formation dated as of January 12, 2015.

3.
Limited Liability Company Agreement of Glimcher Weberstown, LLC dated as of
January 12, 2015.



WPG SUBSIDIARY HOLDINGS I, LLC


1.
Certificate of Formation dated September 12, 2014.

2.
Limited Liability Company Agreement dated as of September 16, 2014.







-3-



--------------------------------------------------------------------------------





SCHEDULE 7.1-C TO
SENIOR SECURED TERM LOAN AGREEMENT
CORPORATE STRUCTURE; OUTSTANDING CAPITAL STOCK AND PARTNERSHIP INTERESTS;
PARTNERSHIP AGREEMENT; LLC AGREEMENT


Effective as of 05/1/2016.




Entity Name
Domestic Jurisdiction


Owner Name


Security Name
 
Ownership
Form
 
Percent
Owned
Arbor Walk Mall, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Arboretum Mall, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Bloomingdale Court, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Bowie Mall Company, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
99.990000


Bowie Mall Company, LLC
Delaware
WP Glimcher Inc.
Percentage Ownership Interest
 
Direct
 
0.010000


Boynton Beach Mall, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Brunswick Square Mall, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Canyon View Marketplace, LLC
Delaware
Washington Prime Group, LP
Percentage Ownership Interest
 
Direct
 
100.000000


C.C. Altamonte Joint Venture
Indiana
MSA/PSI Altamonte Limited Partnership
Percentage Ownership Interest
 
Direct
 
99.000000


C.C. Altamonte Joint Venture
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
1.000000


C.C. Ocala Joint Venture
Indiana
MSA/PSI Ocala Limited Partnership
Percentage Ownership Interest
 
Direct
 
99.000000


C.C. Ocala Joint Venture
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
1.000000


C.C. Westland Joint Venture
Indiana
MSA/PSI Westland Limited Partnership
Percentage Ownership Interest
 
Direct
 
99.000000


C.C. Westland Joint Venture
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
1.000000


Charlottesville Fashion Square, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Charlottesville Lease Tract, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Chautauqua Mall, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Chesapeake Center, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Chesapeake Mall, LLC
Delaware
Chesapeake-JCP Associates. Ltd.
Percentage Ownership Interest
 
Direct
 
100.000000


Chesapeake Theater, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Chesapeake-JCP Associates, Ltd.
Virginia
WPG Management Associates, Inc.
Percentage Ownership Interest
 
Direct
 
25.000000


Chesapeake-JCP Associates, Ltd.
Virginia
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
50.000000


Chesapeake-JCP Associates, Ltd.
Virginia
 
 
 
 
 
25.000000


Clay Terrace Partners, LLC
Delaware
CT Partners, LLC
Percentage Ownership Interest
 
Direct
 
100.000000


Coral Springs Joint Venture
Indiana
Royal Eagle Limited Partnership
Percentage Ownership Interest
 
Direct
 
99.000000





-1-



--------------------------------------------------------------------------------




Coral Springs Joint Venture
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
1.000000


CT Partners, LLC
Indiana
Washington Prime Group, LP
Percentage Ownership Interest
 
Direct
 
100.000000


Dare Center, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Downeast Associates Limited Partnership
Connecticut
Masterventure Limited Partnership
Percentage Ownership Interest
 
Direct
 
90.250000


Downeast Associates Limited Partnership
Connecticut
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
9.750000


Edison Mall, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Empire East, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Fairfax Court Limited Partnership
Indiana
Masterventure Limited Partnership
Percentage Ownership Interest
 
Direct
 
90.250000


Fairfax Court Limited Partnership
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
9.750000


Fairfield Town Center, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Forest Mall, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Forest Plaza, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Gaitway Plaza, LLC
Delaware
C.C. Ocala Joint Venture
Percentage Ownership Interest
 
Direct
 
100.000000


Gateway Square, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Greenwood Plus Center, LLC
Indiana
St. Charles Towne Plaza, LLC
Percentage Ownership Interest
 
Direct
 
100.000000


Gulf View Square, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Highland Lakes Center, LLC
Delaware
Washington Prime Group, LP
Percentage Ownership Interest
 
Direct
 
100.00000


Keystone Shoppes, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


KI-Henderson Square Associates, LP
Pennsylvania
Washington Prime Group, LP
Percentage Ownership Interest
 
Direct
 
99.500000


KI-Henderson Square Associates, LP
Pennsylvania
KI-Henderson Square Associates, LLC
Percentage Ownership Interest
 
Direct
 
.500000


KI-Henderson Square Associates, LLC
Pennsylvania
Washington Prime Group, LP
Percentage Ownership Interest
 
Direct
 
100.00000


KI-Whitmak Associates, LLC
Pennsylvania
Washington Prime Group, LP
Percentage Ownership Interest
 
Direct
 
100.00000


Knoxville Center, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Lakeline Plaza, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Lakeline Village, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Lakeview Plaza (Orland), LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Lima Center, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Lincoln Crossing, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Lincolnwood Town Center, LLC
Delaware
Washington Prime Group, L .P.
Percentage Ownership Interest
 
Direct
 
100.000000


Lindale Mall, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Mall at Cottonwood, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Mall at Great Lakes, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Mall at Irving, LLC
Indiana
Washington Prime Group, L .P.
Percentage Ownership Interest
 
Direct
 
100.000000


Mall at Jefferson Valley, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
99.000000


Mall at Jefferson Valley, LLC
Indiana
WP Glimcher, Inc.
Percentage Ownership Interest
 
Direct
 
1.000000


Mall at Lake Plaza, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Mall at Lima, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000





-2-



--------------------------------------------------------------------------------




Mall at Longview, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Mall at Valle Vista, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Maplewood Mall, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Marketplace at Concord Mills LLC
Delaware
Washington Prime Group, L .P.
Percentage Ownership Interest
 
Direct
 
100.000000


Markland Mall, LLC
Delaware
Bowie Mall Company, LLC
Percentage Ownership Interest
 
Direct
 
100.000000


Markland Plaza, LLC
Indiana
St. Charles Towne Plaza, LLC
Percentage Ownership Interest
 
Direct
 
100.000000


Martinsville Plaza, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Masterventure Limited Partnership
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
96.650000


Masterventure Limited Partnership
Indiana
Simon MV, LLC
Percentage Ownership Interest
 
Direct
 
.3500


Matteson Plaza, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Melbourne Square, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


MOG Crossing, LLC
Delaware
Washington Prime Group, LP
Percentage Ownership Interest
 
Direct
 
100.00000


MSA/PSI Altamonte Limited Partnership
Indiana
Masterventure Limited Partnership
Percentage Ownership Interest
 
Direct
 
87.21000


MSA/PSI Altamonte Limited Partnership
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
1.00000


MSA/PSI Altamonte Limited Partnership
Indiana




 
 
 
 
11.79000


MSA/PSI Ocala Limited Partnership
Indiana
Masterventure Limited Partnership
Percentage Ownership Interest
 
Direct
 
87.21000


MSA/PSI Ocala Limited Partnership
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
1.00000


MSA/PSI Ocala Limited Partnership
Indiana




 
 
 
 
11.740000


MSA/PSI Westland Limited Partnership
Indiana
Masterventure Limited Partnership
Percentage Ownership Interest
 
Direct
 
87.21000


MSA/PSI Westland Limited Partnership
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
1.00000


MSA/PSI Westland Limited Partnership
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
11.740000


Muncie Mall, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Muncie Plaza, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


North Ridge Shopping Center, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.0000


Northwoods Ravine, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Northwoods Shopping Center, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Oak Court Mall, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Orange Park Mall, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Paddock Mall, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Palms Crossing II, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Palms Crossing Town Center, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Plaza at Buckland Hills, LLC
Delaware
Downeast Associates Limited Partnership
Percentage Ownership Interest
 
Direct
 
100.000000


Plaza at Countryside, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Plaza at New Castle, LLC
Indiana
Washington Prime Group, LP
Percentage Ownership Interest
 
Direct
 
100.00000


Plaza at Northwood, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Plaza at Tippecanoe, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Port Charlotte Land LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Port Charlotte Mall LLC
Delaware
Port Charlotte - JCP Associates, Ltd.
Percentage Ownership Interest
 
Direct
 
100.000000





-3-



--------------------------------------------------------------------------------




Port Charlotte-JCP Associates, Ltd.
Florida
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
80.000000


Port Charlotte-JCP Associates, Ltd.
Florida
 
 
 
 
 
20.000000


Richardson Square, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Richmond Town Square Mall, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


River Oaks Center, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Rockaway Town Court, LLC
Indiana
Washington Prime Group, LP
Percentage Ownership Interest
 
Direct
 
100.000000


Rockaway Town Plaza, LLC
Indiana
Washington Prime Group, LP
Percentage Ownership Interest
 
Direct
 
100.000000


Rolling Oaks Mall, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Royal Eagle Limited Partnership
Indiana
Masterventure Limited Partnership
Percentage Ownership Interest
 
Direct
 
90.160000


Royal Eagle Limited Partnership
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
9.840000


Sanford Investors
Florida
Sem-TRS Peripheral Limited Partnership
Percentage Ownership Interest
 
Direct
 
50.000000


Sanford Investors
Florida
NRP, Ltd.
Percentage Ownership Interest
 
Direct
 
50.000000


Seminole Towne Center Limited
Partnership
Indiana
Seminole-TRS Mall Limited Partnership
Percentage Ownership Interest
 
Direct
 
99.000000


Seminole Towne Center Limited Partnership
Indiana
SPG Seminole, LLC
Percentage Ownership Interest
 
Direct
 
1.000000


Seminole-TRS Mall Limited Partnership
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
44.445000


Seminole-TRS Mall Limited Partnership
Indiana
 
 
 
 
 
55.555000


Sem-TRS Peripheral Limited Partnership
Indiana
Seminole-TRS Mall Limited Partnership
Percentage Ownership Interest
 
Direct
 
99.000000


Sem-TRS Peripheral Limited Partnership
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
1.000000


Knoxville Center II, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.00000


WPG Transportation, LLC
Ohio
Washington Prime Group, LP
Percentage Ownership Interest
 
Direct
 
100.00000





-4-



--------------------------------------------------------------------------------






Shops at Northeast Mall, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Simon MV, LLC
Delaware
Washington Prime Group, LP
Percentage Ownership Interest
 
Direct
 
100.00000


SM Mesa Mall, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


SM Rushmore Mall, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


SM Southern Hills Mall, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Southern Park Mall, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


SPG Anderson Mall, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


SPG Seminole, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


St. Charles Towne Plaza, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
99.000000


St. Charles Towne Plaza, LLC
Delaware
WP Glimcher Inc.
Percentage Ownership Interest
 
Direct
 
1.000000


St. Charles TP Finance, LLC
Delaware
St. Charles Towne Plaza, LLC
Percentage Ownership Interest
 
Direct
 
100.000000


Sunland Park Mall, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


The Square at Charles Towne, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Topeka Mall Associates, L.P.
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
85.000000


Topeka Mall Associates, L.P.
Indiana
Stephen B. Cohen
Percentage Ownership Interest
 
Direct
 
6.300000


Topeka Mall Associates, L.P.
Indiana
Callan Cohen
Percentage Ownership Interest
 
Direct
 
8.700000


Town Center at Aurora, LLC
Delaware
Washington Prime Group, LP
Percentage Ownership Interest
 
Direct
 
100.00000


Town West Square, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


University Park Mall CC, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


University Town Plaza, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Village Developers Limited Partnership
Indiana
Masterventure Limited Partnership
Percentage Ownership Interest
 
Direct
 
99.000000


Village Developers Limited Partnership
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
1.000000


Village Park Plaza, LLC
Delaware
Village Developers Limited Partnership
Percentage Ownership Interest
 
Direct
 
100.000000


Villages at MacGregor, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.00000


Virginia Center Commons, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Washington Plaza, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Washington Prime Group, LP
Indiana
WP Glimcher Inc.
Percentage Ownership Interest
 
Direct
 
84.310000


Washington Prime Group, LP
Indiana
 
 
 
Direct
 
15.690000


Washington Prime Management
Associates, LLC


Indiana


Washington Prime Group, L.P.


Percentage Ownership Interest
 
Direct
 


100.000000


Waterford Lakes Town Center, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


Westminster Mall, LLC
Delaware
Washington Prime Group, LP
Percentage Ownership Interest
 
Direct
 
100.000000


West Ridge Mall, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


West Town Corners, LLC
Delaware
C .C . Altamonte Joint Venture
Percentage Ownership Interest
 
Direct
 
100.000000


Whitemak Associates, L.P
Pennsylvania
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
99.500000


Whitemak Associates, L.P
Pennsylvania
KI-Whitemak Associates, LLC
Percentage Ownership Interest
 
Direct
 
.500000


White Oaks peripheral, LLC
Delaware
Washington Prime Group, LP
Percentage Ownership Interest
 
Direct
 
100.000000





-5-



--------------------------------------------------------------------------------




White Oaks Plaza, LLC
Delaware
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


WP Glimcher Acquisition, LLC
Indiana
Washington Prime Group, LP
Percentage Ownership Interest
 
Direct
 
100.0000


WPG Management Associates, Inc.
Indiana
Washington Prime Group, L.P.
Common Stock
 
Direct
 
100.000000


WPG Rockaway Commons, LLC
Indiana
Washington Prime Group, LP
Percentage Ownership Interest
 
Direct
 
100.00000


WPG Wolf Ranch, LLC
Indiana
Washington Prime Group, L.P.
Percentage Ownership Interest
 
Direct
 
100.000000


119 Leawood, LLC
Delaware
Town Center REIT II, LLC
Percentage Ownership Interest
 
Direct
 
100
%
AHC Ann Arbor, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
AHC Washtenaw, LLC
Delaware
RSW Washtenaw, LLC
Percentage Ownership Interest
 
Direct
 
100
%
ATC Glimcher, LLC
Delaware
Glimcher Ashland Venture, LLC
Percentage Ownership Interest
 
Direct
 
100
%
BRE/Pearlridge Sub 2, LLC
Delaware
Pearlridge Center REIT, LLC
Percentage Ownership Interest
 
Direct
 
100
%
BRE/Pearlridge, LLC
Delaware
BRE/Pearlridge Sub 2, LLC
Percentage Ownership Interest
 
Direct
 
100
%
California Retail Security, Inc.
Ohio
Glimcher Development Corporation
Common Stock
 
Direct
 
100
%
Catalina Partners, LP
Delaware
Colonial Park Mall, L.P.
Percentage Ownership Interest
 
Direct
 
99
%
Catalina Partners, LP
Delaware
Glimcher Colonial Park Mall, LLC.
Percentage Ownership Interest
 
Direct
 
1
%
Colonial Park Mall, LP
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
99.5
%
Colonial Park Mall, LP
Delaware
Glimcher Colonial Park Mall, LLC
Percentage Ownership Interest
 
Direct
 
.5%


Crescent-SDQ III Venture, LLC
Delaware
SDQ III Residential, LLC
Percentage Ownership Interest
 
Direct
 
25
%
Crescent-SDQ III Venture, LLC
Delaware
 
 
 
 
 
75
%
Curve Triangle Plaza, LLC
Delaware
OKC Glimcher Holdings, LLC
Percentage Ownership Interest
 
Direct
 
99
%
Curve Triangle Plaza, LLC
Delaware
 
 
 
 
 
1
%
Dayton Mall II, LLC
Delaware
Dayton Mall Venture, LLC
Percentage Ownership Interest
 
Direct
 
100
%
Dayton Mall Venture, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
99
%
Dayton Mall Venture, LLC
Delaware
Glimcher Dayton Mall, LLC
Percentage Ownership Interest
 
Direct
 
1
%
EM Columbus II, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
EM Columbus III, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
Fairfield Village, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
GB Northtown, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
Glimcher Ashland Venture, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
Glimcher Colonial Park Mall, LLC
Delaware
WPG Subsidiary Holdings I, LLC
Percentage Ownership Interest
 
Direct
 
100
%
Glimcher Dayton Mall, LLC
Delaware
WPG Subsidiary Holdings I, LLC
Percentage Ownership Interest
 
Direct
 
100
%
Glimcher Development Corporation
Delaware
Glimcher Properties Limited Partnership
Common Stock
 
Direct
 
100
%
Glimcher Grand Central, LLC
Delaware
Glimcher Properties, LLC
Percentage Ownership Interest
 
Direct
 
100.%


Glimcher Johnson City, LLC
Delaware
WPG Subsidiary Holdings I, LLC
Percentage Ownership Interest
 
Direct
 
100
%
Glimcher Loyal Plaza Tenant, LLC
Delaware
WPG Subsidiary Holdings I, LLC
Percentage Ownership Interest
 
Direct
 
100
%
Glimcher Loyal Plaza Tenant, LP
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
99
%
Glimcher Loyal Plaza Tenant, LP
Delaware
Glimcher Loyal Plaza Tenant, LLC
Percentage Ownership Interest
 
Direct
 
1
%
Glimcher Loyal Plaza, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
Glimcher Malibu, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%



-6-



--------------------------------------------------------------------------------




Glimcher Merritt Square, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
Glimcher MJC, LLC
Delaware
Mall at Johnson City REIT, LLC
Percentage Ownership Interest
 
Direct
 
100
%
Glimcher Morgantown Mall, LLC
Delaware
Glimcher Properties, LLC
Percentage Ownership Interest
 
Direct
 
100
%
Glimcher MS, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
Glimcher Northtown Venture, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
Glimcher Polaris, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
Glimcher Properties Limited Partnership
Delaware
WPG Subsidiary Holdings I, LLC
Percentage Ownership Interest
 
Direct
 
99.5
%
Glimcher Properties Limited Partnership
Delaware
Glimcher Properties, LLC
Percentage Ownership Interest
 
Direct
 
.5%


Glimcher Properties, LLC
Delaware
WPG Subsidiary Holdings I, LLC
Percentage Ownership Interest
 
Direct
 
100
%
Glimcher Supermall Venture, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
Glimcher Vero, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
Glimcher Weberstown, LLC
Delaware
WPG Subsidiary Holdings I, LLC
Percentage Ownership Interest
 
Direct
 
100
%
Glimcher Westshore Mezz, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
99
%
Glimcher Westshore Mezz, LLC
Delaware
 
 
 
 
 
1
%
Glimcher Westshore, LLC
Delaware
Glimcher Westshore Mezz, LLC
Percentage Ownership Interest
 
Direct
 
100
%
Go Kahala, LLC
Delaware
Kahala Venture I, LLC
Percentage Ownership Interest
 
Direct
 
50
%
Go Kahala, LLC
Delaware
 
 
 
 
 
50
%
Grand Central Limited Partnership
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
99
%
Grand Central Limited Partnership
Delaware
Glimcher Grand Central, LLC
Percentage Ownership Interest
 
Direct
 
1
%
Grand Central Parkersburg, LLC
Delaware
Grand Central Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
Heath Pylon Signs, LLC
Delaware
Glimcher Development Corporation
Percentage Ownership Interest
 
Direct
 
100
%
JG Elizabeth, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
Johnson City Venture, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
99
%
Johnson City Venture, LLC
Delaware
Glimcher Johnson City, LLC
Percentage Ownership Interest
 
Direct
 
1
%
Kahala Venture I, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
Kierland Crossing, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
LC Portland, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
Leawood Lot 2, LLC
Delaware
Town Center REIT I, LLC
Percentage Ownership Interest
 
Direct
 
100
%
Leawood TCP, LLC
Delaware
Town Center REIT I, LLC
Percentage Ownership Interest
 
Direct
 
100
%
Loyal Plaza Venture, LP
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
99
%
Loyal Plaza Venture, LP
Delaware
Glimcher Loyal Plaza, LLC
Percentage Ownership Interest
 
Direct
 
1
%
Mainstreet Maintenance, LLC
Ohio
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
MFC Beavercreek, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
Morgantown Commons, LP
Ohio
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
99
%
Morgantown Commons, LP
Ohio
Glimcher Morgantown Mall, LLC
Percentage Ownership Interest
 
Direct
 
1
%
Morgantown Mall Associates, LP
Ohio
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
99
%
Morgantown Mall Associates, LP
Ohio
Glimcher Morgantown Mall LLC
Percentage Ownership Interest
 
Direct
 
1
%



-7-



--------------------------------------------------------------------------------




Ohio Retail Security, LLC
Ohio
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
OKC Classen Curve, LLC
Delaware
Curve Triangle Plaza, LLC
Percentage Ownership Interest
 
Direct
 
100
%
OKC Classen Triangle, LLC
Delaware
Curve Triangle Plaza, LLC
Percentage Ownership Interest
 
Direct
 
100
%
OKC Glimcher Holdings, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
OKC Kensington, LLC
Delaware
Curve Triangle Plaza, LLC
Percentage Ownership Interest
 
Direct
 
100
%
OKC SGS, LLC
Delaware
Curve Triangle Plaza, LLC
Percentage Ownership Interest
 
Direct
 
100
%
OKS-NHP, LLC
Delaware
Curve Triangle Plaza, LLC
Percentage Ownership Interest
 
Direct
 
100
%
PFP Columbus II, LLC
Delaware
Polaris Fashion Place REIT, LLC
Percentage Ownership Interest
 
Direct
 
100
%
PFP Columbus, LLC
Delaware
Polaris Fashion Place REIT, LLC
Percentage Ownership Interest
 
Direct
 
100
%
Polaris Mall, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
Puente Hills Mall, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
RSW Washtenaw, LLC
Delaware
AHC Ann Arbor, LLC
Percentage Ownership Interest
 
Direct
 
93
%
RSW Washtenaw, LLC
Delaware
 
 
 
 
 
7
%
RVM Glimcher, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
SDQ Fee, LLC
Delaware
Scottsdale Quarter REIT I, LLC
Percentage Ownership Interest
 
Direct
 
100
%
SDQ III Fee, LLC
Delaware
Scottsdale Quarter REIT II, LLC
Percentage Ownership Interest
 
Direct
 
100
%
SDQ III Residential, LLC
Delaware
WPG-OC JV II, LP
Percentage Ownership Interest
 
Direct
 
100
%
SDQ III Retail, LLC
Delaware
Scottsdale Quarter REIT I, LLC
Percentage Ownership Interest
 
Direct
 
100
%
Tulsa Promenade, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
100
%
UPV Glimcher, LLC
Delaware
Glimcher Properties , LLC
Percentage Ownership Interest
 
Direct
 
100
%
Vero Beach Fountains, LLC
Delaware
Glimcher Vero, LLC
Percentage Ownership Interest
 
Direct
 
50
%
Weberstown Mall, LLC
Delaware
Glimcher Properties Limited Partnership
Percentage Ownership Interest
 
Direct
 
99
%
Weberstown Mall, LLC
Delaware
Glimcher Weberstown, LLC
Percentage Ownership Interest
 
Direct
 
1
%
WPG Subsidiary Holdings I, LLC
Maryland
Washington Prime Group, LP
Percentage Ownership Interest
 
Direct
 
100
%
WPG Subsidiary Holdings II, Inc.
Delaware
Washington Prime Group, LP
Common Stock
 
Direct
 
100
%
WPG-OC General Partner, LLC
Delaware
Washington Prime Group, LP
Percentage Ownership Interest
 
Direct
 
100
%
WPG-OC JV II, LP
Delaware
WPG Management Associates, Inc.
Percentage Ownership Interest
 
Direct
 
51
%
WPG-OC JV II, LP
Delaware
O'Connor Mall Parallel Partner, LP
Percentage Ownership Interest
 
Direct
 
49
%
WPG-OC JV, LP
Delaware
WPG-OC General Partner, LLC
Percentage Ownership Interest
 
Direct
 
51
%
WPG-OC JV, LP
Delaware
O'Connor Mall Partners, LP
Percentage Ownership Interest
 
Direct
 
49
%
WTM Glimcher, LLC
Delaware
Weberstown Mall, LLC
Percentage Ownership Interest
 
Direct
 
100
%
WPG-OC JV III, LP
Delaware
WPG Management Associates, Inc.
Percentage Ownership Interest
 
Direct
 
51
%
WPG-OC JV III, LP
Delaware
O'Connor Mall Parallel Partner, LP
Percentage Ownership Interest
 
Direct
 
49
%
Polaris Fashion Place REIT, LLC
Delaware
WPG-OC JV, L.P.
Percentage Ownership Interest
 
Direct
 
100
%
Scottsdale Quarter REIT I, LLC
Delaware
WPG-OC JV, L.P.
Percentage Ownership Interest
 
Direct
 
100
%
Scottsdale Quarter REIT II, LLC
Delaware
WPG-OC JV, L.P.
Percentage Ownership Interest
 
Direct
 
100
%
Town Center REIT I, LLC
Delaware
WPG-OC JV, L.P.
Percentage Ownership Interest
 
Direct
 
100
%
Town Center REIT II, LLC
Delaware
WPG-OC JV, L.P.
Percentage Ownership Interest
 
Direct
 
100
%



-8-



--------------------------------------------------------------------------------




Mall at Johnson City REIT, LLC
Delaware
WPG-OC JV, L.P.
Percentage Ownership Interest
 
Direct
 
100
%
Pearlridge Center REIT, LLC
Delaware
WPG-OC JV, L.P.
Percentage Ownership Interest
 
Direct
 
100
%
MJC Development, LLC
Delaware
Mall at Johnson City REIT, LLC
Percentage Ownership Interest
 
Direct
 
100
%
SDQ III BK-L, LLC
Delaware
WPG-OC JV II, LP
Percentage Ownership Interest
 
Direct
 
100
%





-9-



--------------------------------------------------------------------------------





SCHEDULE 7.1-H TO
SENIOR SECURED TERM LOAN AGREEMENT
INDEBTEDNESS FOR BORROWED MONEY;
CONTINGENT OBLIGATIONS
AS OF March 31, 2016 (in thousands)
[See Attached]




-1-



--------------------------------------------------------------------------------





[indebtnesstablesection41.jpg]


-1-



--------------------------------------------------------------------------------





SCHEDULE 7.1-I TO
SENIOR SECURED TERM LOAN AGREEMENT
PENDING ACTIONS
None.




-1-



--------------------------------------------------------------------------------





SCHEDULE 7.1-P TO
SENIOR SECURED TERM LOAN AGREEMENT

EXISTING ENVIRONMENTAL MATTERS
None.




-1-



--------------------------------------------------------------------------------





SCHEDULE 7.1-Q TO
SENIOR SECURED TERM LOAN AGREEMENT

ERISA MATTERS
1.
WP Glimcher Retirement Savings Plan

2.
Washington Prime Management Associates Savings Plan





-1-



--------------------------------------------------------------------------------





SCHEDULE 7.1-T TO
SENIOR SECURED TERM LOAN AGREEMENT

INSURANCE POLICIES
[attached]


-1-

